Exhibit 10.1

 

--------------------------------------------------------------------------------

CUSIP Number:                                 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Dated as of March 9, 2007

among

MOHEGAN TRIBAL GAMING AUTHORITY,

as the Borrower,

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT,

as an additional party with respect to certain

representations, warranties and covenants

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

RBS SECURITIES CORPORATION

and

CALYON NEW YORK BRANCH

As Joint Lead Arrangers and Joint Book Managers

CITIZENS BANK OF CONNECTICUT and CALYON NEW YORK BRANCH

as Co-Syndication Agents

and

CITICORP NORTH AMERICA, INC. and WELLS FARGO BANK, N.A

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1      1.01   

Defined Terms

   1     

1.02

  

Other Interpretive Provisions

   37     

1.03

  

Accounting Terms

   37     

1.04

  

Rounding

   38     

1.05

  

Times of Day

   38     

1.06

  

Letter of Credit Amount

   38  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

   39     

2.01

  

Revolving Loans

   39     

2.02

  

Term Loan Conversion

   39     

2.03

  

Borrowings, Conversions and Continuations of Loans

   39     

2.04

  

Letters of Credit

   41     

2.05

  

Voluntary Prepayments

   49     

2.06

  

Termination or Reduction of Revolving Commitments; Voluntary Prepayments of the
Term Loans

   49     

2.07

  

Mandatory Payments and Prepayments; Repayment of Loans

   50     

2.08

  

Interest

   51     

2.09

  

Fees

   52     

2.10

  

Computation of Interest and Fees

   52     

2.11

  

Evidence of Debt

   52     

2.12

  

Payments Generally; Administrative Agent’s Clawback

   53     

2.13

  

Sharing of Payments by Lenders

   55     

2.14

  

Increase in Commitments

   55     

2.15

  

Collateral

   57     

2.16

  

Concerning the Tax Exempt Loans

   57  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   59     

3.01

  

Taxes

   59     

3.02

  

Illegality

   59     

3.03

  

Inability to Determine Rates

   60     

3.04

  

Increased Costs

   60     

3.05

  

Compensation for Losses

   61     

3.06

  

Increased Capital Requirements

   62     

3.07

  

Replacement of Lenders

   62     

3.08

  

Survival

   62  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   63     

4.01

  

Conditions of Initial Credit Extension

   63     

4.02

  

Conditions to all Credit Extensions

   65

 

-i-



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE TRIBE

   67   

5.01

  

Existence and Qualification; Power; Compliance With Laws

   67   

5.02

  

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

   67   

5.03

  

No Governmental Approvals Required

   68   

5.04

  

The Nature of the Borrower

   68   

5.05

  

No Management Contract

   68   

5.06

  

Title to and Location of Property

   69   

5.07

  

Real Property

   69   

5.08

  

Governmental Regulation

   69   

5.09

  

Binding Obligations

   69   

5.10

  

No Default

   69   

5.11

  

Disclosure

   69   

5.12

  

Gaming Laws

   70   

5.13

  

Security Interests

   70   

5.14

  

Arbitration

   70   

5.15

  

Recourse Obligations

   70

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   71   

6.01

  

Existence, Qualification and Power

   71   

6.02

  

Authorization; No Contravention

   71   

6.03

  

Governmental Authorization; Other Consents

   72   

6.04

  

Binding Effect

   72   

6.05

  

Financial Statements; No Material Adverse Effect; No Internal Control Event

   73   

6.06

  

Litigation

   74   

6.07

  

No Default

   74   

6.08

  

Ownership of Property; Liens

   74   

6.09

  

Environmental Compliance

   74   

6.10

  

Insurance

   75   

6.11

  

Taxes

   75   

6.12

  

ERISA Compliance

   75   

6.13

  

Subsidiaries; Equity Interests

   75   

6.14

  

Margin Regulations; Investment Company Act

   75   

6.15

  

Disclosure

   75   

6.16

  

Compliance with Laws

   76   

6.17

  

Taxpayer Identification Number

   76   

6.18

  

Intangible Assets

   76   

6.19

  

The Nature of the Borrower

   76   

6.20

  

No Management Contract

   76   

6.21

  

Real Property Underlying Mohegan Sun

   77   

6.22

  

Projections

   77   

6.23

  

Employee Matters

   77   

6.24

  

Security Interests

   77   

6.25

  

Arbitration

   78   

6.26

  

Deposit Accounts

   78   

6.27

  

Tax Shelter Regulations

   78   

6.28

  

Construction Plans and Budget

   78

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII AFFIRMATIVE COVENANTS OF THE TRIBE

   79   

7.01

  

Continual Operation of Mohegan Sun

   79   

7.02

  

Remittance of Available Cash Flow

   79   

7.03

  

Sovereign Immunity; Jurisdiction and Venue

   79   

7.04

  

The Lease and the Landlord Consent

   79   

7.05

  

Preservation of Existence; Operation

   79   

7.06

  

Ownership of Mohegan Sun and Pocono Downs; Management

   79   

7.07

  

Prohibited Transactions

   80   

7.08

  

Amendments to Certain Documents

   80   

7.09

  

Impairment of Contracts; Imposition of Governmental Charges

   80   

7.10

  

Segregation of Authority Property

   81   

7.11

  

Trust Property

   81   

7.12

  

Liens on Authority Property

   81   

7.13

  

Bankruptcy Matters; Etc.

   81   

7.14

  

Impairment of Contracts

   81

ARTICLE VIII AFFIRMATIVE COVENANTS OF THE BORROWER

   82   

8.01

  

Financial Statements

   82   

8.02

  

Certificates; Other Information

   83   

8.03

  

Notices

   85   

8.04

  

Payment of Obligations

   86   

8.05

  

Preservation of Existence, Etc.

   86   

8.06

  

Maintenance of Properties

   86   

8.07

  

Maintenance of Insurance

   87   

8.08

  

Compliance with Laws

   88   

8.09

  

Books and Records

   88   

8.10

  

Inspection Rights

   88   

8.11

  

Use of Proceeds

   88   

8.12

  

Hazardous Materials Laws

   89   

8.13

  

Deposit and Brokerage Accounts

   89   

8.14

  

Continual Operation of Mohegan Sun

   89   

8.15

  

Future Subsidiaries and Collateral

   89   

8.16

  

Leasehold Mortgage

   90   

8.17

  

Construction Covenants; Plans, Budget and Timetable

   90

ARTICLE IX NEGATIVE COVENANTS

   92    9.01   

Liens; Negative Pledges

   92    9.02   

Investments

   92    9.03   

Indebtedness

   94    9.04   

Fundamental Changes

   95    9.05   

Dispositions of Property Associated with Mohegan Sun

   96    9.06   

Distributions

   96    9.07   

Change in Nature of Business

   97    9.08   

Transactions with Affiliates

   97    9.09   

Prepay Other Obligations

   97    9.10   

Burdensome Agreements

   98    9.11   

Use of Proceeds

   98

 

-iii-



--------------------------------------------------------------------------------

  

9.12

  

Authority Expenditures

   98   

9.13

  

Financial Covenants

   98   

9.14

  

Hostile Tender Offers

   100   

9.15

  

Deposit Accounts

   100   

9.16

  

WNBA Subsidiary Operations and Indebtedness

   100   

9.17

  

Capital Expenditures

   100   

9.18

  

Construction Covenants; Plans, Budget and Timetable

   101   

9.19

  

Tax Exempt Loans

   101

ARTICLE X EVENTS OF DEFAULT AND REMEDIES

   105   

10.01

  

Events of Default

   105   

10.02

  

Remedies Upon Event of Default

   108   

10.03

  

Application of Funds

   108

ARTICLE XI ADMINISTRATIVE AGENT

   110   

11.01

  

Appointment and Authority

   110   

11.02

  

Rights as a Lender

   110   

11.03

  

Exculpatory Provisions

   110   

11.04

  

Reliance by Administrative Agent

   111   

11.05

  

Delegation of Duties

   111   

11.06

  

Resignation of Administrative Agent

   111   

11.07

  

Non-Reliance on Administrative Agent and Other Lenders

   112   

11.08

  

No Other Duties, Etc.

   113   

11.09

  

Administrative Agent May File Proofs of Claim

   113   

11.10

  

SNDA’s

   113   

11.11

  

Collateral and Guaranty Matters

   113

ARTICLE XII MISCELLANEOUS

   115   

12.01

  

Amendments, Etc.

   115   

12.02

  

Notices; Effectiveness; Electronic Communication

   116   

12.03

  

No Waiver; Cumulative Remedies

   118   

12.04

  

Expenses; Indemnity; Damage Waiver

   118   

12.05

  

Payments Set Aside

   120   

12.06

  

Successors and Assigns

   120   

12.07

  

Treatment of Certain Information; Confidentiality

   125   

12.08

  

Right of Setoff

   126   

12.09

  

Interest Rate Limitation

   127   

12.10

  

Counterparts; Integration; Effectiveness

   127   

12.11

  

Survival of Representations and Warranties

   127   

12.12

  

Severability

   127   

12.13

  

Replacement of Lenders

   128   

12.14

  

Governing Law

   128   

12.15

  

Arbitration Reference

   129   

12.16

  

PURPORTED ORAL AMENDMENTS

   129   

12.17

  

WAIVER OF RIGHT TO TRIAL BY JURY

   130   

12.18

  

WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION

   130

 

-iv-



--------------------------------------------------------------------------------

 

12.19

  

Lender Covenant

   131  

12.20

  

PREJUDGMENT REMEDY WAIVER

   131  

12.21

  

No Advisory or Fiduciary Responsibility

   132  

12.22

  

USA PATRIOT Act Notice

   133  

12.23

  

Time of the Essence

   133  

12.24

  

Designation as Senior Debt

   133  

12.25

  

ENTIRE AGREEMENT

   133  

12.26

  

Release of Liens

   133

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

This SECOND AMENDED AND RESTATED LOAN AGREEMENT is entered into as of March 9,
2007, among THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a federally recognized
Indian Tribe and Native American sovereign nation (the “Tribe”), the MOHEGAN
TRIBAL GAMING AUTHORITY, a governmental instrumentality of the Tribe (the
“Borrower”), each lender from time to time party hereto (the “Lenders” ),
CITIZENS BANK OF CONNECTICUT and CALYON NEW YORK BRANCH, as Co-Syndication
Agents, CITICORP NORTH AMERICA, INC. and WELLS FARGO BANK, N.A., as
Co-Documentation Agents, and BANK OF AMERICA, N.A., as Administrative Agent and
L/C Issuer. BANK OF AMERICA SECURITIES LLC, RBS SECURITIES CORPORATION and
CALYON NEW YORK BRANCH, have served as Joint Lead Arrangers and Joint Book
Managers for the credit facilities described herein. This Agreement amends and
restates the Existing Loan Agreement referred to herein in its entirety, but
without novation.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Swap Counterparties” means counterparties to Swap Agreements entered
into by Borrower who are (a) Lenders, (b) Affiliates of Lenders or (c) on an
unsecured basis, other Persons which have investment grade status (BBB- as rated
by Standard & Poor’s or Baa3 as rated by Moody’s).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02 attached hereto, or such
other address or account as the Administrative Agent may from time to time
designate by notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of the power to direct, or cause the direction of, management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

-1-



--------------------------------------------------------------------------------

“Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Aggregate Revolving Commitments then in effect, (ii) the Total
Revolving Outstandings at such time and (iii) the aggregate Outstanding Amount
of Term Loans and Tax Exempt Loans.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

“Agreement” means this Second Amended and Restated Loan Agreement either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended.

“Amortization Amount” means as to each Amortization Date, $750,000, provided
that if additional Term Loans are hereafter made pursuant to Section 2.14, then
the Amortization Amount for each Amortization Date subsequent to the making of
the applicable additional Term Loans shall be ratably increased in the same
proportion that such additional Term Loans bear to $300,000,000.

“Amortization Date” means the last Business Day of the first full Fiscal Quarter
of the Borrower ending following the Conversion Date and the last Business Day
of each Fiscal Quarter of the Borrower thereafter while there is an Outstanding
Amount of Term Loans.

“Annualized EBITDA” means, as of each date of determination, EBITDA for the
period of four Fiscal Quarters ending on that date, provided that, as of the
last day of such period, if Mohegan Sun Phase III, Pocono Downs Phase I or
Pocono Downs Phase II has then been open for business to gaming patrons for at
least one full Fiscal Quarter, then its results of operations shall be included
on an annualized basis for each of the first three full Fiscal Quarters after
its respective opening, by determining the amount, if any, by which its results
of operations increase EBITDA over that of Mohegan Sun or Pocono Downs, as
applicable (when compared to the same Fiscal Quarters immediately preceding such
determination) and by annualizing the amount of such change on a straight line
basis.

“Applicable Percentage” means with respect to any Lender at any time, (a) the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time, or
(b) where the context requires, the percentage (carried out to the ninth decimal
place) of the aggregate outstanding principal amount of the Term Loans and Tax
Exempt Loans held by such Lender at such time. If the commitment of each Lender
to make Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 10.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of the
Aggregate Revolving Commitments of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender of
the Aggregate Revolving Commitments is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate or
Pricing Certificate received by the Administrative Agent pursuant to
Sections 8.02(b) or (c):

 

Applicable Rate

Pricing Level

   Total Leverage
Ratio    Commitment
Fee  

Eurodollar
Rate and

Letters of
Credit

  Base Rate
Margin

1

   <4.00:1    0.20%   1.250%   0.000%

2

   ³4.00:1 but
<4.50:1    0.25%   1.375%   0.125%

3

   ³4.50:1 but
<5.00:1    0.25%   1.625%   0.375%

4

   ³5.00:1 but
<5.50:1    0.30%   1.875%   0.625%

5

   ³5.50:1 but
<6.00:1    0.30%   2.125%   0.875%

6

   ³6.00:1    0.35%   2.375%   1.125%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day of the
first calendar month immediately following the date a Compliance Certificate or
Pricing Certificate is delivered pursuant to Section 8.02(b) or (c); provided,
however, that if a Compliance Certificate or Pricing Certificate is not
delivered when due in accordance with such Section, then Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate or Pricing Certificate was required to have been delivered until the
Compliance Certificate or Pricing Certificate is delivered. The Applicable Rate
in effect from the Closing Date through the delivery of the Compliance
Certificate for the Fiscal Quarter ending March 31, 2007, shall be determined
based upon Pricing Level 2.

“Appropriate Investment” means any “investment” of the type described in
section 1.148-1(b) of the Tax Regulations.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended September 30, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

“Authority Property” means any and all now owned or hereafter acquired real,
mixed and personal Property of the Borrower (whether or not otherwise designated
as property of the Borrower) and its Restricted Subsidiaries which is reflected
on the balance sheet described in Section 6.05 or any subsequent balance sheet
hereafter delivered by the Borrower to the Administrative Agent or the Lenders
in connection herewith. “Authority Property” in any event includes, without
limitation, (a) Mohegan Sun and Pocono Downs, (b) all gaming revenues of the
Borrower and all gaming and other revenues of its Restricted Subsidiaries, and
(c) all tangible Property located within the area described on Schedule 5.07
(other than the Lahaniatis Property), provided that neither (i) the Property of
the WNBA Subsidiary and the Borrower’s ownership interests in the WNBA
Subsidiary, (ii) the Property of any Unrestricted Subsidiaries, nor (iii) the
Pennsylvania Tax Revenues, shall be considered to be Authority Property. It is
expressly understood and agreed that assets and operations of Unrestricted
Subsidiaries or other Persons shall not be considered to be Authority Property
merely by reason of their inclusion in consolidated or consolidating financial
statements of the Borrower, but the Borrower shall provide the Administrative
Agent and the Lenders with appropriate breakouts of such Unrestricted
Subsidiaries’ financial position and results of operations in connection with
financial statements delivered hereunder.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 10.02.

“Available Cash Flow” means, for any calendar month (a) EBITDA for that month,
minus (b) the amount of Maintenance Capital Expenditures made during that month,
minus (c) any principal repayments with respect to Indebtedness and Capital
Leases constituting Recourse Obligations required to be made during that period
in cash (other than any such principal payments required in respect of Public
Indebtedness), minus (d) the amount of cash Interest Charges during that month,
and minus (e) (without duplication) the aggregate amount, if any, of federal and
state taxes on, or measured by, income of the Borrower and its Restricted
Subsidiaries (whether or not payable during that period, and excluding any
amount payable to the State of Connecticut under the Compact).

“Bank of America” means Bank of America, N.A. and its successors.

 

-4-



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means (a) a Revolving Borrowing or (b) the conversion of a portion
of the Revolving Loans to a Term Loan on the Conversion Date, as contemplated by
Section 2.02, or (c) the making of any additional Term Loan or a Tax Exempt
Loan, as the context may require.

“Bureau of Indian Affairs” means the United States Department of the Interior,
Bureau of Indian Affairs, and each successor agency.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditure” means any expenditure that is considered a capital
expenditure under GAAP, including any amount that is required to be treated as
an asset subject to a Capital Lease.

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is recorded as a “capital lease” on the balance sheet of that
Person prepared in accordance with GAAP (or should be so recorded in accordance
with Financial Accounting Standards Board Statement No. 13, as amended from time
to time, or if such Statement is not then in effect, such other Statement of the
Financial Accounting Standards Board as may be applicable.

“Capital Markets Amount” means $200,000,000 minus the principal amount of any
Indebtedness incurred after the Closing Date by the Borrower and its Restricted
Subsidiaries pursuant to Sections 9.03(b) and (d).

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

(a) Government Securities due within one year after the date of the making of
the Investment;

 

-5-



--------------------------------------------------------------------------------

(b) readily marketable direct obligations of any State of the United States of
America or any political subdivision of any such State given on the date of such
investment a credit rating of at least Aa by Moody’s Investors Service, Inc. or
AA by Standard & Poor’s Ratings Group or AA by Fitch, Inc., in each case due
within one year after the date of the making of the Investment;

(c) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any Lender or any other bank, savings and
loan or savings bank doing business in and incorporated under the Laws of the
United States of America or any State thereof and having on the date of such
Investment combined capital, surplus and undivided profits of at least
$250,000,000, in each case due within one year after the date of the making of
the Investment;

(d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, in
each case due within one year after the date of the making of the Investment;
and

(e) readily marketable commercial paper of corporations doing business in and
incorporated under the Laws of the United States of America or any State thereof
given on the date of such Investment the highest credit rating by Moody’s
Investors Service, Inc. and Standard & Poor’s Corporation, in each case due
within 270 days after the date of the making of the Investment.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority or
(d) the existence or occurrence of circumstances affecting the Designated Market
generally that are beyond the reasonable control of the Lenders.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 12.01.

“Co-Documentation Agents” means Citicorp North America, Inc. and Wells Fargo
Bank, N.A.

“Code” means the Internal Revenue Code of 1986 as at any time amended.

 

-6-



--------------------------------------------------------------------------------

“Collateral Assignments” means the Collateral Assignments executed and delivered
by the Borrower and applicable Restricted Subsidiaries pursuant to which the
architectural agreements with the architect of record, the construction
contracts with the general contractor, and, if applicable, the construction
management agreements with the construction manager, in each case related to
Mohegan Sun Phase III and Pocono Downs Phase II, as the case may be, are
assigned to the Administrative Agent, including the executed consents of the
counterparties to such agreements, either as originally executed or as they may
from time to time be supplemented, modified, amended, extended or supplanted.

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreement, the Collateral Assignments, each Deposit Account Agreement, any
Leasehold Mortgage, the Pocono Downs Mortgages and any other pledge agreement,
hypothecation agreement, security agreement, assignment, deed of trust, mortgage
or similar instrument executed by the Borrower or a Restricted Subsidiary in
favor of the Administrative Agent or any Creditor to secure the Obligations.

“Commission” means the National Indian Gaming Commission.

“Compact” means the tribal-state Compact entered into between the Tribe and the
State of Connecticut pursuant to IGRA, dated April 25, 1994, together with that
certain Memorandum of Understanding dated May 17, 1994, as such may be amended.

“Completion Date” means, as to each Project (and as the context may require),
the date upon which each of the following has occurred:

(a) a temporary certificate of occupancy or other evidence indicating that
occupancy may lawfully commence has been obtained for all material portions of
such Project;

(b) the Administrative Agent shall have received appropriate endorsements to its
ALTA policies of title insurance relating to such Project, at the sole expense
of the Borrower, insuring against any mechanics liens, materialmen’s liens and
other similar claims, if applicable, and insuring that the completed Project
does not encroach upon any adjacent property; and

(c) the Project and all substantial amenities contemplated by the relevant
Construction Plans shall be legally open for business for customers.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Computation Date” has the meaning set forth in section 1.148-1(b) of the Tax
Regulations.

“Constitution” means the Constitution of the Tribe adopted by the Tribe and
ratified by the Tribe’s members by Tribal Referendum dated April 12, 1996, as
amended August 10, 2002, as amended September 6, 2003, as amended May 2, 2004,
as it may be amended from time to time.

 

-7-



--------------------------------------------------------------------------------

“Construction Budget” means, (a) the construction budgets for Pocono Downs
Phase II and Mohegan Sun Phase III delivered pursuant to Section 8.01(c), and
(b) each update thereto thereafter delivered pursuant to Section 8.01(d).

“Construction Period” means the period beginning on the Closing Date and ending
on June 30, 2010, or, if later, the projected final opening date of Mohegan Sun
Phase III then set forth in the most recent Construction Timetable for Mohegan
Sun Phase III (but in any event not later than December 31, 2010).

“Construction Plans” means, (a) the construction plans for Pocono Downs Phase II
and Mohegan Sun Phase III delivered in accordance with Section 8.01(c), and
(b) each update thereto thereafter pursuant to Section 8.01(d).

“Construction Timetables” means, (a) the construction timetables for Pocono
Downs Phase II and Mohegan Sun Phase III delivered in accordance with
Section 8.01(c), and (b) each update thereto thereafter pursuant to
Section 8.01(d).

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
(CPI U) for the U.S. City Average for All Items, 1982-1984=100, as compiled and
released by the Bureau of Labor Statistics.

“Contingent Obligation” means, as to any Person, any (a) direct or indirect
guarantee of Indebtedness of, or other obligation performable by, any other
Person, including any endorsement (other than for collection or deposit in the
ordinary course of business), co-making or sale with recourse of the obligations
of any other Person or (b) contractual assurance (not arising solely by
operation of Law) given to an obligee with respect to the performance of an
obligation by, or the financial condition of, any other Person, whether direct,
indirect or contingent, including any purchase or repurchase agreement covering
such obligation or any collateral security therefor, any agreement to provide
funds (by means of loans, capital contributions or otherwise) to such other
Person, any agreement to support the solvency or level of any balance sheet item
to such other Person, or any other arrangement of whatever nature having the
effect of assuring or holding harmless any obligee against loss with respect to
any obligation of such other Person including without limitation any
“keep-well”, “take-or-pay” or “through put” agreement or arrangement. As of each
date of determination, the amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation (unless the Contingent Obligation is limited by its terms to
a lesser amount, in which case to the extent of such amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by such Person or of any material agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-8-



--------------------------------------------------------------------------------

“Conversion Date” means the date upon which the aggregate outstanding principal
balance of the Revolving Loans (exclusive of L/C Obligations) first equals or
exceeds $300,000,000.

“Cost to Complete” means, as of each date of determination, and in respect of
each Project, the then unexpended portion of the currently effective
Construction Budget for that Project.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditors” means, collectively, the Administrative Agent, the Lenders, the L/C
Issuer, and to the extent of the obligations under any Secured Swap Contract
each Affiliate of a Lender which at any time enters into a Secured Swap
Contract.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent per annum,
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus two percent per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any Revolving Loan or participation in an L/C Obligation required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Deposit Account Agreement” means a control agreement among Borrower or a
Restricted Subsidiary, as applicable, the Administrative Agent and the
depositary for each Operating Account, substantially in the form of Exhibit C or
in another form reasonably acceptable to the Administrative Agent.

 

-9-



--------------------------------------------------------------------------------

“Designated Market” means, for any Eurodollar Rate Loan, the London Eurodollar
Market, provided that if the Administrative Agent determines that the London
Eurodollar Market is unavailable or reasonably inconvenient, “Designated Market”
means such other offshore market for deposits in dollars as the Administrative
Agent may reasonably designate.

“Disposition” or “Dispose” means the sale, transfer or other disposition of
Authority Property in any single transaction or series of related transactions
of any individual asset, or group of related assets, that has or have at the
date of the Disposition a book value or fair market value (which shall be deemed
to be equal to the sales price for such asset or assets upon a sale to a Person
that is not an Affiliate of the Tribe) of $10,000,000 or more, other than
(i) the sale or other disposition of inventory in the ordinary course of
business, (ii) the sale or other disposition of equipment or other personal
property that is replaced by equipment or personal property, as the case may be,
performing substantially the same function not later than ninety days after such
sale or disposition, (iii) the sale or other disposition of obsolete equipment
or superseded or worn-out assets, and (iv) any sale or other disposition to the
Borrower or any of its Restricted Subsidiaries. The parties acknowledge that
certain real estate, improvements, furniture, fixtures and equipment (the “Erie
Assets”) located at 7700 Peach Street, Erie, Pennsylvania, and used in
connection with an off-track wagering operation commonly known as “The Downs”
operated at that location, are subject to a purchase right in favor of a third
party. Notwithstanding anything contained herein to the contrary: (i) the
existence of such a purchase right in respect of the Erie Assets will not be
deemed to violate the Loan Documents, and (ii) the subsequent sale or other
disposition thereof will not be considered a Disposition.

“Distribution” means (a) any transfer of cash or other Property from the
Borrower or any of its Restricted Subsidiaries, or from any account of the
Borrower or any of its Restricted Subsidiaries to the Tribe or any of its
members or Outside Affiliates or to their respective accounts (but not the
making of arm’s length payments for goods and services provided by the Tribe,
its members or any of its Affiliates to the Borrower or any of its Restricted
Subsidiaries in the manner contemplated by Section 9.08), (b) any retirement,
redemption, prepayment of principal, purchase or other acquisition for value by
the Borrower or any of its Restricted Subsidiaries of any Securities or other
obligations of the Tribe or any of its Outside Affiliates (or of any other
Person to the extent that such Securities or other obligations are guaranteed by
the Tribe or any of its Outside Affiliates), (c) the declaration or payment by
the Borrower or any of its Restricted Subsidiaries of any dividend or
distribution to the Tribe or any of its members or any of its Outside Affiliates
in cash or in Property (but not the making of arm’s length payments for goods
and services provided by the Tribe, its members or any of its Affiliates to the
Borrower or any of its Restricted Subsidiaries in the manner contemplated by
Section 9.08), (d) any Investment (whether by means of loans, advances or
otherwise) by the Borrower or any of its Restricted Subsidiaries in Securities
or other obligations of the Tribe or any of its Outside Affiliates, or (e) any
other payment, assignment or transfer, whether in cash or other Property, from
the Borrower or any of its Restricted Subsidiaries to the Tribe or any of its
members or Outside Affiliates, including the payment of any tax, fee, charge or
assessment imposed by the Tribe on the Borrower, its Restricted Subsidiaries,
their revenues or the Authority Property, provided that, (A) the making of
payments by the Borrower or any of its Restricted Subsidiaries to the Tribe or
any of its Affiliates or members in consideration of goods and services provided
to the Borrower or any of its Restricted Subsidiaries by the Tribe or its
Affiliates or members in the ordinary course of business, (B) the provision of
services by the Borrower or any of its

 

-10-



--------------------------------------------------------------------------------

Restricted Subsidiaries to the Tribe, its members or any of its Affiliates in
the ordinary course of business in exchange for reasonable consideration to the
Borrower or any of its Restricted Subsidiaries or (C) assessment by the Tribe
against the Borrower or any of its Restricted Subsidiaries of the regulatory
costs and expenses of the Tribe associated with the Borrower or any of its
Restricted Subsidiaries, shall not be considered Distributions.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for any period, for the Borrower and its Restricted Subsidiaries
on a consolidated basis, an amount equal to (a) Net Income for that period, plus
(b) Interest Charges to the extent deducted in determining such Net Income, plus
(c) (without duplication) the aggregate amount, if any, of federal and state
taxes on or measured by income of the Borrower and its Restricted Subsidiaries
(whether or not payable during that period, and excluding any amount payable to
the State of Connecticut under the Compact) to the extent deducted in
determining such Net Income, plus (d) depreciation and amortization of the
Borrower and its Restricted Subsidiaries to the extent deducted in determining
such Net Income, plus (e) accretion expense with respect to the relinquishment
liability, relinquishment liability re-assessments and all similar obligations
of the Borrower and its Restricted Subsidiaries under the Relinquishment
Agreement, in each case to the extent deducted in determining such Net Income,
plus (f) to the extent deducted in determining Net Income, the premium and
related costs of tender offers and consent solicitations described in
Section 9.09 hereof (including all such costs associated with the redemption of
the Senior Notes) and the associated write off of unamortized debt issuance
costs, in each case determined in accordance with GAAP, plus (g) Pre-Opening
Expenses for that period, minus (h) relinquishment fees earned under the
Relinquishment Agreement during that period, minus (i) accretion income with
respect to the gain recorded in the fiscal year ended September 30, 2006
realized during that period in connection with the amendment of the purchase
agreement for the purchase of the Pocono Downs Subsidiaries with Penn National
Gaming, Inc. and certain of its affiliates.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

-11-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

  

Eurodollar Base Rate

Eurodollar Rate =    1.00 – Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m.,

 

-12-



--------------------------------------------------------------------------------

London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means each Loan that bears interest at a rate based on
the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 10.01.

“Existing Leasehold Mortgage” means, collectively, the Amended and Restated
Open-End Leasehold Mortgage Deed, as amended, dated as of March 25, 2003,
executed by the Borrower in favor of the Administrative Agent pursuant to the
Existing Loan Agreement covering the leasehold interest of the Borrower under
the Lease to the reservation real property described on Schedule 5.07, the
related improvements and fixtures used in connection with Mohegan Sun.

“Existing Letters of Credit” means each of the letters of credit issued by Bank
of America as issuing lender under the Existing Loan Agreement which remain
outstanding as of the Closing Date. The Administrative Agent will advise the
Lenders prior to the Closing Date of the amount of the Existing Letters of
Credit.

“Existing Loan Agreement” means that certain Amended and Restated Loan Agreement
dated as of March 25, 2003, among the Borrower, the Tribe, Bank of America,
N.A., as agent, and a syndicate of lenders, as amended.

“Existing Senior Indenture” means the Indenture dated as of February 8, 2005
among the Borrower, the Tribe and Wachovia Bank, National Association, as
Trustee, in respect of the Borrower’s $250,000,000 principal amount of 6 1/8%
Senior Notes due 2013.

“Existing Senior Subordinated Indentures” means, collectively, (a) the Indenture
dated as of July 26, 2001 between the Borrower and State Street Bank and Trust
Company, as Trustee, in

 

-13-



--------------------------------------------------------------------------------

respect of the Borrower’s $150,000,000 principal amount of 8 3/8% Senior
Subordinated Notes due 2011, (b) the Indenture dated as of February 20, 2002
between the Borrower and State Street Bank and Trust Company, as Trustee, in
respect of the Borrower’s $250,000,000 principal amount of 8% Senior
Subordinated Notes due 2012, (c) the Indenture dated as of July 9, 2003 between
the Borrower and U.S. Bank National Association, as Trustee, in respect of the
Borrower’s $330,000,000 principal amount of 6 3/8% Senior Subordinated Notes due
2009, (d) the Indenture dated as of August 3, 2004 between the Borrower and U.S.
Bank, National Association, as Trustee, in respect of the Borrower’s
$225,000,000 principal amount of 7 1/8% Senior Subordinated Notes due 2014, and
(e) the Indenture dated as of February 8, 2005 between the Borrower and U.S.
Bank National Association, as Trustee, in respect of the Borrower’s $150,000,000
principal amount of 6 7/8% Senior Subordinated Notes due 2015.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means a fee letter of even date herewith between the Borrower and
the Administrative Agent and L/C Issuer.

“Fiscal Quarter” means the Fiscal Quarter of the Borrower consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Borrower consisting of a twelve month
fiscal period ending on each September 30.

“Fixed Charge Coverage Ratio” means, as of each date of determination, the ratio
of:

(a) Annualized EBITDA determined as of that date minus (i) the aggregate amount
of any taxes on or measured by consolidated income of the Borrower and its
Restricted Subsidiaries for that period (whether or not payable during that
period, and excluding any amount payable to the State of Connecticut under the
Compact) to the extent not otherwise deducted in determining Net Income,
(ii) Distributions made by the Borrower during the period to the extent that
such Distributions are not expenditures which have been deducted in computing
EBITDA for the four relevant Fiscal Quarters, and (iii) Maintenance Capital
Expenditures made during that period; to

(b) the sum of (i) Interest Charges with respect to Recourse Obligations to the
extent payable in cash during that period, plus (ii) any principal repayments
with respect to Indebtedness and Capital Leases constituting Recourse
Obligations required to be made during that period in cash (other than any such
principal payments required in respect of Public Indebtedness).

 

-14-



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

Gaming Authority Ordinance” means Chapter 2, Article II of the Mohegan Tribe
Code, also known as Ordinance No. 95-2 of the Tribe, as enacted on July 15,
1995.

“Gaming Board” means, collectively, (a) The Mohegan Tribal Gaming Commission,
(b) the Connecticut Division of Special Revenue, (c) the Commission, and (d) any
other Governmental Authority that holds licensing or permit authority over
gambling, gaming or casino activities conducted by the Tribe or the Borrower
within its jurisdiction.

“Gaming Laws” means IGRA, the Gaming Ordinance, the Gaming Authority Ordinance
and all other Laws pursuant to which any Gaming Board possesses licensing or
permit authority over gambling, gaming, or casino activities conducted by the
Tribe or the Borrower within its jurisdiction.

“Gaming Ordinance” means Chapter 2, Article III of the Mohegan Tribe Code, also
known as Ordinance 94-1 of the Tribe, as enacted on July 28, 1994.

“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America.

“Governmental Authority” means the government of the United States, the Tribe or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

-15-



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 12.06(h).

“Gross Proceeds” with respect to any Tax Exempt Notes means any proceeds as
defined in section 1.148-1(b) of the Tax Regulations, and any replacement
proceeds as defined in section 1.148-1(c) of the Tax Regulations.

“Guaranties” means (a) the Amended and Restated Guaranty by the Pocono Downs
Subsidiaries of the Obligations executed on the Closing Date, (b) the Second
Amended and Restated Guaranty by the WNBA Subsidiary of the Obligations executed
on the Closing Date, (c) the Amended and Restated Guaranty by Mohegan
Ventures-Northwest, LLC of the Obligations executed on the Closing Date, (d) the
Guaranty by Mohegan Golf, LLC, Mohegan Ventures Wisconsin, LLC, and Wisconsin
Tribal Gaming, LLC of the Obligations executed on the Closing Date, and (e) each
Guaranty made by each future Restricted Subsidiary of the Borrower of the
Obligations, each either as originally executed or as it may from time to time
be supplemented, modified, amended, restated or extended.

“Guarantors” means, collectively, the Pocono Downs Subsidiaries, the WNBA
Subsidiary, Mohegan Ventures-Northwest, LLC, Mohegan Golf, LLC, Mohegan Ventures
Wisconsin, LLC, Wisconsin Tribal Gaming, LLC and each other Restricted
Subsidiary of the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Laws” means all federal, tribal, Connecticut state or local
laws, ordinances, rules or regulations governing the disposal of Hazardous
Materials, to the extent applicable.

“Honor Date” has the meaning specified in the Section 2.04(c)(i).

“IGRA” means the federal Indian Gaming Regulatory Act of 1988, as amended,
codified at 25 U.S.C. § 2701, et seq.

“In-Balance Certificate” means a Certificate substantially in the form of
Exhibit D.

“In-Balance Test” means, as of each relevant date, that:

(a) the sum of (i) the Borrower’s and its Restricted Subsidiaries’ consolidated
cash and Cash Equivalents, (ii) the Unused Commitment, (iii) the Capital Markets
Amount, and (iv) Projected Free Cash Flow, in each case computed as of that
date; exceeds

(b) the sum of the Cost to Complete Mohegan Sun Phase III, the Pocono Downs
Phase II and each other Material Project (to the extent any cost associated with
such Material Project is budgeted to be expended during the Construction Period)
determined as of that date.

 

-16-



--------------------------------------------------------------------------------

“Included Taxes” has the meaning provided in Section 3.01(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, but only to the extent of the lesser of (i) the outstanding principal
amount of the obligation (or, with respect to any letter of credit, the amount
available for drawing thereunder), and (ii) the fair market value of the assets
so subject to the Lien;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Contingent Obligations of such Person in respect of any of the
foregoing;

provided, that the obligations of Borrower under the Relinquishment Agreement
shall not be treated as Indebtedness except to the extent that the same are not
paid when due.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

-17-



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 12.04(b).

“Indentures” means, collectively, the Existing Senior Indenture, the Existing
Senior Subordinated Indentures, and any Indentures governing future Indebtedness
of the Borrower permitted under Section 9.03.

“Information” has the meaning specified in Section 12.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Charges” means, with respect to any fiscal period, the sum of (a) all
interest, fees, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that is treated as interest in accordance with GAAP, plus
(b) the portion of rent payable with respect to that fiscal period under Capital
Leases that should be treated as interest in accordance with GAAP; provided
however, that the premium and related costs of tender offers and consent
solicitations described in Section 9.09 hereof (including all such costs
associated with the redemption of the Senior Notes) and the associated write off
of unamortized debt issuance costs shall not be considered to be “Interest
Charges.”

“Interest Differential” means, with respect to any prepayment of a Eurodollar
Rate Loan on a day other than the last day of the applicable Interest Period and
with respect to the failure to borrow a Eurodollar Rate Loan on the date or in
the amount specified in a Request for Credit Extension, (a) the per annum
interest rate payable pursuant to Section 2.08(a)(i) with respect to that
Eurodollar Rate Loan as of the date of the prepayment or failure to borrow,
minus (b) the Eurodollar Base Rate on or as near as practicable to the date of
the prepayment or failure to borrow for a Eurodollar Rate Loan commencing on
such date and ending on the last day of the applicable Interest Period; provided
that if the Eurodollar Base Rate so prescribed is equal to or within 1/8% less
than the Eurodollar Base Rate for the Eurodollar Rate Loan that was prepaid or
not borrowed, then 1/8 of 1% shall be subtracted from the Eurodollar Base Rate
so prescribed. The determination of the Interest Differential by the
Administrative Agent shall be conclusive in the absence of manifest error.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the last Business Day of each March, June, September and
December that occurs after the beginning of such Interest Period shall also be
an Interest Payment Date; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or twelve
(to the extent made available by each of the Lenders) months thereafter, as
selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-18-



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means Banc of America Securities LLC, RBS Securities
Corporation and Calyon New York Branch, in their capacities as joint lead
arrangers and joint book managers.

“Lahaniatis Property” means the property identified as such on Schedule 5.07.

“Landlord Consent” means the consent executed by the Tribe as a part of the
Leasehold Mortgage, and concurrently therewith in favor of the Administrative
Agent, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.

 

-19-



--------------------------------------------------------------------------------

“Laws” means, collectively, (a) all international, foreign, Federal, tribal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, in each case to the extent
binding upon any relevant Person, (b) any interpretation or administration of
the items described in clause (a) by any Governmental Authority which has the
binding force of law, and (c) all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority which any relevant Person is obligated to conform to
as a matter of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means the Lease dated September 29, 1995 between the Tribe and the
Borrower, as amended by an amendment also dated September 29, 1995 and by an
amendment of even date herewith, with respect to the Real Property underlying
Mohegan Sun and the improvements thereon.

“Leasehold Mortgage” means, either (a) if the governmental approvals required
for the effective delivery of the Leasehold Mortgage are obtained on or prior to
the Closing Date, a Second Amended and Restated Open-End Leasehold Mortgage Deed
executed by the Borrower on the Closing Date in the form of Exhibit E in favor
of the Administrative Agent for the benefit of the Creditors to amend and
restate the Existing Leasehold Mortgage covering the leasehold interest of the
Borrower under the Lease to the reservation real property described on
Schedule 5.07, the related improvements and fixtures used in connection with
Mohegan Sun, and (b) if the governmental approvals required for the effective
delivery of the Leasehold Mortgage are not obtained on or prior to the Closing
Date, but the same are subsequently obtained as contemplated by Section 8.16, an
Open-End Leasehold Mortgage Deed substantially in the form of Exhibit E (but
with such changes as may be reasonably required to reflect that it does not

 

-20-



--------------------------------------------------------------------------------

amend and restate the Existing Leasehold Mortgage), in each case either as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed, extended or supplanted.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means, collectively, (a) an extension of credit by a Lender to the
Borrower under Article II in the form of a Revolving Loan, and (b) any Term
Loans and Tax Exempt Loans made hereunder.

“Loan Documents” collectively, this Agreement, the Notes, each Letter of Credit,
the Collateral Documents, the Landlord Consent, any Request for Loan, any
Request for Letter of Credit, the Fee Letter, the Guaranties, and any other
agreements of any type or nature heretofore or hereafter executed and delivered
by the Borrower, the Tribe or any of its Affiliates to the Administrative Agent
or to any Lender (including, in the case of any Secured Swap Contract, any
Affiliate of any Lender) in any way relating to or in furtherance of this
Agreement, including any Secured Swap Contract, in each case either as
originally executed or as the same may from time to time be supplemented,
modified, amended, restated, extended or supplanted.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Revolving
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.03(a), which, if in writing, shall be substantially
in the form of Exhibit F.

 

-21-



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and each Guarantor.

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of those portions of Mohegan
Sun or Pocono Downs which are open for business on the Closing Date (or, as of
the date of the Capital Expenditure, will have been open for business for a
period in excess of one year), but excluding any Capital Expenditure which adds
to Mohegan Sun or Pocono Downs.

“Management Board” means the Management Board of the Borrower, as established
pursuant to the Gaming Authority Ordinance.

“Material Adverse Effect” means any set of circumstances or events which (a) may
reasonably be expected to have any material adverse effect whatsoever upon the
validity or enforceability of any Loan Document, (b) may reasonably be expected
to be material and adverse to the condition (financial or otherwise) or business
operations or Properties or to the prospects of the Borrower and its Restricted
Subsidiaries, taken as a whole, (c) materially impairs or may reasonably be
expected to materially impair the ability of the Tribe or the Borrower and the
other Loan Parties, taken as a whole, to perform their Obligations or
(d) materially impairs or could reasonably be expected to materially impair the
ability of the Lenders or the Administrative Agent to enforce the principal
benefits intended to be created and conveyed by the Loan Documents, including,
without limitation, the Liens created by the Collateral Documents.

“Material Documents” means, collectively, the Lease, the Relinquishment
Agreement, the Constitution, the Compact, the Gaming Ordinance, the Gaming
Authority Ordinance, the Town Agreement and the UCC Ordinance.

“Material Project” means each capital project other than Mohegan Sun Phase III
or Pocono Downs Phase II for which the Borrower and its Restricted Subsidiaries
hereafter become legally obligated to make Capital Expenditures which are in
excess of $7,500,000 (as to each such Project) during the Construction Period
(whether directly or by means of legal obligations to make Investments in other
Persons), it being understood that the existence of one or more conditions to
the contractual obligations of the Borrower or its Restricted Subsidiaries will
not exclude any such capital project from this definition unless the condition
is not reasonably expected to be fulfilled during the Construction Period. It is
specifically understood and agreed that any project the costs of which are
considered Maintenance Capital Expenditures shall be excluded from the
definition of Material Project.

“Material Restricted Subsidiary” means, collectively (a) Downs Racing, L.P., a
Pennsylvania limited partnership, and each other Restricted Subsidiary of
Borrower which owns any interest in the principal fixed assets used in
connection with the gaming, lodging and entertainment activities conducted at
Mohegan Sun or Pocono Downs (but specifically excluding any Restricted
Subsidiary which is a passive landowner of property which is not actively used
in such activities), and (b) as of any date of determination, any Restricted
Subsidiary whose consolidated assets and operations, as of the last day of the
then most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 8.01(b), account for 5% or more of the
consolidated total assets of the Borrower and its Restricted Subsidiaries as of
that date or 5% or more of consolidated EBITDA of Borrower and its Restricted
Subsidiaries for the twelve month period ending on that date.

 

-22-



--------------------------------------------------------------------------------

“Maturity Date” means March 9, 2012; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Foreseeable Loss” means the maximum foreseeable casualty loss
associated with the Mohegan Sun determined from time to time by AON Risk
Services or another professional insurance consultant retained by the Borrower
and reasonably acceptable to the Administrative Agent, provided that the amount
thereof shall not be less than $500,000,000. As of the Closing Date, the Maximum
Foreseeable Loss has been determined to be $1,072,084,349, but the Borrower
shall have the right to engage AON Risk Services or another professional
insurance consultant retained by the Borrower and reasonably acceptable to the
Administrative Agent to reassess the Maximum Foreseeable Loss from time to time
during the term of this Agreement.

“Mohegan Sun” means the casino property and related transportation, retail,
dining and entertainment facilities and hotel described in the Gaming Ordinance
and commonly known as “Mohegan Sun Resort Casino” owned by the Borrower and
located in Uncasville, Connecticut (including any future expansions thereof),
which facilities are located upon the real property described on Schedule 5.07.

“Mohegan Sun Phase III” means the proposed expansion project of the Mohegan Sun
consisting of approximately 1,300,000 square feet of additional amenities for
Mohegan Sun including:

(a) the “Sunrise Square” containing approximately 10,000 square feet of new
space and 12,000 square feet of renovated space, with related food and beverage
outlets and a specially dedicated Asian bus lobby;

(b) the “Casino of the Wind”, including approximately 42,000 square feet of
additional gaming space and approximately 20,000 square feet of additional
dining and retail amenities;

(c) an approximately 15,000 square foot entertainment venue (1,500 capacity), an
approximately 9,600 square foot themed casual dining restaurant, and an
approximately 3,000 square foot special events room and a retail shop;

(d) a hotel tower with approximately 1,000 rooms, an approximately 7,500 square
foot nightclub and lounge and a swimming pool and spa;

(e) approximately 115,000 square feet of new retail and food and beverage
amenities; and

(f) additional structured parking, valet parking and surface parking, totaling
approximately 6000 spaces.

 

-23-



--------------------------------------------------------------------------------

“Mohegan Tribe Code” means the Mohegan Tribe of Indians of Connecticut Code of
Ordinances codified through Ordinance No. 2006-2, enacted September 8, 2006, as
in effect from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Negative Pledge” means any covenant binding upon Authority Property that
prohibits the creation of Liens on any Authority Property, except a covenant
contained in an instrument creating a Lien or a Permitted Right of Others
permitted under Section 9.01.

“Net Cash Proceeds” means: with respect to any Disposition by the Borrower or
any of its Restricted Subsidiaries, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Borrower or such Restricted Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.

“Net Income” means, with respect to any fiscal period, the consolidated net
income from continuing operations before extraordinary or non-recurring items of
the Borrower and its Restricted Subsidiaries for that period, determined in
accordance with GAAP.

“Note” means a Revolving Note, a Term Loan Note or a Tax Exempt Note.

“Obligations” means all advances to, and debts, liabilities and obligations of,
the Tribe, the Borrower or any other Loan Party arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees payable under any Loan Document that accrue after the commencement by or
against the Tribe, the Borrower or any Loan Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Operating Accounts” means the deposit accounts of the Borrower and the
Restricted Subsidiaries (excluding the WNBA Subsidiary) described on
Schedule 6.26, and each other deposit, savings, brokerage or similar account
hereafter established by the Borrower and the Restricted Subsidiaries (excluding
the WNBA Subsidiary), provided that Operating Accounts shall not include the
accounts designated on Schedule 6.26 as “Operating Account Exclusions”

 

-24-



--------------------------------------------------------------------------------

or any other deposit, savings, brokerage or similar account hereafter
established by the Borrower or the Restricted Subsidiaries (excluding the WNBA
Subsidiary) for the purpose of collecting or disbursing funds for the payment of
payroll, medical insurance and workmen’s compensation claims, tip money
belonging to employees, money belonging to patrons and other disbursements of a
similar nature, or accounts for the short-term investment of such funds pending
their disbursement.

“Organization Documents” means, (a) with respect to the Tribe, the Constitution,
(b) with respect to the Borrower, the Gaming Authority Ordinance, (c) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (d) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (e) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outside Affiliates” means those Affiliates of the Tribe other than the Borrower
and its Restricted Subsidiaries.

“Outstanding Amount” means (i) with respect to Revolving Loans, Term Loans and
Tax Exempt Loans outstanding on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans, Term Loans and Tax Exempt Loans, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 12.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pennsylvania Tax Revenues” means the portion of the revenues of Downs Racing,
L.P. which is required to be paid to the Commonwealth of Pennsylvania as a tax
under Chapter 14 of the Pennsylvania Race Horse Development and Gaming Act.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

-25-



--------------------------------------------------------------------------------

“Permitted Dispositions” means Dispositions made during the term of this
Agreement of Authority Property which have, as of each date of determination, an
aggregate book value not in excess of 5% of the aggregate value of the assets
comprising Mohegan Sun as of each such date, determined with reference to the
then most recent audited financial statements of the Borrower.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction or maintenance of real property, or
Liens incident to construction or maintenance of real property, now or hereafter
filed of record for which adequate accounting reserves have been set aside and
which are being contested in good faith by appropriate proceedings and have not
proceeded to judgment, provided that, by reason of nonpayment of the obligations
secured by such Liens, no such real property is subject to a material risk of
loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due, or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

(c) minor defects and irregularities in title to any real property which in the
aggregate do not materially impair the fair market value or use of the real
property for the purposes for which it is or may reasonably be expected to be
held;

(d) easements, exceptions, reservations, or other agreements granted or entered
into after the date hereof for the purpose of pipelines, conduits, cables, wire
communication lines, power lines and substations, streets, trails, walkways,
drainage, irrigation, water, and sewerage purposes, dikes, canals, ditches, the
removal of oil, gas, coal, or other minerals, and other like purposes affecting
real property which in the aggregate do not materially burden or impair the fair
market value or use of such real property for the purposes for which it is or
may reasonably be expected to be held;

(e) rights reserved to or vested in any Governmental Authority by Law to control
or regulate, or obligations or duties under Law to any Governmental Authority
with respect to, the use of any real property;

(f) rights reserved to or vested in any Governmental Authority by Law to control
or regulate, or obligations or duties under Law to any Governmental Authority
with respect to, any right, power, franchise, grant, license, or permit;

(g) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property;

(h) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;

 

-26-



--------------------------------------------------------------------------------

(i) Liens consisting of pledges or deposits made in connection with obligations
under workers’ compensation laws, unemployment insurance or similar legislation,
including Liens of judgments thereunder which are not currently dischargeable;

(j) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which Borrower is a party as lessee, provided the aggregate value of all such
pledges and deposits in connection with any such lease does not at any time
exceed 10% of the annual fixed rentals payable under such lease;

(k) Liens consisting of deposits of Property to secure statutory obligations of
Borrower in the ordinary course of its business;

(l) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which Borrower is a party in the
ordinary course of its business;

(m) Liens created by or resulting from any litigation or legal proceeding
involving Borrower in the ordinary course of its business which is currently
being contested in good faith by appropriate proceedings, provided that adequate
reserves have been set aside with respect thereto, and such Liens are discharged
or stayed within 60 days of creation and no Property is subject to a material
risk of loss or forfeiture;

(n) encumbrances consisting of the rights of tenants under retail, restaurant or
other commercial leases at Mohegan Sun, Pocono Downs or any other property owned
by a Loan Party and associated rights of such tenants under SNDA’s; and

(o) the Lien of the mortgage referred to in the definition of Permitted
Transaction.

“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease) that does not materially impair the value
or use of property for the purposes for which it is or may reasonably be
expected to be held, (b) an option or right to acquire a Lien that would be a
Permitted Encumbrance, and (c) the reversionary interest of a landlord under a
lease of Property.

“Permitted Transaction” means the transaction pursuant to which the Tribe sells
or leases the Lahaniatis Property to the Borrower, or the Tribe and the Borrower
enter into an easement, occupancy or other arrangement concerning the Lahaniatis
Property such that such property can be incorporated into Mohegan Sun Phase III
in a manner satisfactory to the Borrower, provided that if such transaction
takes the form of a sale, such sale may involve the payment of cash and the
assumption of existing Indebtedness secured by an existing mortgage lien on such
property, further provided that in the event such transaction takes the form of
a sale, the aggregate amount of cash paid and existing Indebtedness assumed by
the Borrower in connection therewith shall not exceed $8,000,000.

 

-27-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, tribe, Governmental
Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 8.02.

“Pledge Agreement” means a pledge agreement to be executed and delivered by the
Borrower and each Restricted Subsidiary owning any Equity Interests in any other
Restricted Subsidiary with respect to all Equity Interests held by each such
Person in a Restricted Subsidiary (excluding the WNBA Subsidiary), either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended.

“Pocono Downs” means the harness racetrack and casino known as Mohegan Sun at
Pocono Downs located in Plains Township, Pennsylvania, and related assets.

“Pocono Downs Mortgages” means the Amended and Restated Open-End Mortgage and
Security Agreements executed by those of the Pocono Downs Subsidiaries owning
real property interests underlying Pocono Downs with respect thereto.

“Pocono Downs Phase I” means the initial gaming facility at Pocono Downs which
opened to the public for business on November 14, 2006.

“Pocono Downs Phase II” means the expansion project of Pocono Downs consisting
of: a new approximately 280,000 square foot entertainment facility featuring
additional slot machines, expected to bring the total number of slot machines at
Pocono Downs to approximately 2,500, as well as restaurants, a 300 seat buffet,
food court and other related amenities.

“Pocono Downs Subsidiaries” means, collectively, (a) Downs Racing, L.P., a
Pennsylvania limited partnership, Backside, L.P., a Pennsylvania limited
partnership, Mill Creek Land, L.P., a Pennsylvania limited partnership,
Northeast Concessions, L.P., a Pennsylvania limited partnership, and Mohegan
Commercial Ventures PA, LLC, a Pennsylvania limited liability company, and their
respective successors, and (b) any other Persons formed as Restricted
Subsidiaries of the Borrower for the purpose of owning or operating Pocono Downs
and the businesses related thereto.

“Pre-Construction Documents” has the meaning set forth in Section 6.28.

“Pre-Opening Expenses” means, for any fiscal period, pre-opening expenses of the
Projects during that period, determined in accordance with GAAP.

“Preliminary Construction Documents” means construction materials referred to in
Section 6.28, and delivered to the Administrative Agent pursuant to
Section 4.01(a)(xiv).

“Pricing Certificate” means a certificate substantially in the form of
Exhibit G, setting forth in summary form the calculation of the Total Leverage
Ratio as of the last day of the fourth Fiscal Quarter of the Borrower in each
Fiscal Year, properly completed and signed by a Senior Officer of the Borrower.

 

-28-



--------------------------------------------------------------------------------

“Priority Distribution Agreement” means the Priority Distribution Agreement
dated as of August 1, 2001, between the Tribe and the Borrower, as originally
executed, a true, correct and complete copy of which has been provided to the
Administrative Agent.

“Priority Distribution Limit” means, for each calendar year, the amount
calculated by adjusting the baseline amount of $14,000,000 for the calendar year
2000 for each subsequent year by the same percentage as the Consumer Price Index
adjustment for the most recently ended calendar year. The parties stipulate that
for the calendar year 2007, the Priority Distribution Limit is $16,941,175.51.

“Priority Distributions” means Distributions made by the Borrower to the Tribe
during any calendar year in the aggregate amount which does not exceed the
Priority Distribution Limit for such calendar year.

“Pro Forma Fixed Charge Coverage Ratio” means, as of the date of any
Distribution, the ratio which results from making adjustments to the Fixed
Charge Coverage Ratio (determined as of the then most recently ended Fiscal
Quarter for which the Borrower is obliged to have delivered a Compliance
Certificate) to give pro forma effect to all Distributions which have occurred
since the date for which the Fixed Charge Coverage Ratio was determined.

“Pro Forma Total Leverage Ratio” means, as of the date of the making of any
Investment, the ratio of (a) Total Debt as of the date of the making of that
Investment (after giving effect to any Indebtedness to be incurred on that
date), to (b) Annualized EBITDA for the four Fiscal Quarter period ending on the
last day of the then most recently ended Fiscal Quarter for which the Borrower
is obliged to have delivered a Compliance Certificate or Pricing Certificate.

“Projected Free Cash Flow” means, as of the last day of any Fiscal Quarter, an
amount equal to:

(a) the result of (i) Annualized EBITDA for the twelve-month period then ended,
minus (ii) the amount of Interest Charges and scheduled payments of principal
with respect to Indebtedness during that period paid in cash during that period
(other than the final maturity of the Borrower’s $330,000,000 principal amount
of 6 3/8% Senior Subordinated Notes due 2009), minus (iii) Distributions made by
the Borrower and its Restricted Subsidiaries to the Tribe in Cash during that
period, minus Maintenance Capital Expenditures during that period, and minus any
taxes paid by Borrower and its Restricted Subsidiaries with respect to their
income in respect of that period, if any; divided by

(b) four; and times

(c) the then remaining number of Fiscal Quarters which will occur in the
Construction Period.

 

-29-



--------------------------------------------------------------------------------

“Projections” means the financial projections which are a part of the
Confidential Offering Memorandum dated November, 2006 distributed by Banc of
America Securities LLC and the Borrower to the Lenders.

“Projects” means Mohegan Sun Phase III and Pocono Downs Phase II.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Public Indebtedness” means, collectively, any Indebtedness under the Existing
Senior Indenture, the Existing Senior Subordinated Indentures, or any other
Indebtedness which is hereafter issued pursuant to Section 9.03(b) or 9.03(d).

“Real Property” means, collectively, (a) the real property and improvements
underlying Mohegan Sun described on Schedule 5.07 and (b) the real property and
improvements underlying Pocono Downs described on Schedule 6.21.

“Rebatable Amount” has the meaning set forth in section 1.148-1(b) of the Tax
Regulations.

“Recourse Obligations” means, as of each date of determination, and without
duplication for the Borrower and its Restricted Subsidiaries, (a) all
Indebtedness and Contingent Obligations as to which the Borrower or any of its
Restricted Subsidiaries has any direct or indirect liability or obligation
(whether as the primary obligor or as a surety, and whether or not the Borrower
is the nominal obligor with respect thereto), including, without limitation,
indebtedness for borrowed money, obligations with respect to Capital Leases,
amounts available for drawing under letters of credit and other similar
instruments, and the aggregate amount drawn under letters of credit and other
similar instruments not then reimbursed, (b) all Indebtedness, Contingent
Obligations and other obligations secured by any Lien upon any Authority
Property, and (c) all Indebtedness, Contingent Obligations and other obligations
held by any Person who may take recourse to any Authority Property for the
satisfaction of such Indebtedness and other obligations, provided that the
obligations of the Borrower under the Priority Distribution Agreement shall not
be deemed to be Recourse Obligations. Without limitation on this definition, the
Obligations and the Indebtedness evidenced by the Indentures constitute Recourse
Obligations. As in effect on the Closing Date, the Lenders acknowledge that the
Tribe’s Indebtedness in respect of the Tax Exempt Bonds does not constitute a
Recourse Obligation.

“Register” has the meaning specified in Section 12.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Businesses” means (a) Class II and Class III Casino gaming (as defined
in IGRA), (b) any resort business, any activity or business incidental, directly
related or similar

 

-30-



--------------------------------------------------------------------------------

thereto, or any business or activity that is a reasonable extension, development
or expansion thereof, including any hotel, entertainment, recreation or other
activity or business, in each case designed to promote, market, support,
develop, construct or enhance the casino gaming and resort business operated by
Borrower at Mohegan Sun.

“Relinquishment Agreement” means the Relinquishment Agreement dated as of
February 7, 1998, among the Borrower, the Tribe and TCA, as amended from time to
time.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having at
least 51% of the sum of:

(a) the Aggregate Revolving Commitments (or, if the Revolving Commitments have
been terminated, the Total Revolving Outstandings) with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition; and

(b) the aggregate Outstanding Amount of all Term Loans and Tax Exempt Loans;

provided that the Outstanding Amount of Term Loans, Tax Exempt Loans and the
Revolving Commitment of, and the portion of the Total Revolving Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

“Restricted Subsidiary” means (a) the Pocono Downs Subsidiaries, Mohegan
Ventures-Northwest, LLC, the WNBA Subsidiary, Mohegan Golf, LLC, Mohegan
Ventures Wisconsin, LLC, and Wisconsin Tribal Gaming, LLC and (b) each other
Subsidiary of Borrower, whether now formed or hereafter acquired, which is not
designated an Unrestricted Subsidiary.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the

 

-31-



--------------------------------------------------------------------------------

amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Note” means the promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit H.

“Right of Others” means, as to any Property in which a Person has an interest,
(a) any legal or equitable right, title or other interest (other than a Lien)
held by any other Person in or with respect to that Property, and (b) any option
or right held by any other Person to acquire any right, title or other interest
in or with respect to that Property, including any option or right to acquire a
Lien.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Swap Contracts” means one or more Swap Contracts between the Borrower
and one or more of the Lenders or Affiliates of a Lender in respect of the
Obligations hereunder on terms mutually acceptable to the Borrower and that
Lender or Lenders or Affiliates of a Lender. Each Secured Swap Contract shall be
a Loan Document and shall be secured by the Liens created by the Collateral
Documents to the extent set forth in Section 2.15.

“Securities” means any capital stock, share, voting trust certificate, bonds,
debentures, notes or other evidences of indebtedness, limited partnership
interests, or any warrant, option or other right to purchase or acquire any of
the foregoing.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreements” means (a) the Second Amended and Restated Security
Agreement of even date herewith executed by Borrower in favor of the
Administrative Agent for the ratable benefit of the Creditors, (b) the Amended
and Restated Security Agreement of even date herewith executed by Mohegan
Ventures-Northwest, LLC in favor of the Administrative Agent for the ratable
benefit of the Creditors, (c) the Amended and Restated Security Agreement of
even date herewith executed by the Pocono Downs Subsidiaries in favor of the
Administrative Agent for the ratable benefit of the Creditors, (d) the Security
Agreement of even date herewith executed by Mohegan Golf, LLC, Mohegan Ventures
Wisconsin, LLC, and Wisconsin Tribal Gaming, LLC in favor of the Administrative
Agent for the ratable benefit of the Creditors, and (e) each Security Agreement
made by each future Restricted Subsidiary of the Borrower in favor of the
Administrative Agent for the ratable benefit of the Creditors, in each case
either as originally executed or as each may from time to time be supplemented,
modified, amended, restated or extended.

 

-32-



--------------------------------------------------------------------------------

“Senior Leverage Ratio” means, as of each date of determination, the ratio of
(a) Total Debt as of that date minus Subordinated Obligations as of that date,
to (b) Annualized EBITDA determined as of that date.

“Senior Notes” means the senior notes issued pursuant to the Existing Senior
Indenture, including any exchange notes issued thereunder.

“Senior Officer” means (a) as to the Tribe, the Chairman, Vice-Chairman and
Treasurer of the Tribal Council of the Tribe, the Chief Operating Officer of the
Tribe, the Chief Financial Officer of the Tribe and the Attorney General of the
Tribe, (b) as to the Borrower, the Chairman, Vice-Chairman and Treasurer of the
Management Board, the Chief Executive Officer, the Chief Operating Officer, the
Chief Financial Officer and the Vice President of Finance, and (c) as to each
other Loan Party, the chief executive officer, president and chief financial
officer of such Loan Party (or such Loan Party’s manager, sole member or general
partner as applicable).

“Senior Subordinated Notes” means (a) the senior subordinated notes issued
pursuant to the Existing Senior Subordinated Indentures, including any exchange
notes issued thereunder, and (b) any additional senior subordinated notes issued
in compliance with the terms of Section 9.03(d) and the other applicable
provisions of this Agreement.

“SNDA” means a subordination, non-disturbance and attornment agreement,
substantially in the form of Exhibit I hereto, or such other form of
subordination, non-disturbance and attornment agreement as the Administrative
Agent may approve in its reasonable discretion, in each case executed by the
Administrative Agent and a tenant of the Borrower or any of its Restricted
Subsidiaries at Mohegan Sun, Pocono Downs or other venues comprising Authority
Property operated by the Borrower or any of its Restricted Subsidiaries.

“SPC” has the meaning specified in Section 12.06(h).

“Subordinated Obligations” means, collectively (a) the Senior Subordinated
Notes, and (b) any Indebtedness issued pursuant to Section 9.03(d).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any

 

-33-



--------------------------------------------------------------------------------

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under any
synthetic lease, tax retention lease or other similar arrangement which, though
treated as a lease under GAAP is treated as a loan for purposes of the Code. The
Borrower’s good faith determination of whether a particular arrangement
constitutes a Synthetic Lease Obligation shall be determinative in the absence
of manifest error.

“Tax Certificate” means a tax certificate in a form reasonably acceptable to the
Administrative Agent and the Tax Exempt Lenders demonstrating the tax exempt
nature of any Tax Exempt Loans and the propriety of the assets financed with
such Tax Exempt Loans for tax exempt financing in accordance with the Tax
Regulations.

“Tax Exempt Bonds” means the Indebtedness of the Tribe under the Indenture of
Trust dated as of August 1, 2001 between the Tribe and First Union National
Bank, as Trustee, a true, correct and complete copy of which has been provided
to the Administrative Agent, either as originally executed, or as amended,
supplemented, modified or refinanced.

“Tax Exempt Lender” means each Lender holding outstanding Tax Exempt Loans from
time to time.

“Tax Exempt Loan” means each Loan made pursuant to this Agreement and a Tax
Exempt Note by means of any increase to the credit facilities hereunder made
pursuant to Section 2.14.

“Tax Exempt Note” means each promissory note made by Borrower to a Lender
evidencing the Tax Exempt Loans made by that Lender.

“Tax Opinion” an opinion of counsel to the Borrower, addressed to the
Administrative Agent and the Tax Exempt Lenders, setting forth customary
opinions regarding the tax exempt nature of any Tax Exempt Loans.

 

-34-



--------------------------------------------------------------------------------

“Tax Regulations” means the United States Treasury Regulations promulgated
pursuant to sections 103 and 141 through 150 of the Code.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TCA” means Trading Cove Associates, a Connecticut general partnership, its
successors and assigns.

“Term Loan Note” means any of the promissory notes made by the Borrower in favor
of a Lender evidencing Term Loans made by such Lender, substantially in the form
of Exhibit J.

“Term Loans” means any term loans resulting from conversion of Revolving Loans
pursuant to Section 2.02, and any incremental term loans made pursuant to
Section 2.15.

“Title Company” means Chicago Title Insurance Company.

“to the knowledge of” means, when modifying a representation, warranty or other
statement of any Person, that the fact or situation described therein is known
by the Person (or, in the case of a Person other than a natural Person, known by
a Senior Officer of that Person) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) should have been known by the Person (or,
in the case of a Person other than a natural Person, should have been known by a
Senior Officer of that Person). In the case of the Tribe, knowledge of any
material information by any Senior Officer of the Borrower or of the Tribe shall
be attributed to the Tribe.

“Total Debt” means, as of each date of determination, all Recourse Obligations
other than (a) the Borrower’s liability for payments under the Relinquishment
Agreement and (b) the Borrower’s and its Restricted Subsidiaries’ obligations
under any guarantees and other similar support arrangements which benefit
holders of Indebtedness of collectively not more than $100,000,000, except to
the extent that such obligations are required to be quantified on the Borrower’s
or any of its Restricted Subsidiaries balances sheets on such date in accordance
with GAAP.

“Total Leverage Ratio” means, as of each date of determination, the ratio of
(a) Total Debt as of that date, to (b) Annualized EBITDA determined as of that
date.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

“Town Agreement” means the Agreement dated as of June 16, 1994 between the Tribe
and the Town of Montville, Connecticut, as amended as of the Closing Date.

“Tribal Council” means the Tribal Council of the Tribe elected in accordance
with the Constitution.

 

-35-



--------------------------------------------------------------------------------

“Tribe” means The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian Tribe.

“Type” means, with respect to each Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC Ordinance” means Chapter 7, Article III of the Mohegan Tribe Code, also
known as Ordinance Number 98-7 of the Tribe.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Management Board, and (b) any Subsidiary of an Unrestricted Subsidiary. As of
the Closing Date, there are no Unrestricted Subsidiaries. The Management Board
may designate any Restricted Subsidiary (including any newly acquired or newly
formed Subsidiary of the Borrower) to be an Unrestricted Subsidiary, provided
that (i) such Restricted Subsidiary does not own any Equity Interests in, or own
or hold any Lien on any property of, the Borrower or any other Restricted
Subsidiary, (ii) either (A) the Subsidiary to be so designated has total assets
of $1,000 or less or (B) if such Subsidiary has assets greater than $1000, the
disposition of such assets would be a Permitted Disposition, (iii) in no event
shall any licenses issued under applicable Gaming Laws be transferred to an
Unrestricted Subsidiary, and (iv) no Default or Event of Default shall have
occurred and then be continuing or would occur as a consequence thereof.

“Unused Commitment” means, as of each date of determination, the difference
between (a) the aggregate Revolving Commitment on that date (taking into account
any increases therein made pursuant to Section 2.14) and (b) the sum of (i) the
outstanding principal amount of the Loans made under the Revolving Commitment,
(ii) the amount available for drawing under outstanding Letters of Credit, and
(iii) the aggregate amount of all unreimbursed draws with respect to Letters of
Credit.

“WNBA Agreements” means, collectively, the WNBA Membership Agreement between
WNBA, LLC, a Delaware limited liability company and the WNBA Subsidiary, the
WNBA Note and the related guaranty executed by the Borrower in favor of WNBA,
LLC, in each case as in effect on January 28, 2003, and with any amendments
thereto which do not increase the Investment of the Tribe or the Borrower in
respect of the WNBA Subsidiary to an amount in excess of that permitted by
Section 9.03(h).

“WNBA Note” means a promissory note dated as of January 28, 2003, in the
principal amount of $8,000,000 made by the WNBA Subsidiary in favor of WNBA, LLC
as a portion of the consideration payable by the WNBA Subsidiary for its
acquisition of a WNBA franchise.

“WNBA Subsidiary” means Mohegan Basketball Club, LLC, a limited liability
company formed under the Laws of the Tribe and a wholly-owned Subsidiary of the
Borrower, which is the owner and operator of the Women’s National Basketball
Association franchise known as the Connecticut Sun.

 

-36-



--------------------------------------------------------------------------------

“Yield” in respect of (a) any Appropriate Investment, means the yield of any
investment as described in section 1.148-5 of the Tax Regulations; and (b) any
issue of the Tax Exempt Notes, has the meaning set forth in section 1.148-4 of
the Tax Regulations.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

-37-



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders, the Tribe and the Borrower shall negotiate in
good faith and agree to amend this Agreement in such respects as are necessary
to conform those covenants as criteria for evaluating the Borrower’s financial
condition to substantially the same criteria as were effective prior to such
change in GAAP and the Borrower shall be deemed to be in compliance with the
financial covenants contained in Sections 9.13 and 9.17 during the 60 day period
following any such change in GAAP if and to the extent that the Borrower would
have been in compliance therewith under GAAP as in effect immediately prior to
such change; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06 Letter of Credit Amount. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

-38-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Revolving Borrowing, (a) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (b) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Term Loan Conversion. On the Conversion Date, a $300,000,000 portion of the
outstanding Revolving Loans shall immediately be converted to Term Loans without
further action of the parties hereto. Revolving Loans held by the Lenders shall
be converted ratably in accordance with their respective Applicable Percentages.
Concurrently with such conversion, the Revolving Commitments of each of the
Lenders shall be ratably reduced in an aggregate principal amount equal to
$300,000,000. No portion of the Term Loans which is repaid may be reborrowed,
but the outstanding principal balance of the Term Loans may be converted or
continued in the manner set forth in Section 2.03. The Term Loans shall bear
interest in the manner set forth in Section 2.08, and shall be payable as set
forth in Section 2.07. Effective as of the Conversion Date, all Revolving Notes
will be replaced with new Revolving Notes which appropriately reflect the
revised Revolving Commitments, and each Lender desiring a Term Loan Note will be
issued a Term Loan Note in the appropriate principal amount.

2.03 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Senior Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire amount thereof. Except as provided in Section 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof or, if less, the entire amount
thereof. Each Loan Notice (whether telephonic or

 

-39-



--------------------------------------------------------------------------------

written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect.

 

-40-



--------------------------------------------------------------------------------

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date (except that any Letters of Credit providing for
automatic renewal shall not be deemed to violate this limitation); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any

 

-41-



--------------------------------------------------------------------------------

Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.04(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article XI with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article XI
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

-42-



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Senior Officer of the Borrower. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer reasonably may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (W) the Letter of Credit to be amended; (X) the proposed date
of amendment thereof (which shall be a Business Day); (Y) the nature of the
proposed amendment; and (Z) such other matters as the L/C Issuer reasonably may
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the

 

-43-



--------------------------------------------------------------------------------

Administrative Agent a true and complete copy of such Letter of Credit or
amendment. The Issuing Bank shall promptly provide to each Lender which requests
the same copies of all Letters of Credit and amendments thereto issued and
outstanding from time to time.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. If the L/C Issuer provides notice of a
drawing to the Borrower no later than the Business Day prior to the Honor Date,
then not later than 10:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the L/C Issuer provides such notice on or after
the Honor Date, then the Borrower shall so reimburse the L/C Issuer on the
Business Day following the date of such notice. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

 

-44-



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will promptly distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

-46-



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the full amount of such L/C Borrowing or such L/C Obligation. Sections 2.07 and
10.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.04, Section 2.07 and Section 10.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the applicable L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance reasonably

 

-47-



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

-48-



--------------------------------------------------------------------------------

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.05 Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by the Administrative Agent not later than 10:00 a.m. (i) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(ii) one Business Day prior to the date of prepayment of Base Rate Revolving
Loans; (b) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(c) any prepayment of Base Rate Revolving Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Revolving
Loans of the Lenders in accordance with their respective Applicable Percentages
and shall not be applied to the Term Loans or to the Tax Exempt Loans or reduce
the Amortization Amount.

2.06 Termination or Reduction of Revolving Commitments; Voluntary Prepayments of
the Term Loans. The Borrower may, from time to time upon notice to the
Administrative Agent, (a) terminate the Aggregate Revolving Commitments,
(b) permanently reduce the Aggregate Revolving Commitments, (c) prepay the Term
Loans or (d) prepay the Tax Exempt Loans (provided that any prepayment of the
Tax Exempt Loans is made in a manner consistent with applicable Tax
Regulations); provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination, reduction or prepayment, (ii) any such partial reduction or
prepayment shall be in an aggregate amount of $1,000,000 or any whole multiple
of $1,000,000 in excess thereof or, if less, the entire amount thereof, and
(iii) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Revolving Commitments
and each prepayment of the Term Loans or Tax Exempt Loans. Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Lender according to its Applicable Percentage of the Aggregate Revolving
Commitments. Each prepayment of the Term Loans

 

-49-



--------------------------------------------------------------------------------

shall be applied to the Term Loans of each Lender according to its Applicable
Percentage of the Term Loans. Each prepayment of the Tax Exempt Loans shall be
applied to the Tax Exempt Loans of each Lender according to its Applicable
Percentage of the Tax Exempt Loans. All fees accrued until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

2.07 Mandatory Payments and Prepayments; Repayment of Loans.

(a) If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.07(a) unless after the prepayment in full of the Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(b) On the Maturity Date, the Borrower shall repay to the Lenders the aggregate
principal amount of Revolving Loans outstanding on such date.

(c) The Borrower shall repay the principal amount of the Term Loans on each
Amortization Date in an aggregate principal amount equal to the Amortization
Amount, and shall in any event repay the remaining principal balance of the Term
Loans on the Maturity Date.

(d) Upon the Disposition of all or substantially all of Pocono Downs (whether by
sale of the underlying assets, the sale of Equity Interests in the Pocono Downs
Subsidiaries or otherwise) the Borrower shall prepay an aggregate principal
amount of Loans equal to 75% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or any of its Subsidiaries.
Each such prepayment of the Loans shall be applied:

(i) first, to the repayment of any then outstanding Term Loans (or, if the
Conversion Date has not yet occurred, to the repayment of Revolving Loans) in
each case in an aggregate principal amount which shall not exceed the lesser of
(A) $200,000,000, or (B) the aggregate amount of the Capital Expenditures made
by Borrower and its Restricted Subsidiaries in respect of Pocono Downs during
the period between September 30, 2006 and the date of such Disposition; and

(ii) then, to the repayment of outstanding Revolving Loans.

Each prepayment of the Term Loans made pursuant to this clause (d) shall be
applied to installments in the inverse order of their maturity. Each repayment
of Revolving Loans pursuant to clause (d)(i) above shall result in a concurrent
and automatic reduction in the Aggregate Revolving Commitments, however
repayment of Revolving Loans pursuant to clause (d)(ii) shall not reduce the
Revolving Commitments.

(e) Upon the Disposition of any Authority Property (other than as set forth in
(d), above), the Borrower shall prepay an aggregate principal amount of Loans,
equal to the amount by which 75% of the aggregate amount of Net Cash Proceeds
received from all such Dispositions of Authority Property since the Closing Date
exceeds $50,000,000, immediately upon receipt thereof by the Borrower or one of
its Subsidiaries. Each such prepayment of the Loans shall first be applied:

(i) first, to the repayment of any then outstanding Term Loans until paid in
full (or, if the Conversion Date has not yet occurred, to the repayment of
Revolving Loans); and

 

-50-



--------------------------------------------------------------------------------

(ii) then, to the repayment of outstanding Revolving Loans.

Each prepayment of the Term Loans made pursuant to this clause (e) shall be
applied to installments in the inverse order of their maturity. Each repayment
of Revolving Loans pursuant to clause (e)(i) above shall result in a concurrent
and automatic reduction in the Aggregate Revolving Commitments, however
repayment of Revolving Loans pursuant to clause (e)(ii) shall not reduce the
Revolving Commitments.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-51-



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.04:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees.

(i) The Borrower shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the letter agreements with the Joint Lead Arrangers.

(ii) On the Closing Date, the Borrower shall pay to the Lenders upfront fees in
amounts agreed upon by the Borrower in the Fee Letter. The Administrative Agent
has advised each Lender of the amount of the upfront fees payable to that
Lender.

(iii) The fees described in this clause (b) shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be presumed
correct.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon shall be presumed correct. Any

 

-52-



--------------------------------------------------------------------------------

failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall be presumed correct. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) Notes, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall be presumed correct.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.03 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.03) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made

 

-53-



--------------------------------------------------------------------------------

available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate selected by
the Borrower in the applicable Loan Notice. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 12.04(c) are several and not joint. The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 12.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 12.04(c).

 

-54-



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. Notwithstanding the foregoing, each Lender agrees that it
shall not exercise any right of setoff or counterclaim referred to herein
without first obtaining the consent of the Required Lenders.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time following the Closing Date, request an increase in the
Aggregate Revolving Commitments, may request the making of incremental Term
Loans (on identical terms to the existing Term Loans), or may request the making
of Tax Exempt Loans in an aggregate principal amount not to

 

-55-



--------------------------------------------------------------------------------

exceed $75,000,000 (or any combination of the foregoing) by an amount (for all
such requests) not exceeding $250,000,000; provided that (i) any such request
for an increase in the Aggregate Revolving Commitments or for incremental Term
Loans shall be in a minimum amount of $50,000,000, and the Borrower may make a
maximum of three such requests, and (ii) any such request for Tax Exempt Loans
shall be in a minimum amount of $10,000,000, and the Borrower may make a maximum
of three such requests.

(b) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. The Borrower may also nominate additional Eligible
Assignees, which are reasonably acceptable to the Administrative Agent to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(c) Effective Date and Allocations. If the Aggregate Revolving Commitments are
increased or additional Term Loans are made in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase:

(1) the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party and the Tribe dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Senior Officer of such Loan Party or the
Tribe, as applicable (i) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such increase, (ii) in the case of
the Tribe, certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V are true and correct on
and as of the Increase Effective Date, and (iii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 8.01, and (B) no Default or Event of Default
exists;

(2) the Borrower and the Tribe shall deliver to the Administrative Agent such
amendments to this Agreement and the Loan Documents as the Administrative Agent
or the Lenders providing the increased Loans may request to reflect such
increase, which in the case of any Tax Exempt Loans, shall in any event include
a Tax Certificate and Tax Opinion;

 

-56-



--------------------------------------------------------------------------------

(3) if the increase consists of additional Revolving Commitments, the Borrower
shall prepay any Revolving Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section;

(4) if the increase consists of Tax Exempt Loans, the Tax Exempt Notes governing
the same shall (i) provide for a maturity which is not shorter than the Maturity
Date, (ii) provide for rates of interest determined by the Administrative Agent
to yield the substantial tax equivalent yield to the related Tax Exempt Lenders
as are associated with the other Loans under this Agreement, and (iii) have the
benefit of customary representations, warranties, tax indemnities and other
provisions commonly associated with Indian tribal government tax exempt loan
facilities.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 12.01 to the contrary.

2.15 Collateral. The Loans (including any Term Loans and Tax Exempt Loans
hereafter made pursuant hereto), together with all other Obligations, shall be
secured by the Liens created by the Collateral Documents and shall be entitled
to the benefit of each of the Guaranties in respect of the Obligations. Each
Secured Swap Contract shall be secured by the Lien of the Collateral Documents
(a) on a pari passu basis to the extent of the associated Swap Termination
Value, and (b) to the extent of any excess, on a basis which is in all respects
subordinated to all other Obligations.

2.16 Concerning the Tax Exempt Loans. In the event that any Tax Exempt Loans are
hereafter made, and any Tax Exempt Lender notifies the Administrative Agent and
Borrower that such Lender has:

(a) received notice that the United States Internal Revenue Service, or any
court of the United States, has determined that interest on any Tax Exempt Loan
is includable in the gross income of the owner thereof for federal income tax
purposes; or

(b) received an opinion of an attorney nationally recognized as knowledgeable in
the issuance of tax-exempt obligations by states, local governments and Indian
tribes that interest on any Tax Exempt Loan is includable in the gross income of
the owner thereof for federal income tax purposes; then:

(x) the interest rate borne by such Tax Exempt Loan shall be increased,
retroactive to the date as of which such interest is so includable in gross
income, to the Base Rate, plus 2.00% per annum; and

(y) Borrower shall, within thirty days of the receipt of such notice, pay to the
Administrative Agent for the account of that Lender an amount equal to the
difference between the interest actually paid on such Tax Exempt Loan and the
amount of interest that would have been paid thereon had such Tax Exempt Loan
borne interest at the rate described in the foregoing clause (x) from the date
as of which such interest is so includable in gross income.

 

-57-



--------------------------------------------------------------------------------

The obligation of Borrower to make the payment described in the foregoing clause
(y) shall survive for five years following the date on which the Commitments are
terminated and all Tax Exempt Loans are fully paid.

The Tax Exempt Loans may not be prepaid in any manner which would violate the
Treasury Regulations, or cause any amount to be due under the foregoing clause
(b).

 

-58-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Withholding Gross-Up. Each payment of any amount payable by the Borrower or
any other Loan Party under this Agreement or any other Loan Document shall be
made free and clear of, and without reduction by reason of, any Taxes, excluding
(i) Taxes imposed on or measured in whole or in part by overall net income,
gross income or gross receipts, (ii) franchise Taxes imposed on any Lender by
(A) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or Lending Office for Eurodollar Rate Loans or
(B) any jurisdiction (or political subdivision thereof) in which it is “doing
business”, (iii) any withholding Taxes or other Taxes based on gross income
imposed by the United States of America that are not attributable to any change
in any Law or the interpretation or administration of any Law by any
Governmental Authority and (iv) any withholding Tax or other Taxes based on
gross income imposed by the United States of America for any period with respect
to which it has failed to provide the Borrower with the appropriate form or
forms required by Section 3.01(b), to the extent such forms are then available
under applicable Laws (all such non-excluded Taxes being hereinafter referred to
as “Included Taxes”). To the extent that the Borrower or any other Loan Party is
obligated by applicable Laws to make any deduction or withholding on account of
Included Taxes from any amount payable to any Lender under this Agreement, they
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Authority and (ii) pay such additional amount to that Lender as is
necessary to result in that Lender’s receiving a net after-Included Tax amount
equal to the amount to which that Lender would have been entitled under this
Agreement absent such deduction or withholding. If and when receipt of such
payment results in an excess payment or credit to that Lender on account of such
Included Taxes, that Lender shall promptly refund such excess to the Borrower or
the relevant Loan Party.

(b) Tax Withholding Exemption Certificates. On or before the Closing Date, each
Lender which is organized outside the United States of America shall deliver to
the Borrower a properly completed and duly executed Internal Revenue Service
Form W-8ECI or Form W-8BEN and any other certificate or statement required by
applicable Laws to establish that payments due to such Lender under the Loan
Documents are (a) not subject to withholding under the Code because such
payments are effectively connected with the conduct of a trade or business in
the United States of America or (b) totally exempt from United States tax under
the provisions of an applicable tax treaty.

3.02 Illegality. If, after the date hereof, the existence or occurrence of a
Change in Law shall, in the opinion of any Lender, make it unlawful, impossible
or impracticable for such Lender or its Lending Office for Eurodollar Rate Loans
to make, maintain or fund its portion of any Eurodollar Rate Loan, or materially
restrict the ability of such Lender to purchase or sell, or to take deposits of,
dollars in the Designated Market, or to determine or charge interest rates based
upon the Eurodollar Rate, and such Lender shall so notify the Administrative
Agent, then such Lender’s obligation to make Eurodollar Rate Loans shall be
suspended for the duration of

 

-59-



--------------------------------------------------------------------------------

such illegality, impossibility or impracticability and the Administrative Agent
forthwith shall give notice thereof to the other Lenders and the Borrower. Upon
receipt of such notice, the outstanding principal amount of such Lender’s
Eurodollar Rate Loans, together with accrued interest thereon, automatically
shall be converted to Base Rate Loans on either (1) the last day of the Interest
Period(s) applicable to such Eurodollar Rate Loans if such Lender may lawfully
continue to maintain and fund such Eurodollar Rate Loans to such day(s) or
(2) immediately if such Lender may not lawfully continue to fund and maintain
such Eurodollar Rate Loans to such day(s), provided that in such event the
conversion shall not be subject to payment of compensation under Section 3.05.
In the event that any Lender is unable, for the reasons set forth above, to
make, maintain or fund its portion of any Eurodollar Rate Loan, such Lender
shall fund such amount as a Base Rate Loan for the same period of time, and such
amount shall be treated in all respects as a Base Rate Loan.

3.03 Inability to Determine Rates If, with respect to any proposed Eurodollar
Rate Loan:

(a) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Market generally that are beyond the
reasonable control of the Lenders, deposits in dollars (in the applicable
amounts) are not being offered to each of the Lenders in the Designated Market
for the applicable Interest Period; or

(b) the Required Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Lenders for deposits in dollars in the Designated
Market in the relevant amount for the applicable Interest Period, or (ii) will
not adequately and fairly reflect the cost to such Lenders of making the
applicable Eurodollar Rate Loans;

then the Administrative Agent forthwith shall give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of the Lenders to make any future Eurodollar Rate Loans shall be
suspended. If at the time of such notice there is then pending a request for a
Borrowing that specifies a Eurodollar Rate Loan, such request shall be deemed to
specify a Base Rate Loan.

3.04 Increased Costs. If, after the date hereof, the existence or occurrence of
any Change in Law:

(a) shall subject any Lender or its Lending Office for Eurodollar Rate Loans to
any tax, duty or other charge or cost with respect to any Eurodollar Rate Loan,
any Note or its obligation to make Eurodollar Rate Loans, or shall change the
basis of taxation of payments to any Lender of the principal of or interest on
any Eurodollar Rate Loan or any other amounts due under this Agreement in
respect of any Eurodollar Rate Loan, any Note or its obligation to make
Eurodollar Rate Loans (except for changes in any tax on the overall net income,
gross income or gross receipts of such Lender or its Lending Office for
Eurodollar Rate Loans);

(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirements against assets of, deposits
with or for the account of, or credit extended by, any Lender or its Lending
Office for Eurodollar Rate Loans; or

 

-60-



--------------------------------------------------------------------------------

(c) shall impose on any Lender or its Lending Office for Eurodollar Rate Loans
or the Designated Market any other condition affecting any Eurodollar Rate Loan,
any Note, its obligation to make Eurodollar Rate Loans or this Agreement, or
shall otherwise affect any of the same;

and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its Lending Office for Eurodollar Rate Loans of
making or maintaining any Eurodollar Rate Loan or in respect of any Eurodollar
Rate Loan, any Note or its obligation to make Eurodollar Rate Loans or reduces
the amount of any sum received or receivable by such Lender or its Lending
Office for Eurodollar Rate Loans with respect to any Eurodollar Rate Loan, any
Note or its obligation to make Eurodollar Rate Loans (assuming such Lender’s
Lending Office for Eurodollar Rate Loans had funded 100% of its Eurodollar Rate
Loan in the Designated Market), then, upon demand by such Lender (with a copy to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction (determined as though such Lender’s Lending Office for Eurodollar Rate
Loans had funded 100% of its Eurodollar Rate Loan in the Designated Market). A
statement of any Lender claiming compensation under this subsection, providing
supporting calculation, and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. Each
Lender agrees to endeavor promptly to notify the Borrower of any event of which
it has actual knowledge occurring after the Closing Date, which will entitle
such Lender to compensation pursuant to this Section 3.04, and agrees to
designate a different Lending Office for Eurodollar Rate Loans promptly if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the judgment of such Lender, otherwise be disadvantageous to
such Lender. If any Lender claims compensation under this Section, the Borrower
may at any time, upon at least four Business Days’ prior notice to the
Administrative Agent and such Lender and upon payment in full of the amounts
provided for in this Section 3.04 through the date of such payment plus any
compensation required by Section 3.05, pay in full the affected Eurodollar Rate
Loans of such Lender or request that such Eurodollar Rate Loans be converted to
Base Rate Loans.

3.05 Compensation for Losses. Upon payment or prepayment of any Eurodollar Rate
Loan (other than as the result of a conversion required under Section 3.02), on
a day other than the last day in the applicable Interest Period (whether
voluntarily, involuntarily, by reason of acceleration, or otherwise), or upon
the failure of the Borrower to borrow on the date or in the amount specified for
a Eurodollar Rate Loan in any request for a Borrowing, the Borrower shall pay to
the appropriate Lender a prepayment fee or failure to borrow fee, as the case
may be, calculated as follows (and determined as though 100% of the Eurodollar
Rate Loan had been funded in the Designated Market):

(a) principal amount of the Eurodollar Rate Loan, times the number of days
between the date of prepayment or failure to borrow and the last day in the
applicable Interest Period, divided by 360, times the applicable Interest
Differential; plus

 

-61-



--------------------------------------------------------------------------------

(b) all actual out-of-pocket expenses (other than those taken into account in
the calculation of the Interest Differential) incurred by the Lender (excluding
allocations of any expense internal to that Lender) and reasonably attributable
to such payment, prepayment or failure to borrow;

provided that no prepayment fee or failure to borrow fee shall be payable (and
no credit or rebate shall be required) if the product of the foregoing formula
is not a positive number. Each Lender’s determination of the amount of any
prepayment fee or failure to borrow fee payable under this Section 3.05 shall be
based upon the Administrative Agent’s determination of the applicable Interest
Differential but shall otherwise be conclusive in the absence of manifest error.

3.06 Increased Capital Requirements. If any Lender shall have determined that
the introduction after the date hereof of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or compliance by that Lender (or its Lending Office for Eurodollar Rate
Loans) or any corporation controlling that Lender, with any request, guidelines
or directive regarding capital adequacy (whether or not having the force of law)
of any such central bank or other authority, affects or would affect the amount
of capital required or expected to be maintained by that Lender or any
corporation controlling that Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its obligations under this Agreement, then,
upon demand of such Lender, Borrower shall immediately pay to that Lender, from
time to time as specified by that Lender, additional amounts sufficient to
compensate that Lender for such increase.

3.07 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender does not consent to a requested waiver or
amendment hereof that requires the approval of all of the Lenders and which is
consented to by the Required Lenders, the Borrower may replace such Lender in
accordance with Section 12.13.

3.08 Survival. All of the Borrower’s obligations under Sections 3.02, 3.03,
3.04, 3.05 and 3.06 shall survive for one year following the date on which all
Loans hereunder are fully paid; provided, however, that such obligations shall
not, from and after the date on which all Loans hereunder are fully paid, be
deemed secured Obligations for any purpose under the Loan Documents.

 

-62-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies unless otherwise specified, each properly executed by a
Senior Officer of the Tribe, the Borrower or the other signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender, the Tribe and the
Borrower;

(ii) a Revolving Note executed by the Borrower in favor of each Lender
requesting a Revolving Note, each in a principal amount equal to that Lender’s
pro rata share of the Revolving Commitment;

(iii) the Guaranties executed by the Guarantors;

(iv) the Security Agreements executed by the Borrower and each of its Restricted
Subsidiaries, other than the WNBA Subsidiary, together with sufficient copies of
financing statements on Form UCC 1 (including such fixture filings as may be
appropriate) for filing in every jurisdiction necessary for the perfection of
the security interests granted thereby;

(v) the Pledge Agreement executed by the Borrower and each Restricted Subsidiary
owning any Equity Interests in any other Restricted Subsidiary together with
stock or limited liability company membership certificates representing 100% of
the Equity Interests in the Restricted Subsidiaries pledged thereunder (to the
extent certificated), together with appropriate stock or equivalent powers;

(vi) in the event that all required approvals of the Bureau of Indian Affairs
and all other governmental approvals required for the execution and delivery
thereof have been obtained as of the Closing Date, the Leasehold Mortgage shall
have been executed and delivered to the Administrative Agent in a form suitable
for recordation with the Land Title and Records Office of the Bureau of Indian
Affairs and with the Town of Montville, Connecticut, and the Title Company shall
have issued its written commitment to issue an endorsement to the policy of
title insurance heretofore delivered to the Administrative Agent insuring the
continued priority and perfection of the Existing Leasehold Mortgage (as amended
and restated on the Closing Date) in the amount of $600,000,000. It is
understood and agreed that if any such governmental approvals have not then been
obtained, then on the Closing Date the Administrative

 

-63-



--------------------------------------------------------------------------------

Agent shall instead execute such documents as may be reasonably required to
evidence the termination of the Existing Leasehold Mortgage immediately prior to
the making of the initial Loans hereunder;

(vii) the Pocono Downs Mortgages executed by the applicable Pocono Downs
Subsidiaries;

(viii) assurance from the Title Company that it is committed to issue form
endorsements to the lenders title insurance policies with respect to the Pocono
Downs Mortgages, insuring the continued validity and priority of the Lien of the
Pocono Downs Mortgages, subject only to those exceptions approved by the
Administrative Agent in connection with the Existing Loan Agreement and such
other exceptions as may be reasonably acceptable to the Administrative Agent, in
the aggregate amount of $300,000,000 and with such endorsements as to coverage
as the Administrative Agent may reasonably require;

(ix) evidence that the Title Company has obtained the commitment of insurers
acceptable to the Administrative Agent to provide appropriate reinsurance with
rights of direct access with respect to the policies of title insurance referred
to herein;

(x) Deposit Account Agreements in favor of the Administrative Agent executed by
the Borrower or the applicable Loan Party which is the owner of each applicable
Operating Account and by the depository for each such Operating Account;

(xi) such documentation as the Administrative Agent may reasonably require to
establish the existence of the Tribe as a federally recognized Indian Tribe, the
formation, valid existence and good standing of the Borrower and each other Loan
Party, each Loan Party’s and the Tribe’s authority to execute, deliver and
perform any Loan Document, and the identity, authority and capacity of each
Senior Officer authorized to act on their behalf, including, without limitation,
certified copies of the Constitution, the Gaming Ordinance, the Gaming Authority
Ordinance and each Guarantor’s charter and bylaws, and amendments thereto,
resolutions, incumbency certificates, Certificates of Senior Officers, and the
like;

(xii) the favorable written legal opinions of Hogan & Hartson LLP, special
counsel to the Borrower and Rome McGuigan, P.C., special Connecticut counsel to
the Borrower, addressed to the Administrative Agent and each Lender,
substantially in the forms set forth in Exhibit K and such other matters
concerning the Tribe, the Borrower the other Loan Parties and the Loan Documents
as the Required Lenders may reasonably request;

(xiii) a certificate of a Senior Officer or Secretary of the Tribe and each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the Tribe
or such Loan Party and the validity against the Tribe or such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

 

-64-



--------------------------------------------------------------------------------

(xiv) a certificate signed by a Senior Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) attaching the Preliminary Construction Documents;

(xv) an In-Balance Certificate dated as of the Closing Date;

(xvi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with an executed lenders
loss payable endorsement and additional insured endorsement, as applicable, with
respect thereto;

(xvii) a Certificate signed by a Senior Officer or Secretary of the Tribe and
the Borrower attaching true, correct and complete copies of each of the Material
Documents (including, in each case, any amendments or modifications of the terms
thereof entered into as of the Closing Date); and

(xviii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Tribe and each Loan Party
contained in Articles V and VI and any other Loan Document, and which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 8.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

-65-



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

-66-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE TRIBE

In order to induce the Creditors to enter into this Agreement and the other Loan
Documents to be executed as of the Closing Date, the Tribe represents and
warrants to the Creditors that, as of the Closing Date (but not as of any date
subsequent thereto).

5.01 Existence and Qualification; Power; Compliance With Laws. The Tribe is
federally recognized as an Indian Tribe pursuant to a determination of the
Assistant Secretary - Indian Affairs, dated March 7, 1994, published in the
Federal Register on March 15, 1994, as amended by a correction dated July 1,
1994, published in the Federal Register on July 20, 1994, and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of Title 26 of
the Code. The Borrower is an unincorporated governmental instrumentality of the
Tribe. As of the Closing Date, each of the Tribe, the Borrower and their
Restricted Subsidiaries is a non-taxable entity for purposes of federal income
taxation under the Code, and the gaming and other revenues of the Borrower and
its Restricted Subsidiaries are exempt from federal income taxation. To the
extent required by Law, the Borrower and its Restricted Subsidiaries are
qualified to do business and are in good standing under the laws of each
jurisdiction in which they are required to be qualified by reason of the
location or the conduct of their business, except where failure to qualify would
not have a Material Adverse Effect. The Tribe and the Borrower each have all
requisite power and authority to execute and deliver each Loan Document to which
they are a party and to perform their respective Obligations. The Tribe and the
Borrower are in material compliance with the terms of the Compact, the Gaming
Authority Ordinance, the Gaming Ordinance and with all Laws and other legal
requirements applicable to their existence and business (including, without
limitation, IGRA and all Gaming Laws), have obtained all authorizations,
consents, approvals, orders, licenses and permits from, and have accomplished
all filings, registrations and qualifications with, or obtained exemptions from
any of the foregoing from, any Governmental Authority that are necessary for the
transaction of their business, except, in each case, where the failure so to
comply, to obtain such authority, consents, approvals, orders, licenses and
permits, or to file, register, qualify or obtain exemptions does not constitute
a Material Adverse Effect.

5.02 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by the Tribe and by the
Borrower of the Loan Documents have been duly authorized by all necessary Tribal
Council, Management Board and other action, and do not:

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board member, security holder
or creditor;

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of the Borrower;

(c) result in or require the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

 

-67-



--------------------------------------------------------------------------------

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe or the Borrower in any material respect;

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction;

(f) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe or the Borrower is a party or by which the Tribe,
the Borrower or any of their Property is bound or affected; or

(g) require any consent or approval of any Governmental Authority, or any notice
to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Closing Date (or, as to
the Leasehold Mortgage, as hereafter may be obtained);

and the Tribe and the Borrower are not in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 5.02(f) in any respect that constitutes a
Material Adverse Effect.

5.03 No Governmental Approvals Required. Except for any required consents of the
U.S. Secretary of the Interior as to the Leasehold Mortgage (which consent is
being requested concurrently with the execution and delivery of this Agreement
if the Leasehold Mortgage is being executed concurrently herewith, but is not
otherwise required), no authorization, consent, approval, order, license or
permit from, or filing, registration or qualification with, any Governmental
Authority is required to authorize or permit under applicable Laws the
execution, delivery and performance by the Tribe and the Borrower of the Loan
Documents to which they are parties.

5.04 The Nature of the Borrower. All activities of the Tribe constituting or
relating to the ownership and operation of gaming facilities (including all
Class II and Class III gaming activities within the meaning of IGRA) at Mohegan
Sun and all activities of the Tribe constituting or relating to the ownership of
hotel, restaurant, entertainment and resort facilities included within Mohegan
Sun are conducted on behalf of the Tribe by the Borrower pursuant to the
authority granted to the Borrower in the Gaming Authority Ordinance, other than
the basketball operations carried on by, and the related assets owned by, the
WNBA Subsidiary.

5.05 No Management Contract. Neither this Agreement nor the other Loan
Documents, taken individually or as a whole, constitute “management contracts”
or “management agreements” within the meaning of Section 12 of IGRA, or deprive
the Borrower of the sole proprietary interest and responsibility of the conduct
of gaming activity at Mohegan Sun.

 

-68-



--------------------------------------------------------------------------------

5.06 Title to and Location of Property. As of the Closing Date, the Borrower and
its Restricted Subsidiaries have good and valid title to all the Authority
Property other than immaterial items of Property subsequently sold or disposed
of in the ordinary course of business, free and clear of all Liens and Rights of
Others, other than as set forth in Schedule 9.01, provided that the title to the
Real Property comprising the Mohegan Sun either is held by the United States in
trust on behalf of the Tribe or owned in fee simple by the Tribe.

5.07 Real Property. As of the Closing Date, Schedule 5.07 sets forth a summary
description of all real property owned by the Tribe which is Authority Property,
including all of the land underlying Mohegan Sun, and of all real property
leasehold estates held by the Borrower from the Tribe, which summary is accurate
and complete in all material respects. Except as set forth in Schedule 5.07, the
leases creating such real property leasehold estates are in full force and
effect and create a valid leasehold estate on the terms of such lease, and
neither the Borrower nor the Tribe is in default or breach of any material
provision thereof. The copies of such real property leases heretofore furnished
to the Administrative Agent are true copies and there are no amendments thereto
as of the Closing Date copies of which have not been furnished to the
Administrative Agent. Under 25 U.S.C. § 177, the Borrower’s Lease of Mohegan Sun
may not be encumbered by the Borrower without the consent of the United States
of America; however consent to the Leasehold Mortgage has been requested prior
to the execution and delivery of this Agreement. The Authority Property includes
all real, mixed and personal property which is operationally integral to the
on-reservation gaming activities of the Borrower.

5.08 Governmental Regulation. Except for any consents of the Bureau of Indian
Affairs of the types described in Sections 5.02 and 5.03 and except for Laws
applicable to the Pennsylvania Tax Revenues, the Borrower and its Restricted
Subsidiaries are not subject to any Laws limiting or regulating their ability to
incur Indebtedness for money borrowed, to grant Liens to secure their
obligations with respect to such Indebtedness or to otherwise perform the
Obligations.

5.09 Binding Obligations. The Loan Documents contemplated by Section 4.01 and
Section 4.02 have been executed and delivered by the Tribe, the Borrower and its
Restricted Subsidiaries, as applicable, and constitute the legal, valid and
binding obligations of the Tribe, the Borrower and its Restricted Subsidiaries,
as applicable, enforceable against the Tribe, the Borrower and its Restricted
Subsidiaries, as applicable, in accordance with their terms (subject to the
understanding that the amended version of the Leasehold Mortgage will not be
delivered unless and until all appropriate and required governmental approvals
have been obtained). The provisions of Section 12.15 are specifically
enforceable against the Tribe, the Borrower and its Restricted Subsidiaries.

5.10 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

5.11 Disclosure. No written statement made by or on behalf of the Tribe or the
Borrower to the Administrative Agent or any Lender in connection with this
Agreement, or in connection with any Loan or Letter of Credit, contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statement made not misleading in light of all the circumstances
existing at the date the statement was made. There is no fact known to the

 

-69-



--------------------------------------------------------------------------------

Tribe or the Borrower (other than matters of a general economic nature or
matters generally applicable to businesses of the types engaged in by the
Borrower and its Restricted Subsidiaries) which would constitute a Material
Adverse Effect that has not been disclosed in writing to the Administrative
Agent and the Lenders.

5.12 Gaming Laws. The Borrower, its Restricted Subsidiaries and the Tribe are in
material compliance with all applicable Gaming Laws.

5.13 Security Interests. The Liens created by the Security Agreements are
perfected and of first priority to the fullest extent that the same may be
perfected by the filing of financing statements under the applicable state
versions of the Uniform Commercial Code and the UCC Ordinance, to the extent
applicable, or other applicable state Uniform Commercial Code with respect to
each of the other Restricted Subsidiaries executing a Security Agreement.
Following the date of the execution, delivery (and consent thereto by the U.S.
Secretary of the Interior) and recordation of the Leasehold Mortgage, the
Leasehold Mortgage creates a valid and perfected Lien in the collateral
described therein securing the Obligations. Each of the Liens described in this
Section are of first priority, subject only to Liens permitted under
Section 9.01 and matters described in Schedule 9.01.

5.14 Arbitration. Pursuant to the Constitution, to the extent that any dispute
among the parties to the Loan Documents is initiated in or referred to the
Tribal Court, (i) such court lacks discretion to refuse to compel arbitration
among the parties to the dispute, and (ii) such court is obligated to honor and
enforce any award by the arbitrator, without review of any nature by such court.

5.15 Recourse Obligations. Under current Law, no obligation of the Tribe of any
type or nature may constitute a Recourse Obligation unless and to the extent
that the Borrower has become an express obligor with respect thereto, and the
Tribe has no authority, independent of the Borrower, to incur any obligation on
behalf of the Borrower, to bind any Authority Property, or to grant Liens upon
any Authority Property.

 

-70-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

6.01 Existence, Qualification and Power. The Tribe is federally recognized as a
Indian Tribe pursuant to a determination of the Assistant Secretary - Indian
Affairs, dated March 7, 1994, published in the Federal Register on March 15,
1994, as amended by a correction dated July 1, 1994, published in the Federal
Register on July 20, 1994, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Code. The Borrower is an
unincorporated governmental instrumentality of the Tribe. As of the Closing
Date, each of the Tribe, the Borrower and their Restricted Subsidiaries is a
non-taxable entity for purposes of federal income taxation under the Code and
the gaming and other revenues of the Borrower and its Restricted Subsidiaries
are exempt from federal income taxation. To the extent required by Law, the
Borrower and its Restricted Subsidiaries are qualified to do business and are in
good standing under the laws of each jurisdiction in which they are required to
be qualified by reason of the location or the conduct of their business, except
where failure to so qualify would not have a Material Adverse Effect. The Tribe,
the Borrower and their Restricted Subsidiaries each have all requisite power and
authority to conduct their respective businesses, to own and lease their
respective Properties, to execute and deliver each Loan Document to which they
are a Party and to perform their respective Obligations. As of the Closing Date,
the chief executive offices of the Borrower are located in Uncasville,
Connecticut at the address for notices set forth on the signature pages hereto.
The Tribe, the Borrower and its Restricted Subsidiaries are in material
compliance with the terms of the Compact, the Gaming Ordinance, the Gaming
Authority Ordinance and with all Laws and other legal requirements applicable to
their existence and business (including, without limitation, IGRA and all Gaming
Laws), have obtained all authorizations, consents, approvals, orders, licenses
and permits from, and have accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for the transaction of their business,
except, in each case, where the failure so to comply, to obtain such authority,
consents, approvals, orders, licenses and permits, or to file, register, qualify
or obtain exemptions does not constitute a Material Adverse Effect.

6.02 Authorization; No Contravention. The execution, delivery and performance by
the Tribe and by the Borrower and their Restricted Subsidiaries of the Loan
Documents have been duly authorized by all necessary Tribal Council, Management
Board and other action, and do not:

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe, the Borrower or its Restricted
Subsidiaries;

 

-71-



--------------------------------------------------------------------------------

(c) result in or require the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe, the Borrower or its Restricted Subsidiaries;

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction;

(f) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe, the Borrower or any of its Restricted
Subsidiaries is a party or by which the Tribe, the Borrower, its Restricted
Subsidiaries or any of their Property is bound or affected; or

(g) require any consent or approval of any Governmental Authority, or any notice
to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Closing Date (or, as to
the Leasehold Mortgage, as hereafter may be obtained);

and the Tribe, the Borrower and its Restricted Subsidiaries are not in violation
of, or default under, any Requirement of Law or Contractual Obligation, or any
indenture, loan or credit agreement described in Section 6.02(f), in any respect
that constitutes a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents. Except for any required
consents of the U.S. Secretary of the Interior as to the Leasehold Mortgage
(which consent is being requested concurrently with the execution and delivery
of this Agreement if the Leasehold Mortgage is being executed concurrently
herewith, but is not otherwise required), no authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Authority is required to authorize or permit under applicable
Laws the execution, delivery and performance by the Tribe, the Borrower and its
Restricted Subsidiaries of the Loan Documents to which they are parties.

6.04 Binding Effect. The Loan Documents to which the Borrower and its Restricted
Subsidiaries are party have been executed and delivered by the Borrower and its
Restricted Subsidiaries, as applicable. Each of the Loan Documents executed by
the Tribe, the Borrower and its Restricted Subsidiaries constitute the legal,
valid and binding obligations of the Tribe, the Borrower and its Restricted
Subsidiaries, as applicable, enforceable against the Tribe, Borrower and its
Restricted Subsidiaries, as applicable, in accordance with their terms.

 

-72-



--------------------------------------------------------------------------------

6.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments, Indebtedness and
Recourse Obligations whether or not the Borrower is described as the borrower or
obligor with respect thereto.

(b) The consolidated balance sheets of the Borrower and its Subsidiaries dated
December 31, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the Fiscal Quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) As of the Closing Date, the Borrower and its Restricted Subsidiaries do not
have any material liability or material contingent liability not reflected or
disclosed in the financial statements described in Section 6.05(b) or the notes
to the financial statements described in Section 6.05(a). Each financial
statement of the Borrower which is hereafter delivered in accordance with
Section 8.01 includes as liabilities of the Borrower, all then existing Recourse
Obligations, whether or not the Borrower is described as the borrower or obligor
with respect thereto. No Property which is not Authority Property is described
as an asset of the Borrower or any of its Restricted Subsidiaries on any balance
sheet or other financial statement of the Borrower provided to the
Administrative Agent or the Lenders.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. As of the date of each
Borrowing made and each Letter of Credit issued subsequent to the Closing Date,
no event or circumstance has occurred since the date of the Audited Financial
Statements that constitutes a Material Adverse Effect.

(e) To the knowledge of each Senior Officer of the Borrower, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a
misstatement, in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

-73-



--------------------------------------------------------------------------------

6.06 Litigation. Except for (a) any matter fully covered (subject to applicable
deductibles and retentions) by insurance and with respect to which the insurance
carrier has not denied coverage, nor issued any denial of claim, nor any other
statement that the claim is in excess of coverage, (b) any matter, or series of
related matters, not fully covered by insurance (subject to applicable
deductibles and retentions) involving a claim against the Borrower or its
Restricted Subsidiaries which is, in the reasonable opinion of their legal
counsel, in an amount less than $5,000,000, and (c) as of the Closing Date,
matters set forth in Schedule 6.06, there are no actions, suits, proceedings or
investigations pending as to which the Borrower or its Restricted Subsidiaries
has been served or have received notice or, to the knowledge of each Senior
Officer of the Borrower, threatened against or affecting the Borrower, its
Restricted Subsidiaries or any of their Property before any Governmental
Authority. There is no reasonable basis to believe that any of the matters
described on Schedule 6.06 may result in or constitute a Material Adverse
Effect.

6.07 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

6.08 Ownership of Property; Liens. As of the Closing Date, the Borrower and its
Restricted Subsidiaries have good and valid title to all the Authority Property
reflected in the financial statements described in Section 6.05 other than
immaterial items of Property subsequently sold or disposed of in the ordinary
course of business, free and clear of all Liens and Rights of Others, other than
Liens permitted by Section 9.01 and Permitted Rights of Others, provided that
title to the real property comprising a portion of Mohegan Sun is held by the
United States in trust on behalf of the Tribe.

6.09 Environmental Compliance. Except as described in Schedule 6.09, neither the
Borrower nor, to the knowledge of each Senior Officer of the Borrower, any
predecessor in title or any third person at any time occupying or present on the
Real Property at any time has disposed of, discharged, released or threatened
the release of any material amount of Hazardous Materials on, from or under such
real property in any manner that violates any Hazardous Materials Law except for
such violations that would not, individually or in the aggregate, have a
Material Adverse Effect. Except as described in Schedule 6.09, no condition
exists that violates any Hazardous Material Law affecting the Real Property
except for such violations that would not, individually or in the aggregate,
have a Material Adverse Effect. Except as described in Schedule 6.09, the Real
Property and each portion thereof is not and has not been utilized by the
Borrower or any of its Subsidiaries as a site for the manufacture of any
Hazardous Materials, except as may not reasonably be expected to result in any
material liability to the Borrower and its Subsidiaries. As of the Closing Date,
the Real Property is in compliance with all Hazardous Materials Law, except as
may not reasonably be expected to result in any material liability to the
Borrower and its Subsidiaries. As of each date following the Closing Date, the
Real Property is in compliance with all Hazardous Materials Laws, except to the
extent that any non-compliance could not reasonably be expected to have a
Material Adverse Effect. Except as described in Schedule 6.09, to the extent
that any Hazardous Materials have been, or are, used, generated or stored by the
Borrower or any of its Restricted Subsidiaries on any Real Property, or
transported to or from such Real Property by the Borrower or any of its
Restricted Subsidiaries, such use, generation, storage and transportation have
been and are in compliance with all Hazardous Materials Laws except to the
extent that any such non-compliance could not reasonably be expected to have a
Material Adverse Effect

 

-74-



--------------------------------------------------------------------------------

6.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.

6.11 Taxes. The Borrower and its Restricted Subsidiaries have filed all tax
returns which are required to be filed, and has paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by the Borrower
or a Restricted Subsidiary, except such taxes, if any, as are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been established and maintained.

6.12 ERISA Compliance. As of the Closing Date neither the Borrower nor any ERISA
Affiliate maintains, contributes to or is required to contribute to any
“employee pension benefit plan” that is subject to Title IV of ERISA.

6.13 Subsidiaries; Equity Interests. As of the Closing Date, Schedule 6.13
correctly sets forth the names, form of legal entity, number of shares of
capital stock or other equity interests issued and outstanding, and the record
owner thereof and jurisdictions of organization of all Subsidiaries of the
Borrower and designates which Subsidiaries are Unrestricted Subsidiaries. All of
the outstanding shares of capital stock, or all of the units of equity interest,
as the case may be, of each Restricted Subsidiary are owned directly or
indirectly by the Borrower, there are no outstanding options, warrants or other
rights to purchase capital stock of any such Restricted Subsidiary, and all such
shares or equity interests so owned are duly authorized, validly issued, fully
paid and non assessable, and were issued in compliance with all applicable state
and federal securities and other Laws, and are free and clear of all Liens,
except for Liens permitted under Section 9.01.

6.14 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Loan or other extension of credit hereunder
will be used to purchase or carry, or to extend credit to others for the purpose
of purchasing or carrying, any “margin stock” (as such term is defined in
Regulations T, U and X of the FRB) in violation of Regulations T, U and X. The
Borrower and its Subsidiaries are not engaged principally, or as one of their
important activities, in the business of extending credit for the purpose of
purchasing or carrying any such “margin stock.”

(b) Neither the Borrower, any Person Controlling the Borrower, the Tribe nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

6.15 Disclosure. No written statement made by or on behalf of the Tribe, the
Borrower or any of their Subsidiaries to the Administrative Agent or any Lender
in connection with the transactions contemplated by this Agreement, or in
connection with any Loan, Letter of

 

-75-



--------------------------------------------------------------------------------

Credit or other Loan Document, contains any untrue statement of a material fact
or omits a material fact necessary in order to make the statement made not
misleading in light of all the circumstances existing at the date the statement
was made. There is no fact known to the Borrower or its Restricted Subsidiaries
(other than matters of a general economic nature or matters generally applicable
to businesses of the types engaged in by the Borrower and its Restricted
Subsidiaries) which would constitute a Material Adverse Effect that has not been
disclosed in writing to the Administrative Agent and the Lenders.

6.16 Compliance with Laws.

(a) Except for any consents of the Bureau of Indian Affairs of the types
described in Section 6.03, the Borrower and its Restricted Subsidiaries are not
subject to any Laws limiting or regulating their ability to incur Indebtedness
for money borrowed, to grant Liens to secure their obligations with respect to
such Indebtedness or to otherwise perform the Obligations.

(b) As of the Closing Date, the Borrower, its Restricted Subsidiaries and the
Tribe are in material compliance with all applicable Gaming Laws.

(c) As of each date following the Closing Date, the Borrower, its Restricted
Subsidiaries and the Tribe are in compliance with all applicable Gaming Laws,
except for any failure to be in compliance that could not reasonably be expected
to have a Material Adverse Effect.

6.17 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 12.02.

6.18 Intangible Assets. The Borrower and its Restricted Subsidiaries own, or
possess the right to use to the extent necessary in their business, all
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are used in the conduct of the
business of the Borrower and its Restricted Subsidiaries as now operated and
which are material to the condition (financial or otherwise), business or
operations of the Borrower and its Restricted Subsidiaries, and no such
Intangible Asset conflicts with the valid trademark, trade name, copyright,
patent, patent right or Intangible Asset of any other Person to the extent that
such conflict constitutes a Material Adverse Effect.

6.19 The Nature of the Borrower. All activities of the Tribe constituting or
relating to the ownership and operation of gaming facilities (including all
Class II and Class III gaming activities within the meaning of IGRA) included
within Mohegan Sun and all activities of the Tribe constituting or relating to
the ownership of hotel, restaurant, entertainment and resort facilities included
within Mohegan Sun are conducted on behalf of the Tribe by the Borrower pursuant
to the authority granted to the Borrower in the Gaming Authority Ordinance,
other than the basketball operations carried on by, and the related assets owned
by, the WNBA Subsidiary.

6.20 No Management Contract. Neither this Agreement nor the other Loan
Documents, taken individually or as a whole, constitute “management contracts”
or “management agreements” within the meaning of Section 12 of IGRA, or deprive
the Borrower

of the sole proprietary interest and responsibility of the conduct of gaming
activity at Mohegan Sun.

 

-76-



--------------------------------------------------------------------------------

6.21 Real Property Underlying Mohegan Sun. As of the Closing Date, Schedule 5.07
sets forth a summary description of all real property owned by the Tribe which
is Authority Property, including all of the Real Property underlying the Mohegan
Sun, and of all real property leasehold estates held by the Borrower from the
Tribe, which summary is accurate and complete in all material respects.
Schedule 6.21 sets forth a summary description of all real property owned by the
Pocono Downs Subsidiaries. Except as set forth in Schedule 5.07, the leases
creating such real property leasehold estates are in full force and effect and
create a valid leasehold estate on the terms of such lease, and neither the
Borrower nor the Tribe is in default or breach of any material provision
thereof. The copies of such real property leases heretofore furnished to the
Administrative Agent are true copies and there are no amendments thereto
existing as of the Closing Date copies of which have not been furnished to the
Administrative Agent. Under 25 U.S.C. § 177 such real property may not be
encumbered by the Tribe or the Borrower without the consent of the United States
of America; however consent to the Leasehold Mortgage has been requested prior
to the execution and delivery of this Agreement. The Authority Property includes
all real, mixed and personal property which is operationally integral to the
on-reservation gaming activities of the Tribe.

6.22 Projections. As of the Closing Date, to the knowledge of each Senior
Officer of the Borrower, the assumptions set forth in the Projections are
reasonable and consistent with each other and with all facts known to the Tribe
or the Borrower and no material assumption is omitted as a basis for the
Projections, and the Projections are reasonably based on such assumptions.
Nothing in this Section shall be construed as a representation, warranty or
covenant that the Projections in fact will be achieved.

6.23 Employee Matters. There is no strike or work stoppage in existence or, to
the Borrower’s knowledge, threatened involving the Borrower or any of its
Restricted Subsidiaries that would constitute a Material Adverse Effect.

6.24 Security Interests. The Liens created by the Security Agreements are
perfected and of first priority to the fullest extent that the same may be
perfected by the filing of financing statements under the applicable state
versions of the Uniform Commercial Code and the UCC Ordinance, to the extent
applicable, or other applicable state Uniform Commercial Code with respect to
each of the other Restricted Subsidiaries executing a Security Agreement.
Following the date of the execution, delivery (and consent thereto by the U.S.
Secretary of the Interior) and recordation of the Leasehold Mortgage, the
Leasehold Mortgage creates a valid and perfected Lien in the collateral
described therein securing the Obligations. Following the date of the execution,
delivery and recordation of the Pocono Downs Mortgages, the Pocono Downs
Mortgages create a valid and perfected Lien in the collateral described therein
securing the Obligations of the applicable Pocono Downs Subsidiaries. The Pledge
Agreement creates a valid Lien in the pledged collateral described therein and,
upon delivery to the Administrative Agent of any certificated Equity Interest
described therein and the filing of financing statements under the applicable
state Uniform Commercial Code, all action necessary to perfect the Liens so
created and to render them first priority Liens against the collateral secured
thereby shall have been taken and completed. The Deposit Account Agreements
create a valid and perfected Lien

 

-77-



--------------------------------------------------------------------------------

in the Operating Accounts securing the Obligations. Each of the Liens described
in this Section are of first priority, subject only to Liens permitted under
Section 9.01 and matters described in Schedule 9.01. Each of the other
Collateral Documents creates a valid Lien on the collateral described therein,
securing the Obligations.

6.25 Arbitration. To the extent that any dispute among the parties to the Loan
Documents is initiated in or referred to the Tribal Court, (i) such court lacks
discretion to refuse to compel arbitration among the parties to the dispute, and
(ii) such court is obligated to honor and enforce any award by the arbitrator,
without review of any nature by such court.

6.26 Deposit Accounts. The Borrower and its Restricted Subsidiaries do not
maintain any Operating Account which is not listed on Schedule 6.26 or the
existence of which has not been disclosed to the Administrative Agent and the
Lenders in writing.

6.27 Tax Shelter Regulations. The Borrower does not intend to treat the Loan
and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).

6.28 Construction Plans and Budget.

(a) As of the Closing Date, the Borrower has delivered to the Administrative
Agent and the Lenders Preliminary Construction Documents, which conceptually
represent the anticipated manner in which the Projects are to be designed and
constructed, and outlining the anticipated costs and timing of the Projects. It
is acknowledged that the Preliminary Construction Documents are subject to
change and refinement.

(b) By delivering the Construction Plans, Construction Budget and Construction
Timetable for each Project pursuant to Section 8.01(c), and by delivery of each
update thereto pursuant to Section 8.01(d), the Borrower represents and warrants
that, to the knowledge of the Borrower as of the date of each such delivery, the
Construction Plans, Construction Budget and Construction Timetables so delivered
are (a) reasonably achievable, (b) include all material elements of the relevant
Project, and (c) include all material costs incident to the design, development,
equipping and other material required costs associated with the relevant
Project, including “hard” and “soft” costs, fees and expenses.

 

-78-



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS OF THE TRIBE

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 12.04 and 12.05), or any
Letter of Credit shall remain outstanding, the Tribe shall, and shall cause the
Borrower to unless the Administrative Agent (with the approval of the Required
Lenders) otherwise consents:

7.01 Continual Operation of Mohegan Sun. Cause the Borrower to continuously
operate the Mohegan Sun and refrain from conducting any gaming activities on the
Tribe’s reservation near Uncasville, Connecticut (including without limitation
all Class II and Class III gaming activities (as defined in IGRA)) through any
Person, agency or instrumentality other than the Borrower.

7.02 Remittance of Available Cash Flow. Cause the Borrower, to the extent that
Available Cash Flow exists, promptly and in any event within two Business Days
following demand by the Administrative Agent (with such demand to be made only
following the date upon which any such payment is due hereunder and has not been
made by the Borrower), to remit to the Administrative Agent from Available Cash
Flow all payments of principal, interest, fees and other amounts payable to the
Creditors under the Loan Documents.

7.03 Sovereign Immunity; Jurisdiction and Venue. Refrain from asserting that the
provisions of this Article and Sections 12.14, 12.15, 12.17 and 12.18 are not
valid, binding and legally enforceable against the Tribe, the Borrower and its
Restricted Subsidiaries, as applicable, and reaffirm in writing upon request the
valid, binding and enforceable nature of the provisions of this Article and
Sections 12.14, 12.15, 12.17 and 12.18.

7.04 The Lease and the Landlord Consent. Continuously abide by the terms of the
Lease and the Landlord Consent in all material respects.

7.05 Preservation of Existence; Operation.

(a) Do all things necessary to maintain the existence of the Tribe as a
federally recognized Indian Tribe under 25 C.F.R. Part 83 and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of Title 26 of
the Code; and

(b) Continuously maintain the existence of the Borrower as a governmental
instrumentality of the Tribe.

7.06 Ownership of Mohegan Sun and Pocono Downs; Management. Not form or acquire
any corporation or other business entity for the purpose of directly or
indirectly owning Mohegan Sun or any interest therein, or engage any manager for
Mohegan Sun, provided that the Borrower shall be entitled to form one or more
Restricted Subsidiaries for the purpose of owning or operating Authority
Property (other than Mohegan Sun, which always shall be owned by a wholly-owned
Restricted Subsidiary) to the extent that concurrently with their formation the
provisions of Section 8.15 are satisfied.

 

-79-



--------------------------------------------------------------------------------

7.07 Prohibited Transactions. Not knowingly accept any Distribution or other
payment from the Borrower or its Restricted Subsidiaries the making of which is
prohibited hereunder (the Tribe hereby agreeing that any such payment or
Distribution, whether knowingly or unknowingly accepted, will be held by the
Tribe in trust for the benefit of the Administrative Agent and the Lenders, and
shall be paid forthwith over and delivered, upon the request of the
Administrative Agent or the Borrower, to the Borrower), or enter into any
transaction with the Borrower or any of its Restricted Subsidiaries which is
prohibited by Section 9.08.

7.08 Amendments to Certain Documents.

(a) Not amend, modify or waive any term or provision of any Material Document,
or waive any rights thereunder in any respect which is materially adverse to the
interests of the Administrative Agent or the Lenders, provided that the UCC
Ordinance provides and shall provide that any amendment to the Uniform
Commercial Code as enacted from time to time by Connecticut shall be
automatically incorporated in the Tribe’s Uniform Commercial Code.

(b) In any event, not consent to any amendment, modification, or waiver of any
term or provision of any Material Document in any manner without thirty days’
prior written notice to the Lenders.

7.09 Impairment of Contracts; Imposition of Governmental Charges. The Tribe
shall not:

(a) Adopt, enact, promulgate or otherwise place into effect any tribal Law which
impairs or interferes, or could impair or interfere, in any manner, with any
right or remedy of the Creditors, the Obligations of the Tribe or the Loan
Parties under this Agreement or the other Loan Documents (it being understood
and agreed that any such tribal Law which is adopted, enacted, promulgated or
otherwise placed into effect without the consent of all of the Lenders shall,
with respect to the Loan Documents, the rights and remedies of the Creditors
thereunder, and the Obligations, be void and of no effect); or

(b) Demand, impose or receive any tax, charge, assessment, fee or other
imposition (except as specifically contemplated by Sections 9.05, 9.06 or 9.08)
or impose any regulatory or licensing requirement, against the Borrower, its
Restricted Subsidiaries or their customers or guests, their operations or
Authority Property (including, without limitation, Mohegan Sun or Pocono Downs),
the Creditors, the employees, officers, directors, patrons or vendors of the
Borrower and its Restricted Subsidiaries, other than (i) as provided in the
Gaming Ordinance, (ii) charges upon the Borrower and the Restricted Subsidiaries
to pay the actual and reasonable regulatory expenditures of the Mohegan Tribal
Gaming Commission under the Gaming Ordinance, (iii) fees imposed on the Borrower
and its Restricted Subsidiaries by the Commission under IGRA, (iv) the actual
costs to the Tribe of services provided to the Borrower under the Town
Agreement, and (v) sales, use, room occupancy and related excise taxes,
including admissions and cabaret taxes and any other taxes imposed by the Tribe
at rates which are not

 

-80-



--------------------------------------------------------------------------------

more onerous than corresponding or similar taxes which may be imposed by the
State of Connecticut or local governments in the surrounding area, provided that
the Tribe shall not impose any taxes which are the functional equivalent of
property taxes, gross receipts or gross revenues taxes, business franchise taxes
or income taxes upon the Borrower and its Restricted Subsidiaries, and any such
taxes shall (x) be of general application to all similarly situated persons,
(y) not be duplicative of payments made by the Borrower and its Restricted
Subsidiaries for services provided by the Tribe to the Borrower and its
Restricted Subsidiaries and permitted under Section 9.06(c), and (z) be
rationally related to the overall tax policy of the Tribe.

7.10 Segregation of Authority Property. The Tribe shall not:

(a) Fail to segregate all Authority Property, including all funds and bank
accounts, from the Property of the Tribe; or

(b) Commingle any Authority Property (including any funds or bank accounts) with
any other Property of the Tribe or its Affiliates which is not Authority
Property.

7.11 Trust Property. The Tribe shall not convey into trust with the federal
government of the United States of America, to be held for the benefit of the
Tribe or any of its Affiliates, any Authority Property other than interests in
real property and improvements thereon associated with Mohegan Sun in the
vicinity of Uncasville, Connecticut.

7.12 Liens on Authority Property. The Tribe shall not create, incur, assume or
suffer to exist any Lien or other encumbrance upon Authority Property which is
not permitted by Section 9.01.

7.13 Bankruptcy Matters; Etc.

(a) The Tribe will not enact any bankruptcy or similar law for the relief of
debtors that would impair, limit, restrict, delay or otherwise adversely affect
any of the rights and remedies of the Creditors provided for in the Loan
Documents;

(b) The Tribe will not, or permit the Borrower, its Restricted Subsidiaries or
any of the Tribe’s representatives, political subunits, agencies,
instrumentalities or councils to, exercise any power of eminent domain over the
Mohegan Sun. Except as required by state or federal Law, the Tribe will not
enact any statute, law, ordinance or rule that would have a material adverse
effect upon the rights of the Creditors under the Loan Documents; and

(c) The Tribe agrees that upon any payment or distribution of assets upon any
liquidation, dissolution, winding up, reorganization, assignment for the benefit
of creditors, marshaling of assets or any bankruptcy, insolvency or similar
proceedings of or with respect to the Borrower and its Restricted Subsidiaries,
the Creditors shall be entitled to receive payment in full of all Obligations
before any payment or distribution is made to the Tribe.

7.14 Impairment of Contracts. The Tribe agrees that any action taken in
violation of Sections 7.08, 7.09 or 7.13 shall be deemed in contravention of
Article XIV (entitled “Non-Impairment of Contracts”) of the Constitution.

 

-81-



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS OF THE BORROWER

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 12.04 and 12.05), or any
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 8.01, 8.02, and 8.03) cause
each of its Restricted Subsidiaries to:

8.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrower (commencing with the Fiscal Year ended September 30,
2007), an audited consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (which may also include Unrestricted Subsidiaries and other
Persons) as at the end of such Fiscal Year, and the related audited consolidated
statements of income or operations, retained earnings, and cash flows for such
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably selected by the Borrower and reasonably acceptable to the Required
Lenders, which report and opinion shall be prepared based on an audit conducted
in accordance with GAAP as at such date, and which opinion shall be an
unqualified opinion without additional explanatory or non-standard wording which
the Required Lenders determine is unacceptable and with no limitation as to the
scope of their audit and (ii) appropriate breakouts of the financial position
and results of operations of Unrestricted Subsidiaries and other Persons whose
assets or results of operations are included in such financial statements but
are not Authority Property.

(b) as soon as available, but in any event within 45 days after the end of each
Fiscal Quarter of each Fiscal Year of the Borrower (commencing with the Fiscal
Quarter ended March 31, 2007), other than the fourth Fiscal Quarter of each
Fiscal Year of the Borrower, a consolidated balance sheet of the Borrower and
its Restricted Subsidiaries (which may also include Unrestricted Subsidiaries
and other Persons) as at the end of such Fiscal Quarter, and the related
consolidated statements of income or operations, retained earnings and cash
flows for such Fiscal Quarter and for the portion of the Borrower’s Fiscal Year
then ended, all in reasonable detail, such consolidated statements to be
certified by a Senior Officer of the Borrower as fairly presenting the financial
condition, results of operations and changes in financial position or cash flows
of the Borrower and its Restricted Subsidiaries in accordance with GAAP (other
than any requirement for footnote disclosures) consistently applied, as at such
date and for such periods, subject only to normal year-end accruals and audit
adjustments, together with breakouts of the financial position and results of
operations of Unrestricted Subsidiaries or other Persons whose assets or results
of operations are included in such financial statements but are not Authority
Property.

 

-82-



--------------------------------------------------------------------------------

(c) prior to the commencement of any significant construction activities in
respect of a Project, the reasonably final Construction Plans, Construction
Budget and Construction Timetable for that Project (all of which are subject to
updating pursuant to the terms of this Agreement).

(d) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter ending after the commencement of significant construction
activities in respect of a Project, the updated Construction Plans, Construction
Budget and Construction Timetable (or a summary thereof reasonably acceptable to
the Administrative Agent) for such Project and, if any changes thereto have
resulted in a deferral of the projected date of the public opening of Mohegan
Sun Phase III in a manner which would lengthen the period described in the
definition of “Construction Period,” written notice of the change of such date.

8.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 8.01(a) and (b), commencing with the Fiscal Quarter ending March 31,
2007, a written discussion and analysis of the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries (which may also
include Unrestricted Subsidiaries and other Persons) in reasonable detail,
including in the case of any such report delivered in connection with the
financial statements referred to in Section 8.01(a), an explanation of any
material variance from operational results or balance sheet items contained in
projections previously delivered to the Lenders;

(b) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b), a duly completed Compliance Certificate at the
Borrower’s sole expense signed by the chief executive officer, chief operating
officer or chief financial officer of the Borrower;

(c) as soon as practicable, and in any event within 45 days after the end of the
fourth Fiscal Quarter in each Fiscal Year, a completed Pricing Certificate;

(d) as soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter ending prior to the date upon which both of the Projects are
substantially complete and open for business to the general public (and in any
during the Construction Period), (i) an In-Balance Certificate signed by the
chief executive officer, chief operating officer or chief financial officer of
the Borrower certifying that the In-Balance Test has been met as of the last day
of such Fiscal Quarter, and (ii) a reconciliation of Capital Expenditures made
in respect of each of the Projects to the then effective Construction Budget for
such Project;

(e) as soon as practicable, and in any event within 20 days after the end of
each calendar month, a monthly revenue report showing revenues for the prior
calendar month associated with each gaming category, occupancy percentage,
average hotel room rental rates experienced by the Mohegan Sun and Pocono Downs,
to the extent applicable, during such monthly period and a breakout of the
Mohegan Sun operations, Pocono Downs operations and any other material
operations of the Borrower;

 

-83-



--------------------------------------------------------------------------------

(f) as soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, consolidated projected financial statements by
Fiscal Quarter through the end of the Construction Period, including, in each
case, projected balance sheets, statements of income and retained earnings and
statements of cash flow of the Borrower, each of which shall be in reasonable
detail and reasonably acceptable to the Administrative Agent and in any event
shall include (i) the projected Distributions to be made to the Tribe by the
Borrower, the amount of EBITDA projected for the remainder of the Construction
Period, (iii) the amount of Interest Charges anticipated to be incurred during
the Construction Period, and (iv) projected Capital Expenditures and Maintenance
Capital Expenditures and a breakout by property and category.

(g) promptly following receipt thereof, copies of any detailed audit reports or
recommendations submitted to the Tribe or the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any of
its Restricted Subsidiaries or any audit of the Borrower or any of its
Restricted Subsidiaries;

(h) promptly following the filing thereof (i) copies of each monthly revenue
report filed by the Borrower or any of its Restricted Subsidiaries (or by the
Tribe in respect of its gaming operations or any Authority Property) with any
Governmental Agency; and (ii) all reports which the Borrower is required to file
with the National Indian Gaming Commission under 25 C.F.R. Part 514;

(i) promptly after the same are available, a copy of the Form 5500 series report
of each Pension Plan maintained by the Borrower or any ERISA Affiliate as filed
with the Internal Revenue Service for each Fiscal Year;

(j) promptly, such additional data and information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, the Mohegan
Sun, Pocono Downs, or compliance with the terms of the Loan Documents, as the
Administrative Agent or the Required Lenders may from time to time reasonably
request; and

(k) such information concerning the Tribe, the Borrower and the Restricted
Subsidiaries as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 12.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower

 

-84-



--------------------------------------------------------------------------------

shall be required to provide paper copies of the Compliance Certificates
required by Section 8.02(b) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each of the Tribe and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). Each of the Tribe
and the Borrower hereby agrees that so long as it is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or are actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Joint
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

8.03 Notices. Promptly notify the Administrative Agent:

(a) and in any event within five Business Days after a Senior Officer of the
Tribe or the Borrower becomes aware of the existence of any condition or event
which constitutes a Default or Event of Default, written notice specifying the
nature and period of existence thereof and specifying what action the Tribe and
the Borrower are taking or propose to take with respect thereto;

(b) as soon as practicable, and in any event not less than five Business Days
(or, if acceptable to the Administrative Agent, a shorter period) prior to the
proposed effective date thereof, written notice of any proposed amendment,
modification or waiver of the terms and provisions of any of the Material
Documents;

(c) Promptly upon a Senior Officer of the Borrower becoming aware that (i) any
Person has commenced a legal proceeding with respect to a claim against the
Borrower or its Restricted Subsidiaries that is, in the reasonable opinion of
their independent legal counsel, $10,000,000 or more in excess of the amount
thereof that is fully covered by insurance (subject

 

-85-



--------------------------------------------------------------------------------

to applicable deductibles and retentions), (ii) any creditor or lessor under a
written credit agreement with respect to Indebtedness in excess of $10,000,000
or lease involving unpaid rent in excess of $10,000,000 has asserted a default
thereunder on the part of the Borrower or its Restricted Subsidiaries, (iii) any
Person commenced a legal proceeding with respect to a claim against the Borrower
or its Restricted Subsidiaries under a contract that is not a credit agreement
or lease in excess of $10,000,000, (iv) any labor union has notified the
Borrower or its Restricted Subsidiaries of its intent to strike the Borrower or
its Restricted Subsidiaries on a date certain, which strike could reasonably be
expected to have a Material Adverse Effect, or (v) any other event or
circumstance occurs or exists that would constitute a Material Adverse Effect,
in each case a written notice describing the pertinent facts relating thereto
and what action the Borrower is taking or propose to take with respect thereto;

(d) promptly after the Borrower has notified Administrative Agent of any
intention by the Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form;

(e) of the occurrence of any ERISA Event;

(f) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary;

(g) of the determination by the Registered Public Accounting Firm providing the
opinion required under Section 8.01(a) (in connection with its preparation of
such opinion) or the Borrower’s determination at any time of the occurrence or
existence of any Internal Control Event.

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Senior Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

8.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary.

8.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 9.04 or 9.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

8.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties, intellectual property and equipment used in the operation
of its business in good

 

-86-



--------------------------------------------------------------------------------

working order and condition, subject to wear and tear in the ordinary course of
business, except that the failure to maintain, preserve and protect a particular
item of depreciable Property that is not of significant value, either
intrinsically or to the operations of the Borrower and its Restricted
Subsidiaries shall not constitute a violation of this covenant; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) maintain its ownership of all intellectual property and licenses
thereof necessary for the operation of Mohegan Sun and Pocono Downs; and (d) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

8.07 Maintenance of Insurance. (a) Maintain liability, casualty and other
insurance with respect to itself and all Authority Property (subject to
customary deductibles and retention) with responsible insurance companies
against such risks as is carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which the Borrower
operates and, in any event, (i) workers’ compensation insurance, to the extent
required to comply with all applicable state, territorial and United States laws
and regulations, (ii) comprehensive general liability insurance with minimum
limits of $2,000,000, (iii) umbrella liability insurance providing excess
liability coverages over and above the foregoing underlying insurance policies
up to a minimum limit of $100,000,000 and (iv) property insurance protecting the
Mohegan Sun and Pocono Downs for possible damage by fire, lightening, wind-storm
other damage, vandalism, riot, earthquake, civil commotion, malicious mischief,
hurricane and such other risks and hazards as are from time to time covered by
an “all risk” policy or a property policy covering “special” causes of loss. The
insurance referred to in clause (iv) shall provide coverage which is not less
than (i) the Maximum Foreseeable Loss (as determined from time to time) in
respect of the Mohegan Sun and related improvements and (ii) $1,500,000,000 in
the aggregate in respect of the Mohegan Sun and the Pocono Downs and all related
improvements and other Property with a deductible no greater than $500,000
(other than earthquake insurance for which the deductible may be up to 10% of
the Maximum Foreseeable Loss).

(b) In any event, the Loan Parties shall maintain and keep in force, at all
times during any period of construction of any Project or Material Project, and
with respect to any property affected by such construction, a policy or policies
of builder’s “all risk” insurance in nonreporting form in an amount not less
than the full insurable completed value of such portion of the affected property
on a replacement cost basis. All such insurance shall be carried through sound
and reputable insurance companies.

(c) Each policy required by this Section shall name the Administrative Agent as
an additional insured and mortgagee, and shall to the extent relevant, include a
waiver of subrogation against the Administrative Agent and the Lenders, contain
a provision that provides for a severability of interests, and shall provide
that an act or omission by one of the insured shall not reduce or void coverage
with respect to the other insureds, insure against loss or damage by hazards
customarily included within “all risk” and “extended coverage” policies and any
other risks or hazards which the Administrative Agent or the Required Lenders
may reasonably specify (and shall include fire, sprinkler leakage, windstorm,
hurricane, international and domestic acts of terrorism, earthquake, steam
boiler, pressurized vessel and machinery insurance insuring both against
breakdown and explosion or other losses to personal property resulting from the
use or maintenance thereof), shall contain a Lender’s Loss Payable Endorsement
in a

 

-87-



--------------------------------------------------------------------------------

form acceptable to the Administrative Agent in favor of the Administrative Agent
and shall be primary and noncontributory with any other insurance carried by the
Administrative Agent or the Lenders.

(d) The Loan Parties shall supply the Administrative Agent with certificates of
each policy required hereunder, and, if requested, an original or underlyer of
each such policy and all endorsements thereto. Prior to the expiration of any
insurance policy required hereunder, the Loan Parties shall furnish the
Administrative Agent with proof acceptable to the Administrative Agent that the
policy has been reinstated, renewed or a new policy issued or continuing in
force the insurance. If any Loan Party fails to pay any such premium, the
Administrative Agent shall have the right, but not the obligation, to obtain
reasonable replacement coverage and advance funds to pay the premiums for it on
behalf of the Lenders. The Borrower shall repay the Administrative Agent
immediately on demand for any advance for such premiums, which shall be
considered to be an additional loan bearing interest from the date of demand at
the Default Rate.

8.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

8.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP shall be made of
all financial transactions and matters involving the assets and business of the
Borrower and its Restricted Subsidiaries, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower and its Restricted Subsidiaries, as the case may be.

8.10 Inspection Rights. Subject to applicable regulatory requirements, upon
reasonable notice, at any time during regular business hours and as often as
requested (but not so as to unreasonably interfere with the business of the
Borrower and its Restricted Subsidiaries), permit the Administrative Agent or
any Lender, or any authorized employee, agent or representative thereof, at the
sole expense of the Borrower, to examine, audit and make copies and abstracts
from the records and books of account of, and to visit and inspect Mohegan Sun,
Pocono Downs and the other material properties of the Borrower and its
Restricted Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and its Restricted Subsidiaries with any of its officers, key
employees, and accountants, and, upon request, furnish promptly to the
Administrative Agent or any Lender true copies of all financial information made
available to the senior management of the Borrower.

8.11 Use of Proceeds. Use the proceeds of the Loans and Letters of Credit (a) to
refinance all of the Loans outstanding under the Existing Loan Agreement on the
Closing Date, and (b) to provide for working capital availability and other
general purposes of the Borrower and its Restricted Subsidiaries, including
without limitation (i) paying the costs and expenses associated with the design,
development and construction of Mohegan Sun Phase III, (ii) paying

 

-88-



--------------------------------------------------------------------------------

the costs and expenses associated with the design, development and construction
of Pocono Downs Phase II, (iii) the making of Distributions to the Tribe (to the
extent not prohibited by Section 9.06), (iv) the repayment or prepayment of
Indebtedness to the extent permitted by Section 9.09 and (v) making the other
Capital Expenditures and Investments by the Borrower and its Restricted
Subsidiaries not prohibited by this Agreement.

8.12 Hazardous Materials Laws. Keep and maintain the Real Property and each
portion thereof in compliance in all material respects with all Hazardous
Materials Laws and promptly advise Administrative Agent in writing of (a) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing pursuant to any
applicable Hazardous Materials Laws, (b) any and all claims made or threatened
in writing, and received by the Borrower, by any third party against the
Borrower or the Real Property relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any Senior Officer of the Tribe or the Borrower of any
occurrence or condition on any real property adjoining or in the vicinity of the
Real Property that could reasonably be expected to cause the Real Property or
any part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of the Real Property under any Hazardous Materials Laws,
provided that the good faith failure of the Borrower to comply with Hazardous
Materials Laws shall not constitute a breach of the covenants in this
Section 8.12 if (x) the Borrower is diligently attempting to comply therewith,
and (y) such non-compliance would not have, individually or in the aggregate, a
Material Adverse Effect.

8.13 Deposit and Brokerage Accounts. Within thirty days following the opening of
each Operating Account, enter into and cause its Restricted Subsidiaries, except
the WNBA Subsidiary, to enter into a Deposit Account Agreement with respect to
each Operating Account hereafter established.

8.14 Continual Operation of Mohegan Sun. Continuously operate the Mohegan Sun
substantially in the manner operated as of the Closing Date (or as contemplated
on the Closing Date to be operated) and in any event in material compliance with
the Gaming Ordinance, the Gaming Authority Ordinance all applicable Laws and the
Compact, and refrain from conducting any gaming activities (including without
limitation all Class II and Class III gaming activities (as defined in IGRA)) at
any location on the Tribe’s current reservation near Uncasville, Connecticut,
other than Mohegan Sun.

8.15 Future Subsidiaries and Collateral.

(a) Cause each Person which is at any time a Restricted Subsidiary to promptly
execute and deliver to the Administrative Agent a guarantee of the Obligations,
and Collateral Documents, similar in form and content (including without
limitation exceptions and qualifications) to the Guaranties and Collateral
Documents and otherwise reasonably acceptable to the Administrative Agent and
any and all other documents reasonably required by the Administrative Agent in
connection with the Loan Documents.

(b) Execute, and cause each of its Restricted Subsidiaries other than the WNBA
Subsidiary to execute, and to deliver to the Administrative Agent, promptly upon
request

 

-89-



--------------------------------------------------------------------------------

of the Administrative Agent, such Collateral Documents as are reasonably
required by the Administrative Agent to create a valid and perfected Lien upon
any material property which they hereafter acquire (excluding property not
required to be encumbered by the existing Collateral Documents), provided that:

(1) Borrower and its Restricted Subsidiaries will not be required to pledge
their respective interests under third-party management, development or other
related agreements entered into by Borrower or its Restricted Subsidiaries with
respect to third-party gaming facilities; and

(2) Borrower and its Restricted Subsidiaries will not be required to pledge
their equity interests in any Person which is an Unrestricted Subsidiary or
which is not wholly-owned, directly or indirectly, by the Tribe, Borrower or its
Restricted Subsidiaries.

(c) Promptly deliver to the Administrative Agent in pledge all of the Equity
Interests held by the Borrower and any of its Restricted Subsidiaries in any
Person which hereafter becomes a Restricted Subsidiary, but not the Equity
Interests in the WNBA Subsidiary.

(d) Promptly upon entering into architectural agreements with the architect of
record, the construction contracts with the general contractor, and, if
applicable, the construction management agreements with the construction
manager, in each case related to Mohegan Sun Phase III and Pocono Downs Phase
II, execute and to deliver to the Administrative Agent Collateral Assignments
with respect to such agreements (including the executed consents of the
counterparties to such agreements).

8.16 Leasehold Mortgage. If and to the extent that the necessary governmental
approvals have not been obtained prior to the Closing Date, the Borrower shall
continue to use its good faith reasonable efforts following the Closing Date to
obtain all governmental approvals necessary for the Borrower’s execution and
delivery of the Leasehold Mortgage to the Administrative Agent. If and when such
approvals are obtained, the Borrower shall promptly (a) deliver the Leasehold
Mortgage to Administrative Agent and (b) deliver to Administrative Agent an ALTA
policy of title insurance with respect to the Leasehold Mortgage in form and
substance substantially similar to the title insurance delivered in connection
with the Existing Loan Agreement or, if different, otherwise satisfactory to
Administrative Agent.

8.17 Construction Covenants; Plans, Budget and Timetable.

(a) Construct each of the Projects in material conformity with the Construction
Plans and Construction Budget then in effect for that Project, as amended from
time to time in accordance with the terms of this Agreement;

(b) Use commercially reasonable efforts to maintain a Construction Timetable for
Mohegan Sun Phase III that allows the Borrower to achieve the Completion Date
for Mohegan Sun Phase III not later than December 31, 2010; and

 

-90-



--------------------------------------------------------------------------------

(c) Use commercially reasonable efforts to maintain a Construction Timetable for
Pocono Downs Phase II that allows Downs Racing, L.P. to achieve the Completion
Date for Pocono Downs Phase II not later than March 31, 2009.

 

-91-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 12.04 and 12.05), or any
Letter of Credit shall remain outstanding, the Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

9.01 Liens; Negative Pledges. Create, incur, assume or suffer to exist any Lien
upon any of the Authority Property, assets or revenues, whether now owned or
hereafter acquired or suffer to exist any Negative Pledge with respect to any
Authority Property other than the following:

(a) Liens and Negative Pledges pursuant to any Loan Document;

(b) Liens, Negative Pledges and Rights of Others existing on the date hereof and
listed on Schedule 9.01 and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 9.03(e);

(c) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.01(h) or (i);

(d) Liens and Negative Pledges securing Indebtedness permitted under
Section 9.03(g); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(e) Liens and Negative Pledges in respect of assets of the WNBA Subsidiary in
favor of WNBA, LLC or its designees to secure obligations of the WNBA Subsidiary
under the WNBA Agreements;

(f) Permitted Encumbrances and Permitted Rights of Others; and

(g) Rights of others granted pursuant to the WNBA Agreements consisting of the
right to use the Mohegan Sun Arena for scheduled home games of the Connecticut
Sun and related basketball activities.

9.02 Investments. Make any Investments, except:

(a) Investments in the form of Cash Equivalents;

 

-92-



--------------------------------------------------------------------------------

(b) Investments consisting of payroll advances to employees of the Borrower and
its Subsidiaries for travel, entertainment and relocation expenses in the
ordinary course of business in an aggregate amount not to exceed $1,000,000 at
any one time outstanding;

(c) Investments in the WNBA Subsidiary, the Pocono Downs Subsidiaries and
Mohegan Ventures-Northwest, LLC provided that such Investments are not increased
unless otherwise permitted hereunder;

(d) Investments in the WNBA Subsidiary, the Pocono Downs Subsidiaries, Mohegan
Ventures-Northwest, LLC and its other Restricted Subsidiaries to the extent in
compliance with Section 7.06, provided that the aggregate Investments in the
WNBA Subsidiary shall not exceed $50,000,000;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) other Investments, the aggregate outstanding amount of which does not
exceed, as of the date of the making of any such Investment, the sum of:

(1) $150,000,000, plus

(2) 25% of EBITDA for the then most recently ended twelve month period ending on
the last day of a Fiscal Quarter for which the Borrower has delivered a
Compliance Certificate or Pricing Certificate; plus,

(3) if both the Completion Date for Mohegan Sun Phase III has occurred and
giving effect to such Investment, the Pro Forma Total Leverage Ratio is less
than 5.50:1.00; an additional $100,000,000;

provided that the Investments made pursuant to this clause (f) in Persons whose
primary business is not the conduct of gaming activities shall not exceed
$50,000,000 in the aggregate at any one time outstanding;

(g) Investments in Swap Contracts with Acceptable Swap Counterparties in respect
of Indebtedness having an aggregate notional amount not to exceed $700,000,000
at any one time outstanding;

(h) Investments consisting of Property received in connection with any Permitted
Disposition; and

(i) the Investment contemplated in connection with the Permitted Transaction.

Without limitation on the foregoing provisions of this Section, the Tribe or the
Borrower may form or acquire one or more Persons for the purpose of conducting
gaming, including, without limitation, Class II and Class III gaming activities
(as defined in IGRA) at locations which are

 

-93-



--------------------------------------------------------------------------------

not a part of the Tribe’s reservation, provided that: (i) the financial position
and results of operations of any such Person shall not be reflected in the
financial statements of Borrower which are delivered to the Lenders from time to
time except to the extent that either (A) such Persons are Restricted
Subsidiaries, or (B) as to Unrestricted Subsidiaries or other Persons the assets
of which are not Authority Property, concurrently with the delivery of such
financial statements, the Borrower provides the Administrative Agent and the
Lenders with appropriate breakouts of the financial position and results of
operations of each such Unrestricted Subsidiary or Person whose financial
position and results of operations are reflected in such financial statements;
(ii) the holders of Indebtedness and Contingent Obligations of such Persons
shall not have or obtain recourse, contractual or otherwise, to the assets and
revenues of the Borrower or any of its other Restricted Subsidiaries, (iii) the
assets of such Persons which are Unrestricted Subsidiaries shall not be deemed
to constitute Authority Property, (iv) to the extent formed or acquired by
Borrower, rather than by the Tribe, any Investments of the Borrower in such
Persons shall be in compliance with the provisions of this Section, (v) no such
Person which is not a Restricted Subsidiary shall be obligated to issue any
guaranty of the Obligations or any Collateral Documents, and (vi) no portion of
the Capital Expenditures which the Borrower is permitted to make pursuant to
Section 7.15 shall be made in respect of the Property of any such Persons which
are not Restricted Subsidiaries, provided that any such Person shall be free to
make its own Capital Expenditures using funds which are the subject of permitted
Investments by Borrower pursuant to this Section 9.02.

9.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) existing Indebtedness under the Existing Senior Indenture, and additional or
replacement unsecured senior Indebtedness of the Borrower which has no
amortization prior to the date which is one year after the Maturity Date, a
final maturity which is not less than one year later than the Maturity Date, and
is subject to agreements having covenants and defaults which are substantially
similar to the covenants applicable to senior obligations contained in the
Existing Senior Indenture as in effect on the date of this Agreement (as
determined by the Administrative Agent in its reasonable discretion), provided
that the aggregate principal amount of all Indebtedness outstanding under this
clause (b) shall not exceed $500,000,000 at any time;

(c) the Indebtedness outstanding as of the Closing Date under the Existing
Senior Subordinated Indentures;

(d) additional subordinated obligations (i) that are incurred when no Default or
Event of Default has occurred or would result from the incurrence thereof
(without the requirement of any approval by the Required Lenders), have no
amortization prior to the date which is one year after the Maturity Date, have a
final maturity which is not less than one year later than the Maturity Date, and
have subordination provisions, covenants and defaults which are substantially
similar to those contained in the Borrower’s Existing Senior Subordinated Notes
due 2015 (as determined by the Administrative Agent in its reasonable
discretion), or (ii) the incurrence of which is approved by the Required
Lenders;

 

-94-



--------------------------------------------------------------------------------

(e) Indebtedness outstanding on the date hereof and listed on Schedule 9.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;

(f) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract subject to the limitations in
Section 9.02(g);

(g) Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 9.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $100,000,000;

(h) Contingent Obligations of Borrower consisting of a guarantee of the
obligations of the WNBA Subsidiary under the WNBA Agreements, and additional
Contingent Obligations of the Borrower in respect of obligations of the WNBA
Subsidiary, provided that the aggregate amount of the obligations supported by
such Contingent Obligations, plus the Capital Expenditures permitted pursuant to
Section 9.17(d) shall not exceed $50,000,000; and

(i) unsecured Recourse Obligations, including Contingent Obligations, in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;

(j) other Contingent Obligations in respect of Indebtedness in an aggregate
principal amount not to exceed $100,000,000 at any time outstanding, or if
lower, the maximum principal amount which may be demanded under such Contingent
Obligations; and

(k) Indebtedness assumed in connection with the Permitted Transaction.

9.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person and
provided that the WNBA Subsidiary may not merge with any other Guarantor unless
such other Guarantor shall be the continuing or surviving Person; and

 

-95-



--------------------------------------------------------------------------------

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor other than the WNBA
Subsidiary.

9.05 Dispositions of Property Associated with Mohegan Sun. Make any Disposition
or enter into any agreement to make any Disposition of any assets comprising
Mohegan Sun, except:

(a) Permitted Dispositions made when no Default or Event of Default exists or
would result therefrom; and

(b) Dispositions of Property specifically contemplated by Sections 9.04, 9.06,
9.08 or 9.09.

9.06 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in cash or other Property, except:

(a) Priority Distributions;

(b) Distributions made during any calendar month which (i) are in an aggregate
amount which, when added to the Priority Distributions made during such calendar
month, do not exceed $4,000,000, (ii) are in an aggregate amount which does not
exceed Available Cash Flow for the immediately preceding calendar month;
(iii) which after giving effect thereto do not result in a Pro Forma Fixed
Charge Coverage Ratio which is less than 1.00:1.00, (iv) which are made when no
payment default in respect of any Recourse Obligations exists, and (v) are made
when no Default or Event of Default then in existence has remained continuing
for a period in excess of one Fiscal Quarter;

(c) Distributions consisting of payments to the Tribe for governmental services
provided to the Borrower or any of its Restricted Subsidiaries by the Tribe or
any of its representatives, political subunits, councils, agencies or
instrumentalities, in each case to the extent included in the calculation of
EBITDA or included in Capital Expenditures pursuant to Section 9.17 (including
charges for utilities, police and fire department services, health and emergency
medical services, gaming commission and surveillance services, gaming disputes
court and legal services, workers compensation and audit committee services,
human resources services, finance and information technology services,
construction, development and environmental related services, rental or lease
agreements, the pro rata portion of Tribal Council costs and salaries
attributable to the operations of the Borrower, and similar pro rata costs of
other tribal departments, in each case, to the extent that the costs of such
departments are reasonably attributable to the operations of the Borrower),
provided that such payments are not duplicative of taxes imposed by the Tribe
upon the Borrower and its operations;

(d) additional Distributions to the Tribe made when no Default or Event of
Default exists or would result therefrom, which are (i) made during any calendar
month in an amount not to exceed Available Cash Flow for the immediately
preceding calendar month, and (ii) do not result in the Pro Forma Fixed Charge
Coverage Ratio being less than the required ratio set forth in Section 9.13(c);

 

-96-



--------------------------------------------------------------------------------

(e) Distributions consisting of cash or other Property received by the Borrower
from the WNBA Subsidiary or any other Subsidiary of the Borrower; and

(f) Distributions contemplated in connection with the Permitted Transaction.

9.07 Change in Nature of Business. Engage in any material business which is not
fundamentally related to the operation of Mohegan Sun, Pocono Downs or the
business of the Restricted Subsidiaries (which may include off-reservation
gaming and other non-gaming activities on or in the general area of the Tribe’s
reservation in the vicinity of Uncasville, Connecticut), use any material
Authority Property for a purpose which is not permitted by this Agreement, or
make any fundamental change to the nature of the business operations of the
Borrower and its Restricted Subsidiaries, taken as a whole.

9.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower other than (a) employment of enrolled tribal
members, and the immediate family members of tribal members, on terms consistent
with the past practices of the Borrower (including the payment of employment
bonuses in accordance with past practices), (b) transactions involving Property
having an aggregate value of not more than $2,000,000 for all such transactions,
(c) transactions which are on commercially reasonable terms entered into with
Native American suppliers and vendors in accordance with the affirmative action
provisions of the Tribe’s Employment Rights Ordinance (in the case of any such
transactions or series of related transactions involving more than $2,000,000,
on terms disclosed to the Lenders), (d) other transactions on terms at least as
favorable to the Borrower as would be the case in an arm’s-length transaction
between unrelated parties of equal bargaining power, the terms of which are
disclosed to the Lenders in writing, (e) transactions pursuant to the
Relinquishment Agreement, (f) transactions with the WNBA Subsidiary contemplated
by the WNBA Agreements, (g) transactions amongst the Borrower and its Restricted
Subsidiaries, or amongst Restricted Subsidiaries, in each case which are not
prohibited under Section 9.02, and (h) Distributions expressly permitted under
Section 9.06 and (i) the Permitted Transaction.

9.09 Prepay Other Obligations. Prepay any principal (including sinking fund
payments), interest or any other amount with respect to any Senior Notes or
Subordinated Obligations, or purchase or redeem (or offer to purchase or redeem)
any Senior Notes or Subordinated Obligations, or deposit any monies, securities
or other Property with any trustee or other Person to provide assurance that the
principal or any portion thereof of any Senior Notes or Subordinated Obligations
will be paid when due or otherwise provide for the defeasance of any Senior
Notes or Subordinated Obligations, provided that if no Default or Event of
Default exists or would result therefrom, Borrower may:

(a) Prepay from any source all or any portion of the remaining principal balance
of approximately $16,345,000 of the 8-3/8% Senior Subordinated Notes due 2011
issued under the Indenture dated as of July 26, 2001 between the Borrower and
U.S. Bank National Association (formerly State Street Bank and Trust Company),
as Trustee;

(b) prepay any Senior Notes to the extent that such prepayment is made using the
proceeds of (i) unsecured Senior Notes hereafter issued pursuant to
Section 9.03(b) concurrently with the issuance of such Senior Notes (it being
understood that any premiums,

 

-97-



--------------------------------------------------------------------------------

related costs of issuance, tender offer and solicitation and other transaction
costs may concurrently be paid from Available Cash Flow), or (ii) unsecured
Subordinated Obligations hereafter issued pursuant to Section 9.03(d); and

(c) prepay any Subordinated Obligations to the extent that such prepayment is
made using the proceeds of unsecured Subordinated Obligations hereafter issued
pursuant to Section 9.03(d) concurrently with the issuance of such Subordinated
Obligations (it being understood that any premiums, related costs of issuance,
tender offer and solicitation and other transaction costs may concurrently be
paid from Available Cash Flow).

9.10 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability of any
Restricted Subsidiary to make Distributions to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor; or
(b) prohibits the granting of any Lien to secure the Obligations or conditions
the granting of a Lien to secure the Obligations upon the grant of a Lien to
secure the obligations of the Borrower or any of its Subsidiaries to the
beneficiary of that Contractual Obligation.

9.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

9.12 Authority Expenditures. Use any Authority Property for a purpose which is
not related to the business of the Borrower or its Restricted Subsidiaries or
specifically permitted hereby, expend any funds constituting Authority Property
for any purpose which does not directly or indirectly benefit the Borrower and
its Restricted Subsidiaries, or make any Capital Expenditure using funds of the
Borrower or its Restricted Subsidiaries or other Authority Property except to
add to, further improve, maintain, repair, restore or refurbish Mohegan Sun and
Related Businesses.

9.13 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Fiscal Quarter described in the matrix below, to exceed, subject
to Section 9.13(d) below, the ratio set forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Maximum Ratio

March 31, 2007 through June 30, 2007

   5.00:1.00

September 30, 2007 and December 31, 2007

   5.50:1.00

March 31, 2008 and June 30, 2008

   5.75:1.00

September 30, 2008 and December 31, 2008

   6.00:1.00

March 31, 2009

   6.25:1.00

June 30, 2009 through March 31, 2010

   6.75:1.00

June 30, 2010

   6.50:1.00

September 30, 2010

   6.00:1.00

December 31, 2010 and March 31, 2011

   5.50:1.00

June 30, 2011 and September 30, 2011

   5.00:1.00

December 31, 2011 and thereafter

   4.75:1.00

 

-98-



--------------------------------------------------------------------------------

(b) Senior Leverage Ratio. Permit the Senior Leverage Ratio, as of the last day
of any Fiscal Quarter described in the matrix below, to exceed, subject to
Section 9.13(d) below, the ratio set forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Maximum Ratio

March 31, 2007 through June 30, 2007

   2.00:1.00

September 30, 2007 and December 31, 2007

   2.25:1.00

March 31, 2008 and June 30, 2008

   2.75:1.00

September 30, 2008 and December 31, 2008

   3.00:1.00

March 31, 2009

   3.25:1.00

June 30, 2009 through March 31, 2010

   3.75:1.00

June 30, 2010 and September 30, 2010

   3.50:1.00

December 31, 2010 through June 30, 2011

   3.00:1.00

September 30, 2011 and thereafter

   2.50:1.00

(c) Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any Fiscal Quarter ending following the Closing Date
described below to be less than, subject to Section 9.13(d) below, the ratio set
forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Maximum Ratio

March 31, 2007 through June 30, 2009

   1.10:1.00

September 30, 2009 through June 30, 2010

   1.05:1.00

September 30, 2010 and thereafter

   1.10:1.00

 

-99-



--------------------------------------------------------------------------------

(d) Deferral Option. In order to accommodate any delay in the completion of
Mohegan Sun Phase III or Pocono Downs Phase II, at any time prior to
December 31, 2007, the Borrower shall have a one-time option to delay, for
either one Fiscal Quarter or two Fiscal Quarters, each of the subsequent
step-ups and step-downs for the applicable financial ratios set forth in
Sections 9.13(a), (b) and (c) above. The Borrower may exercise this option by
providing the Administrative Agent written notice of its election to exercise
this option prior to December 31, 2007, which notice shall be irrevocable upon
the Administrative Agent’s receipt thereof. If not exercised by the Borrower
prior to December 31, 2007, this option shall expire, time being of the essence
of this covenant.

9.14 Hostile Tender Offers. Use the proceeds of the Loans or any funds of the
Borrower or any of its Restricted Subsidiaries to directly or indirectly finance
any offer to purchase or acquire, or to consummate a purchase or acquisition of,
5% or more of the capital stock of any corporation or other business entity if
the board of directors or management of such corporation or business entity has
notified the Borrower or any of its Restricted Subsidiaries that it opposes such
offer or purchase.

9.15 Deposit Accounts. Fail, within thirty days following the opening of each
Operating Account, to execute and deliver to the Administrative Agent a Deposit
Account Agreement granting Liens in such Operating Account.

9.16 WNBA Subsidiary Operations and Indebtedness. The Borrower will not permit
the WNBA Subsidiary to enter into any substantial operations other than the
operation of a WNBA franchise, nor permit the WNBA Subsidiary to own any
substantial assets other than the WNBA franchise and the assets related to its
operations. The Borrower and its other Restricted Subsidiaries will not, either
directly or indirectly, be liable for any obligations of the WNBA Subsidiary, or
have any continuing obligations to the Women’s National Basketball Association
or its Affiliates, other than (a) obligations of the Borrower to honor scheduled
arena dates for home games of the WNBA franchise and related basketball
activities, and (b) obligations under the Borrower’s guarantee of the WNBA
Subsidiary’s obligations under the WNBA Agreements.

9.17 Capital Expenditures. Make, or become legally obligated to make, any
Capital Expenditure other than:

(a) Capital Expenditures made during the term of this Agreement in respect of
Mohegan Sun Phase III in an aggregate amount not to exceed $800,000,000,
excluding capitalized interest;

(b) Capital Expenditures made during the term of this Agreement in respect of
Pocono Downs Phase II in an aggregate amount not to exceed $200,000,000,
excluding capitalized interest and excluding, to the extent characterized as a
Capital Expenditure, the $50,000,000 license fee payments previously paid to the
Commonwealth of Pennsylvania;

 

-100-



--------------------------------------------------------------------------------

(c) Maintenance Capital Expenditures in an aggregate amount not to exceed
$125,000,000 in any Fiscal Year;

(d) Capital Expenditures made during the term of this Agreement for or for the
benefit of the WNBA Subsidiary in an aggregate amount which does not exceed
$15,000,000;

(e) Capital Expenditures made during the term of this Agreement in respect of
the Mohegan Sun, including cost overruns or scope changes with respect to
Mohegan Sun Phase III or for Related Businesses in an aggregate amount which
does not exceed $125,000,000; and

(f) other Capital Expenditures made during the term of this Agreement (excluding
any Capital Expenditures associated with Mohegan Sun Phase III), in an aggregate
amount which does not exceed $25,000,000 (which, by way of example, may be used
for cost-overruns or scope increases related to Pocono Downs Phase II).

9.18 Construction Covenants; Plans, Budget and Timetable.

(a) Fail to construct each of the Projects in material conformity with the
Construction Plans and Construction Budget for that Project, as amended from
time to time in accordance with the terms of this Agreement;

(b) Fail to promptly inform the Administrative Agent and the Lenders in writing
of any circumstance or event that occurs which may reasonably be expected to
significantly delay the completion of any Project or cause the Borrower to be
unable to satisfy the In-Balance Test;

(c) Amend the Construction Budget for either of the Projects in any manner which
would increase the overall amount of such Construction Budget unless the
Borrower has previously delivered (or concurrently therewith delivers) to the
Administrative Agent an In-Balance Certificate demonstrating that, giving effect
to the proposed increase in such Construction Budget, the In-Balance Test will
be satisfied, together with supporting calculations in reasonable detail;

(d) Amend the Construction Plans to delete any of the elements of a Project for
which the budgeted cost is in excess of $25,000,000 without the written approval
of the Administrative Agent;

(e) Fail to permit reasonable access on not less than one Business Day’s notice
to the Borrower to each of the Projects and any Material Projects to the
Administrative Agent, the Lenders and their representatives.

9.19 Tax Exempt Loans. At any time when any Tax Exempt Loans are outstanding:

(a) Fail to take all actions within its control necessary to maintain, or permit
any other Person to take any action which would have the result of adversely
affecting, the status of (i) the interest on each Tax Exempt Loan as not
includable in the gross income of the Lenders for federal income tax purposes,
and (ii) each Tax Exempt Loan as not an “arbitrage bond” under Section 148 of
the Code.

 

-101-



--------------------------------------------------------------------------------

(b) Use, permit the use of, or omit to use Gross Proceeds or any other amounts
(or any property the acquisition, construction or improvement of which is to be
financed directly or indirectly with Gross Proceeds) in a manner that if made or
omitted, respectively, would cause the interest on the Tax Exempt Notes to fail
to be excluded, pursuant to section 103(a) of the Code, from the gross income of
the owner thereof for federal income tax purposes. Without limiting the
generality of the foregoing, unless and until Borrower receives a written
opinion of counsel to the effect that failure to comply with such covenant will
not adversely affect the exclusion from gross income of the interest on the Tax
Exempt Notes, Borrower shall comply with each of the specific covenants in this
Section.

(c) Except as would not cause the Tax Exempt Notes to become “private activity
bonds” within the meaning of section 141 of the Code and the Tax Regulations and
rulings thereunder:

(i) fail to require that one or more state or local governmental agencies
(including Indian tribal governments or subdivisions thereof) exclusively own,
operate and possess all property the acquisition, construction or improvement of
which is to be financed or refinanced directly or indirectly with Gross Proceeds
of the Tax Exempt Notes, or use or permit the use of such Gross Proceeds
(including all contractual arrangements with terms different than those
applicable to the general public) or any property acquired, constructed or
improved with such Gross Proceeds in any activity carried on by any
nongovernmental Person, unless such use is solely as a member of the general
public; or

(ii) permit the direct or indirect imposition of any charge or other payment on
or by any non-governmental person or entity (other than a member of the general
public) who is treated as using Gross Proceeds of the Tax Exempt Notes or any
property the acquisition, construction or improvement of which is to be financed
or refinanced directly or indirectly with such Gross Proceeds, other than taxes
of general application within the Tribe or interest earned on investments
acquired with such Gross Proceeds pending application for their intended
purposes.

Borrower understands and acknowledges that “use” of Gross Proceeds may arise by
reason of an ownership, lease, or management arrangement with respect to the
financed property or, more generally, by reason of any arrangement that provides
to a nongovernmental Person any rights, priorities or other special legal
entitlements with respect to any financed property different from those enjoyed
by members of the general public. Borrower shall not permit any nongovernmental
Person to lease any portion of any financed property, or to provide services
with respect to a function of any financed property unless the arrangement for
such services satisfies the guidelines set forth in Revenue Procedure 97-13
(pertaining to “qualified management contracts”), unless Borrower shall first
have obtained the opinion of counsel that such arrangements will not adversely
affect the exclusion pursuant to section 103(a) of the Code of interest on the
Tax Exempt Notes from the gross income of the owners thereof.

 

-102-



--------------------------------------------------------------------------------

(d) Except as would not cause the Tax Exempt Notes to become a “private activity
bond” within the meaning of section 141 of the Code and the Tax Regulations and
rulings thereunder, use or permit the use of Gross Proceeds to make or finance
loans to any person or entity other than a state or local government (including
Indian tribal governments or subdivisions thereof). For purposes of this clause
(d), such Gross Proceeds are considered to be “loaned” to a person or entity if:
(1) property acquired, constructed or improved with such Gross Proceeds is sold
or leased to such person or entity in a transaction that creates a debt for
federal income tax purposes; (2) capacity in or service from such property is
committed to such person or entity under a take-or-pay, output or similar
contract or arrangement; or (3) indirect benefits, or burdens and benefits of
ownership, of such Gross Proceeds or any property acquired, constructed or
improved with such Gross Proceeds are otherwise transferred in a transaction
that is the economic equivalent of a loan.

(e) Except as would not cause the Tax Exempt Notes to become an “arbitrage bond”
within the meaning of section 148 of the Code and the Tax Regulations and
rulings thereunder, at any time prior to the later of the final stated maturity
of the Tax Exempt Notes or the date on which the last Tax Exempt Loan is finally
repaid not directly or indirectly invest or permit the investment of Gross
Proceeds in any Appropriate Investment, if as a result of such investment the
Yield of any Appropriate Investment acquired with Gross Proceeds of that issue
of Tax Exempt Notes, whether then held or previously disposed of, would
materially exceed the Yield of the Tax Exempt Notes within the meaning of said
section 148.

(f) Except to the extent permitted by section 149(b) of the Code and the Tax
Regulations and rulings thereunder, take or omit to take, or permit, any action
that would cause the Tax Exempt Notes to be “federally guaranteed” within the
meaning of section 149(b) of the Code and the Tax Regulations and rulings
thereunder.

(g) Fail to timely file or cause to be filed any information required by section
149(e) of the Code with respect to each Tax Exempt Loan with the Secretary of
the Treasury on Form 8038-G or such other form and in such place as the
Secretary may prescribe.

(h) Except to the extent otherwise provided in section 148(f) of the Code and
the Tax Regulations and rulings thereunder:

(i) Fail to account for all Gross Proceeds of each issue of Tax Exempt Notes
(including all receipts, expenditures and investments thereof) on its books of
account separately and apart from all other funds (and receipts, expenditures
and investments thereof) or fail to retain all records of accounting for at
least six years after the day on which the last Tax Exempt Loan is repaid.
However, to the extent permitted by law and this Agreement, Borrower may
commingle Gross Proceeds with other money of Borrower, provided that Borrower
separately accounts for each receipt and expenditure of Gross Proceeds and the
obligations acquired therewith;

(ii) Fail to calculate the Rebatable Amount in accordance with rules set forth
in section 148(f) of the Code and the Tax Regulations and rulings thereunder,
records of which Borrower shall maintain with its official transcript of
proceedings relating to the issuance of the Tax Exempt Loans until six years
after the final Computation Date;

 

-103-



--------------------------------------------------------------------------------

(iii) Fail to make rebate payments at the times and in the amounts as are or may
be required by section 148(f) of the Code and the Tax Regulations and rulings
thereunder, if any, which payments shall be accompanied by Form 8038-T or such
other forms and information as is or may be required by section 148(f) of the
Code and the Tax Regulations and rulings thereunder; or

(iv) Fail to exercise reasonable diligence to assure that no errors are made in
the calculations and payments required by paragraphs (ii) and (iii), or if an
error is discovered, to promptly correct such error within a reasonable amount
of time thereafter (and in all events within one hundred eighty days after
discovery of the error), including payment to the United States of any
additional Rebatable Amount owed to it, interest thereon, and any penalty
imposed under section 1.148-3(h) of the Tax Regulations.

(i) Except to the extent permitted by section 148 of the Code and the Tax
Regulations and rulings thereunder, fail prior to the earlier of the stated
maturity of the Tax Exempt Notes or the date on which the last Tax Exempt Loan
is repaid to enter into any transaction that reduces the amount required to be
paid to the United States pursuant to clause (h) of this Section because such
transaction results in a smaller profit or a larger loss than would have
resulted if the transaction had been at arm’s length and had the Yield of the
Tax Exempt Notes not been relevant to either party.

(j) Fail to designate an appropriate officer of Borrower to make elections
permitted or required pursuant to the provisions of the Code or the Tax
Regulations, as such representative (after consultation with counsel) deems
necessary or appropriate in connection with the Tax Exempt Notes, in a Tax
Certificate or similar or other appropriate certificate, form or document.

 

-104-



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

10.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within two Business Days after demand therefor, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
three Business Days after demand therefor, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 8.01, 8.02 or 8.03 or Article IX,
the Tribe fails to perform or observe any term, covenant or agreement contained
in Article VII, or any failure to comply with Section 8.03(a) that is materially
adverse to the interest of the Administrative Agent or the Lenders; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed within thirty
Business Days after the giving of notice by the Administrative Agent at the
request of the Required Lenders of such Default; or

(d) Representations and Warranties. Any representation or warranty made in any
Loan Document, or in any certificate delivered pursuant to any Loan Document,
shall be materially incorrect when made or reaffirmed (or, in the case of the
representations and warranties contained in Sections 5.13 and 6.24, proves to be
incorrect at any time) in any respect that is materially adverse to the
interests of the Administrative Agent or the Lenders; or

(e) Cross-Default. (i) At any time (A) the Borrower or any Restricted Subsidiary
fails to pay the principal, or any principal installment, of any present or
future indebtedness for borrowed money greater than or equal to $50,000,000, or
any guaranty of present or future indebtedness for borrowed money greater than
or equal to the $50,000,000, on its part to be paid, when due (or within any
stated grace period), whether at the stated maturity, upon acceleration, by
reason of required prepayment or otherwise or (B) the Borrower or any Restricted
Subsidiary fails to perform or observe any other term, covenant or agreement on
its part to be performed or observed, or suffers any event to occur, in
connection with any present or future indebtedness for borrowed money
constituting Recourse Obligations of greater than or equal to $50,000,000, or of
any guaranty of present or future indebtedness for borrowed money constituting
Recourse Obligations of greater than or equal to $50,000,000, if as a result of
such failure or sufferance any holder or holders thereof (or an agent or trustee
on its or their behalf) has the right to declare such indebtedness due before
the date on which it otherwise would become due; or (ii) at any time (A) the
Tribe fails to pay the principal, or any principal installment, of any present
or future indebtedness for borrowed money constituting Recourse Obligations of
greater than or equal to $50,000,000, or any guaranty of present or future
indebtedness for borrowed money constituting Recourse Obligations of greater
than or equal to

 

-105-



--------------------------------------------------------------------------------

$50,000,000, on its part to be paid, when due (or within any stated grace
period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise or (B) the Tribe fails to perform or observe
any other term, covenant or agreement on its part to be performed or observed,
or suffers any event to occur, in connection with any such present or future
indebtedness for borrowed money of greater than or equal to $50,000,000, or of
any guaranty of any such present or future indebtedness for borrowed money of
greater than or equal to $50,000,000, if as a result of such failure or
sufferance any holder or holders thereof (or an agent or trustee on its or their
behalf) has the right to declare such indebtedness due before the date on which
it otherwise would become due; or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as so defined) under such Swap Contract as to
which the Borrower or any Restricted Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Restricted Subsidiary as a result thereof is greater than $50,000,000;
or (iv) any event occurs which gives the holder or holders of any Subordinated
Obligation (or an agent or trustee on its or their behalf) the right to declare
such Subordinated Obligations due before the date on which it otherwise would
become due, or the right to require the issuer thereof to redeem or purchase, or
offer to redeem or purchase, all or any portion of any Subordinated Obligations;
or the trustee for, or any holder of, Subordinated Obligations breaches any
subordination provision applicable to such Subordinated Obligations; or

(f) Insolvency Proceedings, Etc. The Tribe, the Borrower or any Material
Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Authority Property and is not released, vacated or
fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Material Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $50,000,000; (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), and there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect (unless the Tribe or Borrower has
deposited the amount of the monetary award associated with such judgment into a
court escrow pending determination of an appeal); or

 

-106-



--------------------------------------------------------------------------------

(i) Judgments against the Tribe. There is entered against the Tribe one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the $50,000,000 which entitles the
judgment creditor to exercise any rights in respect of any Authority Property or
the revenues of the Mohegan Sun (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect
(unless the Tribe or Borrower has deposited the amount of the monetary award
associated with such judgment into a court escrow pending determination of an
appeal); or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Material Restricted Subsidiary under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the $50,000,000, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the $50,000,000; or

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any respect which,
in any such event, in the reasonable opinion of the Required Lenders, is
materially adverse to the interests of the Lenders; or the Tribe or any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or the Tribe or any Loan Party denies that it has any or further
liability or obligation under any Loan Document to which it is a party, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(l) A final judgment is entered by a court or other tribunal which purports to
be of competent jurisdiction that any Subordinated Obligation is not
subordinated in accordance with its terms to the Obligations; or

(m) The Tribe at any time ceases to be a federally recognized Indian Tribe; or

(n) The Borrower ceases to be a wholly-owned instrumentality of the Tribe,
managed and controlled by the Tribe; or

(o) The occurrence of any casualty or other similar event or circumstance in
respect of the Mohegan Sun which results in the failure of the Borrower to have
any material portion of Mohegan Sun open to conduct Class II or Class III gaming
activities for any reason for more than ten consecutive days to the extent that
such failure results in a Material Adverse Effect; the occurrence of any
casualty or other similar event or circumstance in respect of the Pocono Downs
which results in the failure of the Borrower and its Restricted Subsidiaries to

 

-107-



--------------------------------------------------------------------------------

have any material portion of Pocono Downs open to conduct gaming activities then
permitted under the Pennsylvania Race Horse Development and Gaming Act for any
reason for more than twenty consecutive days to the extent that such failure
results in a Material Adverse Effect.

10.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

10.03 Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

-108-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (including without limitation Secured Swap Contracts), ratably among
the Lenders and the L/C Issuer (and, in the case of any Secured Swap Contracts,
any relevant Affiliates of any Lenders that are counterparties thereto) in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and amounts owing under Secured Swap
Contracts, ratably among the Lenders, the L/C Issuer and the Secured Swap
Contract counterparties in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

-109-



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATIVE AGENT

11.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

11.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Tribe, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

11.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Tribe, the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

-110-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Tribe or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

11.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

11.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt

 

-111-



--------------------------------------------------------------------------------

of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 12.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

11.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

-112-



--------------------------------------------------------------------------------

11.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of Joint Lead Arrangers or Co-Documentation Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

11.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 12.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 12.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

11.10 SNDA’s. The Administrative Agent and the Lenders hereby confirm that each
SNDA executed in connection with the Existing Credit Agreement shall be deemed
to remain in full force and effect. The Administrative Agent is hereby
authorized by the Lenders, without notice to or consent from the Lenders, to
execute and deliver SNDA’s in favor of any tenant of the Borrower at the Mohegan
Sun, Pocono Downs or any other property.

11.11 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

-113-



--------------------------------------------------------------------------------

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 12.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.01(i); and

(c) to release any Guarantor from its obligations under its Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under its Guaranty pursuant to this
Section 11.11.

 

-114-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Tribe, the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Tribe, the Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 10.02) without the written
consent of such Lender, except as provided in Section 2.14;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Revolving Commitments hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 12.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of Lenders
having more than 50% of the Aggregate Credit Exposures then in effect within
each of the following classes of commitments, Loans and other Credit Extensions:
(i) the class consisting of the Revolving Commitment, (ii) the class consisting
of the Term Loans and (iii) the class consisting of the Tax Exempt Loans. For
purposes of this clause, the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations shall be deemed to be
held by such Lender.

(f) to amend, modify or waive the provisions of the definitions of “Available
Cash Flow” or amend or modify Section 9.09, Article VII, Sections 10.01(f),
10.01(o), this Section, or Sections 12.14, 12.15, 12.17 or 12.18;

 

-115-



--------------------------------------------------------------------------------

(g) change Section 2.14 or Section 10.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(h) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(i) release all or substantially all of the value of the Guaranties, taken as a
whole, without the written consent of each Lender; or

(j) release all or substantially all of the collateral in any transaction or
series of related transactions without the written consent of each Lender
provided that the Pocono Downs Mortgages and other Liens upon Pocono Downs and
associated property may be released in connection with any Permitted Disposition
thereof;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Commitment of such Lender may not be increased or
extended without the consent of such Lender.

12.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Tribe, the Borrower, its Restricted Subsidiaries, the
Administrative Agent or the L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 12.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,

 

-116-



--------------------------------------------------------------------------------

shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Tribe, the Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Tribe’s, the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Tribe, the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

-117-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Tribe, the Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Tribe, the
Borrower, the Administrative Agent and the L/C Issuer. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

12.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

12.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent including the allocated cost of any internal counsel to the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan

 

-118-



--------------------------------------------------------------------------------

Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Tribe, the Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Restricted Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Tribe, the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee or (y) result from a claim brought by
the Tribe, the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Tribe, the Borrower or such Loan Party has obtained judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, but
without affecting Borrower’s reimbursement obligations with respect thereto,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

 

-119-



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

12.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

12.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Tribe, the
Borrower nor any other Loan

 

-120-



--------------------------------------------------------------------------------

Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case of any assignments of a Revolving Commitment or Revolving Loans
not described in subsection (b)(i)(A) of this Section, the aggregate amount of
the Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(C) in any case of any assignments of Term Loans or Tax Exempt Loans, the
principal outstanding balance of the Term Loans or Tax Exempt Loans (as
applicable) of the assigning Lender subject to each such

 

-121-



--------------------------------------------------------------------------------

assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) or (b)(i)(C) of this Section and,
in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) in respect of the Revolving Commitments, the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required if such assignment is to a Person that is not a Lender holding a
Revolving Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such Lender;

(C) in respect of the Term Loans or the Tax Exempt Loans, the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required if such assignment is to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender; and

(D) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and

 

-122-



--------------------------------------------------------------------------------

recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

 

-123-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Revolving Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Revolving Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails

 

-124-



--------------------------------------------------------------------------------

to make all or any part of such Revolving Loan, the Granting Lender shall be
obligated to make such Revolving Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.13(b)(ii). Each party hereto hereby agrees that (i) neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 3.04),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Revolving Loan by an SPC hereunder shall
utilize the Revolving Commitment of the Granting Lender to the same extent, and
as if, such Revolving Loan were made by such Granting Lender. In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Revolving Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Revolving Loans to any rating agency, commercial paper dealer or provider of any
surety or Contingent Obligation or credit or liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Loans pursuant to subsection (b) above, Bank of America
may, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer.
In the event of any such resignation as L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Revolving Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.04(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

12.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates

 

-125-



--------------------------------------------------------------------------------

and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding

 

-126-



--------------------------------------------------------------------------------

such deposit or obligated on such indebtedness. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

12.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

12.10 Counterparts; Integration; Effectiveness. This Agreement (and any of the
other Loan Documents) may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

12.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered by the Tribe or any Loan Party pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

12.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

 

-127-



--------------------------------------------------------------------------------

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

12.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, or if any Lender does not
consent to a requested waiver or amendment hereof that requires the approval of
all of the Lenders and which is consented to by the Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower or the replacement Lender shall have paid to the Administrative
Agent the assignment fee specified in Section 12.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

12.14 Governing Law. Except to the extent otherwise expressly provided therein,
each Loan Document shall be governed by, and construed and enforced in
accordance with, the Laws of Connecticut, without regard to the conflicts of law
provisions of the Laws of Connecticut, provided however, that if and only to the
extent that any security interest granted to the Administrative Agent for the
benefit of the Lenders pursuant to this Agreement or any other Loan Document
shall be deemed exempt from the provisions of Article 9 of the Uniform
Commercial Code of the State of Connecticut, C.G.S. § 42a-9 101, et seq., by
virtue of the Borrower being a governmental entity, then such security interest
shall be governed by the corresponding provisions of Article 9 of the Tribe’s
Uniform Commercial Code, as adopted by the UCC Ordinance. The Borrower and each
other party hereto each hereby consents to the

 

-128-



--------------------------------------------------------------------------------

application of Connecticut civil law to the construction, interpretation and
enforcement of this Agreement and the other Loan Documents, and to the
application of Connecticut civil law to the procedural aspects of any suit,
action or proceeding relating thereto, including but not limited to legal
process, execution of judgments and other legal remedies, except for any
procedural matters governed by or relating to the conduct of arbitration under
Section 12.15.

12.15 Arbitration Reference.

(a) Mandatory Arbitration. At the option of the Administrative Agent (exercised
in accordance with consent of the Required Lenders), the Borrower, any of its
Restricted Subsidiaries or, to the extent it is a party to any such controversy
or claim, the Tribe, any controversy or claim between or among the parties
arising out of or relating to this Agreement, the other Loan Documents or any
agreements or instruments relating hereto or delivered in connection herewith
and any claim based on or arising from an alleged tort, shall be determined by
arbitration. The arbitration shall be conducted in accordance with the United
States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice of law
provision in this Agreement, and under the Commercial Rules of the American
Arbitration Association (“AAA”). The arbitrators shall give effect to statutes
of limitation in determining any claim. Any controversy concerning whether an
issue is arbitrable shall be determined by the arbitrators. Judgment upon the
arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

(b) Provisional Remedies, Self-Help and Foreclosure. No provision of this
section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, to foreclose against or sell any real or
personal property collateral or security or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of a remedy does
not waive the right of any party to resort to arbitration or reference. At the
Required Lenders’ option, foreclosure under a deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.

(c) Limitation. This Section shall not be construed to require arbitration by
the Creditors of any disputes which now exist or hereafter arise amongst
themselves which do not involve the Tribe, the Borrower or any of the Restricted
Subsidiaries and are not related to this Agreement and the Loan Documents.

(d) Specific Enforcement Representation. Each party to this Agreement severally
represents and warrants to the other parties that this Section 12.15 is
specifically enforceable against such party by the other parties.

12.16 PURPORTED ORAL AMENDMENTS. THE TRIBE, THE BORROWER AND THE CREDITORS
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 12.01. EACH
OF THE

 

-129-



--------------------------------------------------------------------------------

TRIBE AND BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING, COURSE
OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF ANY
CREDITOR THAT DOES NOT COMPLY WITH SECTION 12.01 TO EFFECT AN AMENDMENT,
MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

12.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.18 WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION.

(a) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES THE SOVEREIGN IMMUNITY
OF THE BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES (AND ANY DEFENSE BASED
THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) IN ANY FORUM,
WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, PROVIDED THAT (1) THE WAIVER CONTAINED IN THIS
CLAUSE (A) IS EXPRESSLY LIMITED TO ACTIONS AGAINST THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES AND (2) ANY RECOVERY UPON ANY JUDGMENT RESULTING
THEREFROM SHALL BE LIMITED TO RECOVERY AGAINST THE AUTHORITY PROPERTY, INCLUDING
THE REVENUES OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES.

(b) THE TRIBE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ITS OWN SOVEREIGN IMMUNITY
(APPLICABLE TO ITSELF AS AN INDIAN TRIBAL NATION) (AND ANY DEFENSE BASED
THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) WITH RESPECT TO
THE REPRESENTATIONS AND WARRANTIES OF THE TRIBE SET FORTH IN ARTICLE V, THE
COVENANTS OF THE TRIBE SET FORTH IN ARTICLE VII, AND EACH PROVISION OF
SECTION 10.01 WHICH RELATES TO AN EVENT OF

 

-130-



--------------------------------------------------------------------------------

DEFAULT CAUSED BY THE TRIBE’S BREACH OF ANY SUCH REPRESENTATION, WARRANTY OR
COVENANT, IT BEING EXPRESSLY UNDERSTOOD THAT (1) THE WAIVERS AND CONSENTS
CONTAINED IN THIS CLAUSE (B) ARE NOT LIMITED TO ACTIONS AGAINST THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES, (2) ANY ACTION DESCRIBED IN THIS CLAUSE (B) MAY BE
BROUGHT AGAINST THE TRIBE, AND (3) ANY RECOVERY UPON ANY JUDGMENT RESULTING FROM
ANY SUCH ACTION MAY BE HAD AGAINST THE ASSETS AND REVENUES OF THE TRIBE IN A
MANNER CONSISTENT WITH SECTION 12.19.

(c) EACH OF THE TRIBE AND BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT AND THE COURTS OF THE
UNITED STATES SITTING IN THE STATE OF CONNECTICUT.

(d) THE WAIVERS AND CONSENTS DESCRIBED IN THIS SECTION SHALL INURE TO THE
BENEFIT OF THE CREDITORS AND EACH OTHER PERSON WHO IS ENTITLED TO THE BENEFITS
OF THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES REFERRED TO
IN SECTION 12.04). SUBJECT TO SECTION 12.19 THE CREDITORS AND SUCH OTHER PERSONS
SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE LEGAL AND EQUITABLE REMEDIES,
INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES AND INJUNCTIVE OR
DECLARATORY RELIEF. THE WAIVERS OF SOVEREIGN IMMUNITY AND CONSENTS TO
JURISDICTION CONTAINED IN THIS SECTION ARE IRREVOCABLE.

12.19 Lender Covenant. In any action or proceeding against the Borrower or any
of its Restricted Subsidiaries to enforce the Loan Documents which is not also
an action or proceeding against the Tribe, the Creditors agree that they shall
have no recourse to the Tribe or to its property which is not Authority
Property. In any action or proceeding to enforce the Loan Documents which
includes the Tribe, the Creditors agree that they shall, to the extent then
permitted by applicable Law, take commercially practicable steps to enforce any
claim for damages awarded to the Creditors by any court, tribunal, arbitrator or
other decision maker against the Borrower or the Authority Property prior to
taking general recourse to the Tribe or any Property thereof which is not
Authority Property. The provisions of this Section shall not be construed (a) to
create any recourse on the part of the Creditors against the Tribe, the property
of the Tribe which is not Authority Property or revenues except for any breach
of the Tribe’s own representations, warranties and covenants set forth in
Articles V and VII, or (b) to require exhaustion by the Creditors of any
remedies against the Borrower, its Restricted Subsidiaries or the Authority
Property prior to having recourse, in the proper case, against the Tribe and its
property which is not Authority Property.

12.20 PREJUDGMENT REMEDY WAIVER. Each of the Tribe and the Borrower represents,
warrants and acknowledges that the transaction of which this Agreement is a part
is a commercial transaction and not a consumer transaction. Monies now or in the
future to be advanced to or on behalf of the Borrower and its Restricted
Subsidiaries are not and will not be used for personal, family or household
purposes.

 

-131-



--------------------------------------------------------------------------------

THE BORROWER ACKNOWLEDGES THAT IT HAS THE RIGHT UNDER SECTION 52-278a, ET SEQ.,
OF THE CONNECTICUT GENERAL STATUTES, SUBJECT TO CERTAIN LIMITATIONS, TO NOTICE
OF AND HEARING ON THE RIGHT OF THE CREDITORS TO OBTAIN A PREJUDGMENT REMEDY,
SUCH AS ATTACHMENT, GARNISHMENT OR REPLEVIN, UPON COMMENCING ANY LITIGATION
AGAINST THE BORROWER. NOTWITHSTANDING SUCH RIGHT, THE BORROWER HEREBY WAIVES ALL
RIGHTS TO NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT
OTHERWISE HAVE THE RIGHT UNDER SAID STATUTE OR UNDER ANY OTHER STATE OR FEDERAL
STATUTE OR CONSTITUTION IN CONNECTION WITH THE OBTAINING BY THE CREDITORS OF ANY
PREJUDGMENT REMEDY IN CONNECTION WITH THIS AGREEMENT. THE BORROWER FURTHER
CONSENTS TO THE ISSUANCE OF ANY PREJUDGMENT REMEDIES WITHOUT A BOND AND AGREES
NOT TO REQUEST OR FILE MOTIONS SEEKING TO REQUIRE THE POSTING OF A BOND UNDER
PUBLIC ACT 93-431 IN CONNECTION WITH THE CREDITORS’ EXERCISE OF ANY PREJUDGMENT
REMEDY. THE BORROWER ALSO WAIVES ANY AND ALL OBJECTION WHICH IT MIGHT OTHERWISE
ASSERT, NOW OR IN THE FUTURE, TO THE EXERCISE OR USE BY THE CREDITORS OF ANY
RIGHT OF SETOFF, REPOSSESSION OR SELF HELP AS MAY PRESENTLY EXIST UNDER STATUTE
OR COMMON LAW. THIS SECTION SHALL NOT BE CONSTRUED IN DEROGATION OF THE RIGHTS
OF THE TRIBE UNDER SECTION 12.19.

12.21 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Tribe, the Borrower and each other
Loan Party acknowledges and agrees that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Tribe, the Borrower and each other Loan Party, on the one hand, and
the Administrative Agent and the Joint Lead Arrangers, on the other hand, and
the Tribe, the Borrower and each other Loan Party is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
Joint Lead Arrangers is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Tribe, the Borrower or any other
Loan Party; (iii) neither the Administrative Agent nor the Joint Lead Arrangers
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Tribe, the Borrower or any other Loan Party with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether the Administrative Agent or the
Joint Lead Arrangers have advised or are currently advising the Tribe, the
Borrower or any other Loan Party on other matters) and neither the
Administrative Agent nor the Joint Lead Arrangers has any obligation to the
Tribe, the Borrower or any other Loan Party with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Tribe, the
Borrower or the other Loan Parties, and neither the Administrative Agent nor the
Joint Lead Arrangers has any obligation to disclose any

 

-132-



--------------------------------------------------------------------------------

of such interests by virtue of any advisory, agency or fiduciary relationship;
and (v) the Administrative Agent and the Joint Lead Arrangers have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Tribe, the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Tribe, the Borrower and the other Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Joint Lead Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty.

12.22 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

12.23 Time of the Essence. Time is of the essence of the Loan Documents.

12.24 Designation as Senior Debt. The Borrower hereby irrevocably designates the
Obligations as “Designated Senior Indebtedness” and “Designated Senior Secured
Indebtedness” as such terms are defined in the Relinquishment Agreement and
irrevocably designates the Obligations as “Designated Senior Indebtedness” as
such term is defined in the Senior Subordinated Indentures.

12.25 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

12.26 Release of Liens. At any time any Loan Party sells or otherwise disposes
of an asset to the extent permitted by the Loan Documents, the Administrative
Agent shall, subject to receiving any requested confirmation from the Lenders
pursuant to Section 11.11, cause each such asset to be released from the Lien of
the applicable Collateral Documents and agrees to take all such actions,
including the execution of release instruments, amendments to UCC filings and
other instruments, as any Loan Party may reasonably request to evidence such
release, all at the Borrower’s sole expense.

 

-133-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY

By:

 

/s/ Mitchell Grossinger Etess

Name:

  Mitchell Grossinger Etess

Title:

  Chief Executive Officer

THE MOHEGAN TRIBE OF INDIANS OF

CONNECTICUT (for the limited purpose of

joining Articles V and VIII, and Sections 12.14

through 12.25, as applicable)

By:

 

/s/ Bruce S. Bozsum

Name:

  Bruce S. Bozsum

Title:

  Chairman of Management Board

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

/s/ Maurice E. Washington

Name:

  Maurice E. Washington

Title:

  Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and

L/C Issuer

By:

 

/s/ Brian D. Corum

Name:

  Brian D. Corum

Title:

  Senior Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

CITIZENS BANK OF CONNECTICUT,

as a Lender

By:

 

/s/ Clifford Mellor

Name:

  Clifford Mellor

Title:

  Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH,

as a Lender

By:

 

/s/ Dianne M. Scott

Name:

  Dianne M. Scott

Title:

  Managing Director

By:

 

/s/ Gill Realon

Name:

  Gill Realon

Title:

  Director

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:

 

/s/ Peitty Chou

Name:

  Peitty Chou

Title:

  Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF SCOTLAND, NEW YORK

BRANCH, as a Lender

By:

 

/s/ Joseph Frayus

Name:

  Joseph Frayus

Title:

  First Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Lender

By:

 

/s/ Jeffrey Rothman

Name:

  Jeffrey Rothman

Title:

  Managing Director

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES, as a Lender

By:

 

/s/ Werner Schmidbauer

Name:

  Werner Schmidbauer

Title:

  Senior Vice President

By:

 

/s/ Karla Wirth

Name:

  Karla Wirth

Title:

  Assistant Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

CIT LENDING SERVICES CORPORATION,

as a Lender

By:

 

/s/ Anthony Holland

Name:

  Anthony Holland

Title:

  Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Brendan A. Lawlor

Name:

  Brendan A. Lawlor

Title:

  Senior Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

HSH NORDBANK AG, NEW YORK BRANCH, as a Lender

By:

 

/s/ Paul Verdi

Name:

  Paul Verdi

Title:

  Vice President

By:

 

/s/ David Lopez Menendez

Name:

  David Lopez Menendez

Title:

  Senior Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:

 

/s/ Mark Sparrow

Name:

  Mark Sparrow

Title:

  Director, Execution

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as a Lender

By:  

/s/ Shigeru Tsuru

Name:   Shigeru Tsuru Title:   Joint General Manager

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender

By:

 

/s/ Mark Walton

Name:

  Mark Walton

Title:

  Authorized Signatory

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE

BANK OF IRELAND, as a Lender

By:

 

/s/ Daniel McAneny

Name:

  Daniel McAneny

Title:

  Authorized Signatory

By:

 

/s/ Barry Heraty

Name:

  Barry Heraty

Title:

  Authorized Signatory

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:

 

/s/ Kevin T. Urban

Name:

  Kevin T. Urban

Title:

  Assistant Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:

 

/s/ Alex Johnson

Name:

  Alex Johnson

Title:

  Managing Director

By:

 

/s/ Linda Wang

Name:

  Linda Wang

Title:

  Director

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

TD BANKNORTH, N.A., as a Lender

By:

 

/s/ James R. Riley

Name:

  James R. Riley

Title:

  Senior Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, PLC, as a Lender

By:

 

/s/ John F. Farrace

Name:

  John F. Farrace

Title:

  Director of Corporate Banking N.A.

By:

 

/s/ Eanna P. Mulkere

Name:

  Eanna P. Mulkere

Title:

  Assistant Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

NATIONAL CITY BANK,

as a Lender

By:

 

/s/ Russell H. Liebetrau, Jr.

Name:

  Russell H. Liebetrau, Jr.

Title:

  Senior Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

PEOPLE’S BANK, as a Lender

By:

 

/s/ George F. Paik

Name:

  George F. Paik

Title:

  Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender

By:  

/s/ David Hawthorne

Name:   David Hawthorne Title:   Assistant Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

BANK HAPOALIM, as a Lender

By:

 

/s/ Shaun Breidbart

Name:

  Shaun Breidbart

Title:

  Vice President

By:

 

/s/ Charles McLaughlin

Name:

  Charles McLaughlin

Title:

  Senior Vice President

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]



--------------------------------------------------------------------------------

NATIVE AMERICAN BANK, N.A.,

as a Lender

By:

 

/s/ Nathan Bell

Name:

  Nathan Bell

Title:

  Chief Credit Officer

 

[Mohegan Tribal Gaming Authority Credit

Agreement Signature Page]